Exhibit 10.1

 

EXECUTION VERSION

 

 

[Published CUSIP Number:            ]

 

FIVE-YEAR SENIOR UNSECURED CREDIT AGREEMENT

 

 

dated as of

 

June 22, 2012

 

among

 

TYCO INTERNATIONAL FINANCE S.A.,
as Borrower

 

TYCO INTERNATIONAL LTD.,
as Guarantor

 

The Lenders Party Hereto

 

and

 

CITIBANK, N.A.
as Administrative Agent

 

CITIGROUP GLOBAL MARKETS INC.,
J.P. MORGAN SECURITIES LLC
and MERRILL LYNCH PIERCE FENNER & SMITH
as Bookrunners and Lead Arrangers

 

JPMORGAN CHASE BANK, N.A.
and BANK OF AMERICA, N.A.
as Syndication Agents

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

ARTICLE I Definitions

 

1

 

 

 

Section 1.01

Defined Terms

1

Section 1.02

Classification of Loans and Borrowings

17

Section 1.03

Terms Generally

17

Section 1.04

Accounting Terms; GAAP

18

 

 

 

ARTICLE II The Credits

 

18

 

 

 

Section 2.01

Commitments

18

Section 2.02

Loans and Borrowings

18

Section 2.03

Requests for Borrowings

19

Section 2.04

[Intentionally Omitted]

20

Section 2.05

Funding of Borrowings

20

Section 2.06

Interest Elections

21

Section 2.07

Termination and Reduction of Commitments

22

Section 2.08

Repayment of Loans; Evidence of Debt

22

Section 2.09

Prepayment of Loans

23

Section 2.10

Fees

23

Section 2.11

Interest

24

Section 2.12

Calculation of Interest and Fees

25

Section 2.13

Payments Generally; Pro Rata Treatment; Sharing of Set-offs

25

Section 2.14

Defaulting Lender

27

Section 2.15

Commitment Increase

28

 

 

 

ARTICLE III Representations and Warranties

29

 

 

 

Section 3.01

Organization and Powers; Place of Business

29

Section 3.02

Authorization; Enforceability

29

Section 3.03

Governmental Approvals; No Conflicts

30

Section 3.04

Financial Condition; No Material Adverse Change

30

Section 3.05

Litigation and Environmental Matters

30

Section 3.06

Investment Company Status

31

Section 3.07

Taxes

31

Section 3.08

ERISA

31

Section 3.09

Disclosure

31

Section 3.10

Subsidiaries

32

Section 3.11

Margin Regulations

32

Section 3.12

OFAC; PATRIOT Act

32

 

 

 

ARTICLE IV Conditions

 

32

 

 

 

Section 4.01

Effective Date

32

Section 4.02

Each Borrowing

34

 

i

--------------------------------------------------------------------------------


 

Section 4.03

Each Commitment Increase

34

 

 

 

ARTICLE V Covenants

 

35

 

 

 

Section 5.01

Financial Statements and Other Information

35

Section 5.02

Existence; Conduct of Business

36

Section 5.03

Maintenance of Properties; Insurance

37

Section 5.04

Books and Records; Inspection Rights

37

Section 5.05

Compliance with Laws

37

Section 5.06

Use of Proceeds

37

Section 5.07

Liens

38

Section 5.08

Fundamental Changes

39

Section 5.09

Financial Covenant

40

Section 5.10

Limitation on Restrictions on Subsidiary Dividends and Other Distributions

40

Section 5.11

Transactions with Affiliates

42

Section 5.12

Subsidiary Guarantors

43

Section 5.13

Subsidiary Debt

43

 

 

 

ARTICLE VI Events of Default

43

 

 

 

Section 6.01

Events of Default

43

 

 

 

ARTICLE VII The Administrative Agent

46

 

 

 

Section 7.01

Appointment and Authority

46

Section 7.02

Administrative Agent Individually

46

Section 7.03

Duties of Administrative Agent; Exculpatory Provisions

47

Section 7.04

Reliance by Administrative Agent

48

Section 7.05

Delegation of Duties

48

Section 7.06

Resignation or Removal of Administrative Agent

48

Section 7.07

Non-Reliance on Administrative Agent and Other Lenders

49

Section 7.08

Termination of Subsidiary Guaranty

49

Section 7.09

No Other Duties, etc.

50

 

 

 

ARTICLE VIII Guarantee

 

50

 

 

 

Section 8.01

The Guarantee

50

Section 8.02

Guarantee Unconditional

50

Section 8.03

Discharge Only upon Payment in Full; Reimbursement in Certain Circumstances

51

Section 8.04

Waiver by the Guarantor

51

Section 8.05

Subrogation

51

Section 8.06

Stay of Acceleration

51

 

 

 

ARTICLE IX Yield Protection, Illegality and Taxes

51

 

 

 

Section 9.01

Alternate Rate of Interest

51

 

ii

--------------------------------------------------------------------------------


 

Section 9.02

Illegality

52

Section 9.03

Increased Costs

52

Section 9.04

Break Funding Payments

53

Section 9.05

Taxes

54

Section 9.06

Matters Applicable to all Requests for Compensation

55

Section 9.07

Mitigation Obligations

56

 

 

 

ARTICLE X Miscellaneous

56

 

 

Section 10.01

Notices

56

Section 10.02

Waivers; Amendments

57

Section 10.03

Expenses; Indemnity; Damage Waiver

58

Section 10.04

Successors and Assigns

60

Section 10.05

Survival

65

Section 10.06

Counterparts; Integration; Effectiveness

65

Section 10.07

Severability

66

Section 10.08

Right of Setoff

66

Section 10.09

Governing Law; Jurisdiction; Consent to Service of Process

67

Section 10.10

Waiver of Jury Trial

68

Section 10.11

Waiver of Immunities

68

Section 10.12

Judgment Currency

68

Section 10.13

Headings

69

Section 10.14

Confidentiality

69

Section 10.15

Posting of Approved Electronic Communications

70

Section 10.16

Treatment of Information

71

Section 10.17

Release of ADT Subsidiary Guaranty

73

Section 10.18

USA PATRIOT Act Notice

73

Section 10.19

No Fiduciary Duty

73

 

SCHEDULES:

 

Schedule 1.01 - Pricing Grid

Schedule 2.01 – Commitments

Schedule 5.09 – Cross Guarantees

Schedule 10.01 - Administrative Agent’s Office

 

EXHIBITS:

 

Exhibit A - Form of Note

Exhibit B - Form of Assignment and Assumption

Exhibit C-1 - Form of opinion of general counsel of Guarantor

Exhibit C-2 - Form of opinion of special Luxembourg counsel

Exhibit C-3 - Form of opinion of special Swiss counsel

Exhibit C-4 - Form of opinion of special New York counsel

Exhibit C-5 – Form of opinion of general counsel of ADT

Exhibit D - Form of Subsidiary Guaranty

 

iii

--------------------------------------------------------------------------------


 

Exhibit E - Form of Commitment Increase Notice

Exhibit F - Form of Amendment to 2007 Credit Agreement

 

iv

--------------------------------------------------------------------------------


 

FIVE-YEAR SENIOR UNSECURED CREDIT AGREEMENT (this “Agreement”) dated as of
June 22, 2012 (the “Closing Date”), among TYCO INTERNATIONAL FINANCE S.A., a
Luxembourg company (the “Borrower”), TYCO INTERNATIONAL LTD., a Swiss company
(“Guarantor”), THE ADT CORPORATION, a Delaware Corporation (“ADT”), the LENDERS
party hereto and CITIBANK, N.A., as Administrative Agent.

 

The parties hereto agree as follows:

 

ARTICLE I

 

Definitions

 

Section 1.01                            Defined Terms.  As used in this
Agreement, the following terms have the meanings specified below:

 

“2011 Credit Agreement” has the meaning specified in Section 4.01(i).

 

“2012 Separation Transactions” means (a) the contribution (x) to ADT and its
subsidiaries of the assets, liabilities and equity interests of the North
American residential and small business security business in the United States
and Canada of the Guarantor and its Subsidiaries and (y) to a newly formed Swiss
company (“Flow PubCo”) of the assets, liabilities and equity interests of the
flow control business of the Guarantor and its Subsidiaries, (b) following the
contribution referred to in clause (a), the distribution of the equity interests
of ADT and Flow PubCo to the equityholders of the Guarantor and (c) the
consummation of the other transactions ancillary to the foregoing.

 

“ABR”, when used in reference to any Loan or Borrowing, means that such Loan, or
the Loans comprising such Borrowing, bears interest at a rate per annum equal to
the Alternate Base Rate.

 

“Act” has the meaning assigned to such term in Section 10.18.

 

“Activities” has the meaning assigned to such term in Section 7.02(b).

 

“Administrative Agent” means Citibank, in its capacity as administrative agent
for the Lenders under this Agreement and the other Loan Documents, or any
successor administrative agent.

 

“Administrative Agent’s Office” means the office address, facsimile number,
electronic mail address, telephone number and account information set forth on
Schedule 10.01 with respect to the Administrative Agent or such other address,
facsimile number, electronic mail address, telephone number or account
information as shall be designated by the Administrative Agent in a notice to
the Borrower and the Lenders.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“ADT” has the meaning assigned to such term in the preamble to this Agreement.

 

1

--------------------------------------------------------------------------------


 

“ADT Guaranty Release Date” means the earlier of (a) the date on which ADT
ceases to be a Wholly Owned Consolidated Subsidiary of the Guarantor and (b) the
date the Subsidiary Guaranty of ADT is terminated by ADT in accordance with
Section 4.06(b) of such Subsidiary Guaranty.

 

“Affiliate” means, with respect to a specified Person, another Person that,
directly or indirectly through one or more intermediaries, controls or is
controlled by or is under common control with the Person specified.  For
purposes of this definition, the term “control” (including the terms
“controlling” and “under common control with”) means the possession, directly or
indirectly, of the power to direct or cause the direction of the management or
policies of a Person, whether through the ability to exercise voting power, by
contract or otherwise.

 

“Agent’s Group” has the meaning assigned to such term in Section 7.02(b).

 

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Base Rate in effect on such day, (b) the Federal Funds Effective Rate
in effect on such day plus ½ of 1% and (c) the LIBO Rate for a one month
Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1%.  Any change in the Alternate Base
Rate due to a change in the Base Rate or the Federal Funds Effective Rate shall
be effective from and including the effective date of such change in the Base
Rate or the Federal Funds Effective Rate, respectively.

 

“Applicable Margin” means, with respect to any Eurodollar Loan, the rate per
annum set forth on the Pricing Grid opposite the reference to the applicable
Index Debt Rating under the heading “Applicable Margin”; any change in the
Applicable Margin resulting from an Index Debt Rating Change shall be determined
in accordance with Schedule 1.01 and shall be effective on the date of such
Index Debt Rating Change.

 

“Applicable Percentage” means, with respect to any Lender, the percentage
(rounded to the ninth decimal) of the total Commitments in effect at any given
time represented by such Lender’s then applicable Commitment.  If the
Commitments have terminated or expired, the Applicable Percentages shall be
determined based upon the outstanding principal amounts of the Loans made by the
respective Lenders.

 

“Approved Electronic Communication” means each Communication that any Obligor is
obligated to, or otherwise chooses to, provide to the Administrative Agent
pursuant to any Loan Document or the Transactions, including any financial
statement, financial and other report, notice, request, certificate and other
information material; provided, however, that, solely with respect to delivery
of any such Communication by any Obligor to the Administrative Agent and without
limiting or otherwise affecting either the Administrative Agent’s right to
effect delivery of such Communication by posting such Communication to the
Approved Electronic Platform or the protections afforded hereby to the
Administrative Agent in connection with any such posting, “Approved Electronic
Communication” shall exclude (a) any notice of borrowing, notice of conversion
or continuation and any other notice, demand, communication, information,
document and other material relating to a request for a new, or a conversion of
an existing, Borrowing, (b) any notice pursuant to Section 2.09 and any other
notice relating to the payment of any principal or other amount due under any
Loan Document prior to the scheduled date

 

2

--------------------------------------------------------------------------------


 

therefor, (c) all notices of any Default or Event of Default and (d) any notice,
demand, communication, information, document and other material required to be
delivered to satisfy any of the conditions set forth in Article IV or any other
condition to any Borrowing or other extension of credit hereunder or any
condition precedent to the effectiveness of this Agreement.

 

“Approved Electronic Platform” has the meaning assigned to such term in
Section 10.15(a).

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 10.04) and accepted by the Administrative Agent, in the form of
Exhibit B or any other form approved by the Administrative Agent.

 

“Assuming Lender” has the meaning assigned to such term in Section 2.15(b).

 

“Assumption Agreement” has the meaning assigned to such term in
Section 2.15(b)(ii).

 

“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Commitments.

 

“Base Rate” means the rate of interest per annum publicly announced from time to
time by Citibank as its base rate or prime rate in effect at its principal
office in New York City.

 

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

 

“Bookrunners” means CGMI, JPMS and MLPF&S.

 

“Borrower” has the meaning set forth in the preamble hereto.

 

“Borrowing” means Loans of the same Type, made, converted or continued on the
same date and, in the case of Eurodollar Loans, as to which a single Interest
Period is in effect.

 

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03.

 

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.

 

“CGMI” means Citigroup Global Markets Inc.

 

“Change in Law” means (a) the adoption or taking effect of any law, rule or
regulation after the date of this Agreement (including the adoption or taking
effect after the date of this Agreement of any rule or regulation relating to a
law adopted prior to the date of this Agreement), (b) any change in any law,
rule or regulation or in the interpretation or application

 

3

--------------------------------------------------------------------------------


 

thereof by any Governmental Authority after the date of this Agreement or
(c) compliance by any Lender (or, for purposes of Section 9.03(b), by any
lending office of such Lender or by such Lender’s holding company, if any) with
any request, guideline or directive (whether or not having the force of law) of
any Governmental Authority made or issued after the date of this Agreement;
provided that notwithstanding anything to the contrary, (A) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and the rules and regulations with
respect thereto, and (B) all requests, rules, guidelines and directions
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any similar or successor agency, or the United States or
foreign regulatory authorities, in each case, pursuant to Basel III), shall in
each case be deemed to be a “Change in Law”, regardless of the date adopted or
enacted.

 

“Citibank” means Citibank, N.A.

 

“Closing Date” means the date of this Agreement.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

“Commitment” means, with respect to each Lender at any time, the commitment of
such Lender to make Loans hereunder, expressed as an amount representing the
maximum aggregate amount of such Lender’s Revolving Credit Exposure hereunder at
such time, as such commitment may be (a) increased from time to time pursuant to
Section 2.15; (b) reduced from time to time pursuant to Section 2.07; and
(c) reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to Section 10.04.  The initial amount of each Lender’s
Commitment is set forth on Schedule 2.01 or in the Assignment and Assumption
pursuant to which such Lender shall have assumed its Commitment, as applicable. 
The initial aggregate amount of the Lenders’ Commitments is $1,000,000,000.

 

“Commitment Increase” has the meaning assigned to such term in Section 2.15(a).

 

“Commitment Increase Notice” has the meaning assigned to such term in
Section 2.15(a).

 

“Communications” means each notice, demand, communication, information, document
and other material provided for hereunder or under any other Loan Document or
otherwise transmitted between the parties hereto relating this Agreement, the
other Loan Documents, any Obligor or its Affiliates or the Transactions,
including, without limitation, all Approved Electronic Communications.

 

“Compensation Period” has the meaning assigned to such term in Section 2.05(b).

 

“Consolidated” refers to the consolidation of accounts of the Guarantor and its
consolidated Subsidiaries in accordance with GAAP.

 

“Consolidated EBITDA” means, for any fiscal period, Consolidated Net Income for
such period plus the following, to the extent deducted in calculating such
Consolidated Net Income:  (a) Consolidated Interest Expense, (b) income tax
expense, (c) depreciation and amortization expense (d) any extraordinary
expenses or losses, (e) losses on sales of assets outside of the ordinary course
of business and losses from discontinued operations, (f) any losses on the
retirement of debt identified in the Consolidated statements of cash flows,
(g) any other

 

4

--------------------------------------------------------------------------------


 

nonrecurring or non-cash charges and (h) charges incurred in respect of the
Transactions or the 2012 Separation Transactions, and minus, to the extent
included in calculating such Consolidated Net Income for such period, the sum of
(a) any extraordinary income or gains, (b) gains on the sales of assets outside
of the ordinary course of business and gains from discontinued operations,
(c) any gains on the retirement of debt identified in the Consolidated
statements of cash flows and (d) any other nonrecurring or non-cash income, all
as determined on a Consolidated basis; provided that, in calculating
Consolidated EBITDA, the effect of the Cross Guarantees shall be disregarded. 
If during such period the Guarantor or any Subsidiary shall have made an
acquisition, Consolidated EBITDA for such period shall be calculated after
giving pro forma effect thereto as if such acquisition occurred on the first day
of such period.

 

“Consolidated Interest Expense” means, for any fiscal period (without
duplication), (a) the Consolidated interest expense of the Guarantor and its
Consolidated Subsidiaries for such period plus (b) if a Permitted Securitization
Transaction outstanding during such period is accounted for as a sale of
accounts receivable, chattel paper, general intangibles or the like under GAAP,
the additional consolidated interest expense that would have accrued during such
period had such Permitted Securitization Transaction been accounted for as a
borrowing during such period, determined on a Consolidated basis.

 

“Consolidated Net Income” means, for any fiscal period, the Consolidated net
income of the Guarantor for such period.

 

“Consolidated Tangible Assets” means, at any time, the total assets less all
Intangible Assets appearing on the Consolidated balance sheet of the Guarantor
as of the end of the most recently concluded fiscal quarter of the Guarantor.

 

“Consolidated Total Debt” means, as of any date of determination, the aggregate
amount of Debt of the Guarantor determined on a Consolidated basis as of such
date; provided that Guarantees shall be valued at the amount thereof, if any,
reflected on the Consolidated balance sheet of the Guarantor; provided that, if
a Permitted Securitization Transaction is outstanding at such date and is
accounted for as a sale of accounts receivable, chattel paper, general
intangibles, or the like under GAAP, Consolidated Total Debt determined as
aforesaid shall be adjusted to include the additional Debt, determined on a
Consolidated basis as of such date, which would have been outstanding at such
date had such Permitted Securitization Transaction been accounted for as a
borrowing at such date; provided, further, that Consolidated Total Debt shall
not include Debt of a joint venture, partnership or similar entity which is
guaranteed by the Guarantor or a Consolidated Subsidiary by virtue of the joint
venture, partnership or similar arrangement with respect to such entity or by
operation of applicable law (and not otherwise), except to the extent that the
aggregate outstanding principal amount of such excluded Debt at such date
exceeds $50,000,000; and provided, further, that Consolidated Total Debt shall
not include Cross Guarantees.

 

“Cross Guarantees” means the Guarantees by the Guarantor or its Subsidiaries
(i) that remain in effect after the consummation of the 2012 Separation
Transactions of obligations of ADT and Flow PubCo and their respective
subsidiaries that are listed on Schedule 5.09 or (ii) of obligations of Tyco
Electronics Ltd. or Covidien International Finance S.A. and their respective
subsidiaries that are listed on Schedule 5.09, in each case, to the extent that
the direct obligor

 

5

--------------------------------------------------------------------------------


 

with respect to the obligations covered by such Guarantee guarantees or is
otherwise obligated to the payments of such guaranteed obligation for the
benefit of the Guarantor or such Subsidiary.

 

“Debt” of any Person means, at any date, without duplication, (a) the principal
of all obligations of such Person for borrowed money, (b) the principal of all
obligations of such Person evidenced by bonds, debentures, notes or similar
instruments, (c) all obligations of such Person in respect of the deferred
purchase price of property or services recorded on the books of such Person
(except for (i) trade and similar accounts payable and accrued expenses,
(ii) employee compensation, deferred compensation and pension obligations, and
other obligations arising from employee benefit programs and agreements or other
similar employment arrangements, (iii) obligations in respect of customer
advances received and (iv) obligations in connection with earnout and holdback
agreements, in each case in the ordinary course of business), (d) any obligation
of such Person to reimburse the issuer of any letter of credit, performance
bond, performance guaranty or bank guaranty issued for the account of such
Person upon which, and only to the extent that, a drawing has been made (or such
reimbursement obligation is otherwise not contingent) and such non-contingent
obligation is not reimbursed within five Business Days, (e) the net capitalized
amount of all obligations of such person as lessee which are capitalized on the
books of such Person in accordance with GAAP, (f) all Debt of others secured by
any Lien on property of such Person, whether or not the Debt secured thereby has
been assumed, but only to the extent of the lesser of the face amount of the
obligation or the fair market value of the assets so subject to the Lien, and
(g) all Guarantees by such Person of Debt of others (except the Guarantor or any
Subsidiary); provided that the term “Debt” shall not include:

 

(A)                              Intercompany Debt (except that, for the
purposes of Sections 5.10 and 5.11, Debt shall include Intercompany Debt);

 

(B)                                obligations in respect of trade letters of
credit or bank guaranties supporting trade and similar accounts payable arising
in the ordinary course of business; or

 

(C)                                Nonrecourse Debt.

 

“Debtor Relief Law” has the meaning assigned to such term in Section 6.01(h).

 

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

 

“Defaulting Lender” means at any time, subject to Section 2.14(b), (a) any
Lender that has failed for two or more Business Days to comply with its
obligations under this Agreement to make a Loan or make any other payment due
hereunder (each, a “funding obligation”), unless such failure is the result of
such Lender’s good faith determination that one or more conditions precedent to
funding (specifically identified in writing and including the particular
default, if any) has not been satisfied, as notified by such Lender to the
Administrative Agent in writing, (b) any Lender that has notified the
Administrative Agent or the Borrower in writing, or has stated publicly, that it
does not intend to comply with its funding obligations hereunder, unless such
position is based on such Lender’s good faith determination that one or more
conditions

 

6

--------------------------------------------------------------------------------


 

precedent to funding (specifically identified and including the particular
default, if any) cannot be satisfied, as indicated in such writing or public
statement, (c) any Lender that has, for three or more Business Days after
written request of the Administrative Agent or the Borrower, failed to confirm
in writing to the Administrative Agent and the Borrower that it will comply with
its prospective funding obligations hereunder (provided that such Lender will
cease to be a Defaulting Lender pursuant to this clause (c) upon the
Administrative Agent’s and the Borrower’s receipt of such written confirmation)
or (d) any Lender with respect to which a Lender Insolvency Event has occurred
and is continuing with respect to such Lender or its Parent Company.  Any
determination by the Administrative Agent that a Lender is a Defaulting Lender
under any of clauses (a) through (d) above will be conclusive and binding absent
manifest error, and such Lender will be deemed to be a Defaulting Lender
(subject to Section 2.14(b)) upon notification of such determination by the
Administrative Agent to the Borrower and the Lenders.

 

“Designated Officer” means the chief executive officer, president, chief
financial officer or treasurer of Tyco International Management Company.

 

“dollars” or “$” refers to lawful money of the United States of America.

 

“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied or waived.

 

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, health, safety or Hazardous Materials.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Guarantor or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

“ERISA Affiliate” means any Person, trade or business (whether or not
incorporated) that, together with the Borrower, is treated as a single employer
under Section 414(b), (c), (m) or (o) of the Code or Section 4001(b)(3) of
ERISA.

 

“ERISA Event” means (a) any “reportable event” (as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan), (b) the
failure to meet the minimum funding standard of Section 412 of the Code or
Section 302 of ERISA, whether or not waived, (c) the filing pursuant to
Section 412(c) of the Code or Section 302(c) of ERISA of an application for a
waiver of the minimum funding standard with respect to any Plan, (d) the
incurrence by the Guarantor or any of its ERISA Affiliates of any liability
under Title IV of

 

7

--------------------------------------------------------------------------------


 

ERISA (other than payment of PBGC premiums) with respect to the termination of
any Plan, (e) the receipt by the Guarantor or any ERISA Affiliate from the PBGC
or a plan administrator of any notice relating to the PBGC’s intention to
terminate any Plan or Plans or to appoint a trustee to administer any Plan,
(f) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability with respect to the withdrawal or partial withdrawal from any Plan or
Multiemployer Plan, (g) the receipt by the Guarantor or any ERISA Affiliate of
any notice, or the receipt by any Multiemployer Plan from the Guarantor or any
ERISA Affiliate of any notice, concerning the imposition of Withdrawal Liability
or a determination that a Multiemployer Plan is, or is expected to be, insolvent
or in reorganization, within the meaning of Title IV of ERISA or (h) the failure
to timely make any required contribution or premium payment in respect of any
Plan or contribution in respect of any Multiemployer Plan.

 

“Eurodollar”, when used in reference to any Loan or Borrowing, means that such
Loan, or the Loans comprising such Borrowing, bears interest at a rate per annum
equal to the applicable LIBO Rate plus the Applicable Margin.

 

“Eurodollar Reserve Percentage”, in respect of any Lender and for any day during
any Interest Period, means the reserve percentage (expressed as a decimal) in
effect on such day and applicable to such Lender under Regulation D promulgated
by the Board for determining such Lender’s reserve requirement (including any
emergency, supplemental or other marginal reserve requirement) with respect to
“Eurocurrency liabilities”, as in effect from time to time (“FRB Regulation D”).

 

“Event of Default” has the meaning assigned to such term in Article VI.

 

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender or
any other recipient of any payment to be made by or on account of any obligation
of any Obligor hereunder, (a) income or franchise taxes imposed on (or measured
by) its net income by the United States of America, or by the jurisdiction under
the laws of which such recipient is organized or in which its principal office
is located, or in which it conducts any trade or business or as a result of a
present or former connection between such recipient and the jurisdiction
(provided that such connection is not attributable to or does not result solely
from executing, delivering or performing its obligations or receiving a payment
under, or enforcing, this Agreement or any other Loan Document) or, in the case
of any Lender, in which its applicable lending office is located, (b) any branch
profits taxes imposed by the United States of America or any similar tax imposed
by any other jurisdiction described in clause (a) above, (c) in the case of any
Lender (other than an assignee pursuant to a request by the Borrower under
Section 10.04(e)), any United States withholding tax that is imposed on amounts
payable to such Lender pursuant to a Law in effect on the date on which such
Lender becomes a party to this Agreement (or designates a new lending office),
except to the extent that such Lender (or its assignor, if any) was entitled, at
the time of designation of a new lending office (or assignment), to receive
additional amounts from any Obligor with respect to withholding tax pursuant to
Section 9.05(a), (d) Taxes attributable to such Lender’s failure to comply with
Section 9.05(e) or Section 9.05(g), (e) any withholding taxes imposed under
FATCA, (f) any withholding tax on payments of interest made or similar income
made or ascribed by a paying agent established in Luxembourg to or for the
immediate benefit of a Residual Entity, which is resident of, or established in,
an EU Member State (other than Luxembourg) or certain dependent or associated EU
territories in

 

8

--------------------------------------------------------------------------------


 

accordance with the Luxembourg laws of June 21, 2005 implementing the Council
Directive 2003/48/EC dated June 3, 2003 on taxation of savings income in the
form of interest payments and ratifying the treaties entered into by Luxembourg
and certain dependent and associated territories of European Union Member States
and (g) all liabilities, penalties, and interest incurred with respect to any of
the foregoing.

 

“Existing Litigation” has the meaning assigned to such term in Section 3.05(a).

 

“Facility Fee” has the meaning assigned to such term in Section 2.10(a)(ii).

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof.

 

“Federal Funds Effective Rate” means, for any day, the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day that is a Business Day, the average of the
quotations for such day for such transactions received by the Administrative
Agent from three Federal funds brokers of recognized standing selected by it.

 

“Fee Letters” means each of (i) the administrative agent fee letter dated
May 30, 2012, between the Borrower and the Administrative Agent and (ii) the fee
letters relating to the credit facility contemplated by this Agreement entered
into with each of the respective Lead Arrangers.

 

“Flow PubCo” has the meaning assigned to such term in the definition of 2012
Separation Transactions.

 

“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States of America.

 

“Governmental Authority” means the government of the United States of America or
any political subdivision thereof, any other nation or any political subdivision
thereof, whether state or local, and any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative powers or functions
of or pertaining to government (including any supra-national bodies such as the
European Union or the European Central Bank).

 

“Granting Lender” has the meaning assigned to such term in Section 10.04(f).

 

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Debt or other obligation of any other Person (the
“primary obligor”) in any manner, whether directly or indirectly, and including
any obligation of the guarantor, direct or indirect, (a) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Debt or other
obligation or to purchase (or to advance or supply funds for the purchase of)
any security for the payment thereof, (b) to purchase or lease property,
securities or services for the purpose of assuring the

 

9

--------------------------------------------------------------------------------


 

owner of such Debt or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Debt or other obligation or (d) as an account party in respect of any letter of
credit or letter of guaranty issued to support such Debt or obligation;
provided, that the term “Guarantee” shall not include endorsements for
collection or deposit in the ordinary course of business.

 

“Guarantor” has the meaning assigned to such term in the preamble to this
Agreement.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes.

 

“Increase Date” has the meaning assigned to such term in Section 2.15(a).

 

“Increasing Lender” has the meaning assigned to such term in Section 2.15(b).

 

“Indebted Subsidiary” has the meaning assigned to such term in Section 5.10.

 

“Indemnified Taxes” means Taxes other than Excluded Taxes.

 

“Indemnitee” has the meaning assigned to such term in Section 10.03(b).

 

“Index Debt” means senior, unsecured, long-term indebtedness for borrowed money
of the Borrower that is not guaranteed by any other Person other than the
Guarantor or subject to any other credit enhancement.

 

“Index Debt Rating” means the S&P Rating and the Moody’s Rating.

 

“Index Debt Rating Change” means a change in the S&P Rating or the Moody’s
Rating that results in a change from one Index Debt Rating category to another
on the Pricing Grid in accordance with the provisions of Schedule 1.01, each
Index Debt Rating Change to be deemed to take effect on the date on which the
relevant change in rating is first publicly announced by S&P or Moody’s, as the
case may be.

 

“Information” has the meaning assigned to such term in Section 10.14.

 

“Information Memorandum” means the document in the form approved by the Borrower
concerning the Guarantor and its Subsidiaries which, at the Borrower’s request
and on its behalf, was prepared in relation to this transaction and distributed
by the Lead Arrangers to selected financial institutions before the date of this
Agreement.

 

“Intangible Assets” means, at any date, the amount (if any) stated under the
heading “Goodwill and Other Intangible assets, net” or under any other heading
relating to intangible assets separately listed, in each case, on the face of a
balance sheet of the Guarantor prepared on a Consolidated basis as of such date.

 

10

--------------------------------------------------------------------------------


 

“Intercompany Debt” means (a) indebtedness of the Guarantor owed to a Subsidiary
and (b) indebtedness of a Subsidiary owed to the Guarantor or another
Subsidiary.

 

“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.06.

 

“Interest Payment Date” means (a) with respect to any ABR Loan, the last
Business Day of each March, June, September and December and (b) with respect to
any Eurodollar Loan, the last day of the Interest Period applicable to the
Borrowing of which such Loan is a part; provided that, if an Interest Period for
a Eurodollar Borrowing is of more than three months’ duration, each day within
such Interest Period that occurs at intervals of three months’ duration after
the first day of such Interest Period shall also be an Interest Payment Date.

 

“Interest Period” means, with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the date that is one,
two, three or six months thereafter, as the Borrower may elect, upon notice
received by the Administrative Agent not later than 11:00 a.m. (New York City
time) on the third Business Day prior to the first day of such Interest Period,
or such other period as requested by the Borrower and agreed to by all the
Lenders in accordance with Section 2.03(b); provided that

 

(a)                                  if any Interest Period would end on a day
other than a Business Day, such Interest Period shall be extended to the next
succeeding Business Day unless such next succeeding Business Day would fall in
the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day;

 

(b)                                 any Interest Period of one or more whole
months that commences on the last Business Day of a calendar month (or on a day
for which there is no numerically corresponding day in the last calendar month
of such Interest Period) shall end on the last Business Day of the last calendar
month of such Interest Period; and

 

(c)                                  the Borrower may not select any Interest
Period that may end after the Maturity Date.

 

For purposes hereof, the date of a Borrowing initially shall be the date on
which such Borrowing is made and thereafter shall be the effective date of the
most recent conversion or continuation of such Borrowing.

 

“JPMS” means J. P. Morgan Securities LLC.

 

“Lead Arrangers” means CGMI, MLPF&S and JPMS.

 

“Lender Insolvency Event” means that a Lender or its Parent Company is the
subject of a bankruptcy, insolvency, reorganization, liquidation or similar
proceeding, or a receiver, trustee, conservator, intervenor or sequestrator or
the like has been appointed for such Lender or its Parent Company, or such
Lender or its Parent Company has taken any action in furtherance of or
indicating its consent to or acquiescence in any such proceeding or appointment;
provided that for the avoidance of doubt, a Lender Insolvency Event shall not
have occurred solely by virtue of (i) the ownership or acquisition of any equity
interest in a Defaulting Lender or any direct or

 

11

--------------------------------------------------------------------------------


 

indirect Parent Company thereof by a Governmental Authority or (ii) in the case
of a solvent Person, the precautionary appointment of an administrator,
guardian, custodian or other similar official by a Governmental Authority under
or based on the law of the country where such Person is subject to home
jurisdiction supervision if applicable law requires that such appointment not be
publicly disclosed, in each case so long as such action does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender.

 

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption, other
than any such Person that ceases to be a party hereto pursuant to an Assignment
and Assumption.

 

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the British Bankers Association London Interbank Offered Rate (“BBA
LIBOR”), as it is published by Reuters or any successor to or substitute for
such service, providing rate quotations of BBA LIBOR, as determined by the
Administrative Agent from time to time for purposes of providing quotations of
interest rates applicable to dollar deposits in the London interbank market) at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, as the rate for dollar deposits with a
maturity comparable to such Interest Period.  In the event that such rate is not
available at such time for any reason, then the “LIBO Rate” with respect to such
Eurodollar Borrowing for such Interest Period shall be the rate at which dollar
deposits of $10,000,000 and for a maturity comparable to such Interest Period
are offered by the principal London office of the Administrative Agent in
immediately available funds in the London interbank market at approximately
11:00 a.m., New York City time, two Business Days prior to the commencement of
such Interest Period.

 

“Lien” means, with respect to any asset, any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, including the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement.

 

“Loan Documents” means this Agreement, each Note (if any), the Fee Letters and
each Subsidiary Guaranty (if any).

 

“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.

 

“Material Adverse Effect” means a material adverse effect on (a) the
Consolidated financial condition, business or operations of the Guarantor and
its Subsidiaries taken as a whole, (b) the ability of the Obligors to perform
their obligations under the Loan Documents or (c) the rights and remedies of the
Administrative Agent and the Lenders under the Loan Documents.

 

“Material Debt” means Debt (other than Loans or other Debt under this Agreement)
of any one or more of the Guarantor and its Subsidiaries in an aggregate
principal amount exceeding $100,000,000.

 

12

--------------------------------------------------------------------------------


 

“Maturity Date” means June 22, 2017.

 

“MLPF&S” means Merrill Lynch Pierce Fenner & Smith.

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor to its
business of rating debt securities.

 

“Moody’s Rating” means, at any time, the rating published by Moody’s of the
Borrower’s Index Debt.

 

“Multiemployer Plan” means a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

 

“Non-Defaulting Lender” means, at any time, a Lender that is not a Defaulting
Lender.

 

“Nonrecourse Debt” means, at any time, all Debt of Subsidiaries (and all other
Persons which are consolidated on the Guarantor’s financial statements in
accordance with GAAP (such Subsidiaries or other Persons a “Consolidated
Person”)) of the Guarantor outstanding at such time incurred on terms that
recourse may be had to such Consolidated Person only by enforcing the lender’s
default remedies with respect to specific assets which constitute collateral
security for such Debt and not by way of action against such Consolidated Person
(nor against the Guarantor or such other Consolidated Person of the Guarantor)
as a general obligor in respect of such Debt (subject to, for the avoidance of
doubt, customary exceptions contained in non-recourse financings to the
non-recourse nature of the obligations thereunder).

 

“Note” means a promissory note, substantially in the form of Exhibit A, made by
the Borrower in favor of a Lender evidencing Loans made by such Lender, to the
extent requested by such Lender pursuant to Section 2.08(e).

 

“Obligors” means the Borrower and the Guarantor.

 

“Other Currency” has the meaning assigned to such term in Section 10.12.

 

“Other Taxes” means any and all present or future, stamp or documentary taxes or
any other excise or property taxes, charges or similar levies (together with any
addition to tax, penalty, fine or interest thereon) arising from any payment
made under any Loan Document or from the execution, delivery or enforcement of,
or otherwise with respect to, any Loan Document, except any Luxembourg
registration duties (droits d’enregistrement) payable in the case of voluntary
registration of any Loan Document with the Administration de l’Enregistrement et
des Domaines in Luxembourg, or registration of any Loan Documentation in
Luxembourg in connection with a legal proceeding that is not required to
maintain, preserve, establish or enforce the rights of a party to any Loan
Document, and except any such Taxes that are imposed with respect to an
assignment (other than an assignment made pursuant to Section 10.04(e)).

 

“Parent Company” means, with respect to a Lender, the bank holding company (as
defined in Federal Reserve Board Regulation Y), if any, of such Lender, and/or
any Person owning, beneficially or of record, directly or indirectly, a majority
of the shares of such Lender.

 

13

--------------------------------------------------------------------------------


 

“Participant” has the meaning assigned to such term in Section 10.04(c).

 

“Participant Register” has the meaning assigned to such term in
Section 10.04(c)(iii).

 

“Payee” has the meaning assigned to such term in Section 10.12.

 

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

 

“Permitted Acquired Debt” means Debt of a Person that exists at the time such
Person becomes a Subsidiary or at the time the Guarantor or a Subsidiary
acquires all or substantially all of the assets of such Person if such Debt is
assumed by the Guarantor or such Subsidiary and was not created in contemplation
of any such event (“Acquired Debt”) and any Refinancing thereof; provided that,
if such Acquired Debt is Refinanced, it shall constitute Permitted Acquired Debt
only if the Borrower is the obligor thereunder.

 

“Permitted Securitization Transaction” means any sale or sales of any accounts,
accounts receivable, general intangibles, chattel paper or other financial
assets and related rights and assets of an Obligor and/or any of its
Subsidiaries (including revolving sales of such assets), and financing secured
by the assets so sold, provided that the aggregate net amount paid to the
Obligors and their Subsidiaries in respect of such transactions, as the same may
be reduced from time to time by collections with respect to such sold assets and
the amount of such sold assets that become defaulted accounts receivable or
otherwise in accordance with the terms of the documentation for such Permitted
Securitization Transaction, shall not exceed $500,000,000.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

 

“Preferred Stock” means any preferred and/or redeemable capital stock of the
Guarantor or any Subsidiary, as the case may be, that, by its terms (or by the
terms of any security into which it is convertible or for which it is
exchangeable at the option of the holder thereof), or upon the happening of any
event, matures or is mandatorily redeemable, pursuant to a sinking fund
obligation or otherwise, or redeemable at the option of the holder, in whole or
in part, on or prior to the Maturity Date.

 

“Pricing Grid” means the Pricing Grid and the conventions for determining
pricing as set forth on Schedule 1.01.

 

“Refinancing” means, with respect to any financing, any instrument or agreement
amending, restating, supplementing, extending, renewing, refunding, refinancing,
replacing or otherwise modifying, in whole or in part, the documents governing
such financing (and “Refinance” shall have a correlative meaning).

 

14

--------------------------------------------------------------------------------


 

“Register” has the meaning assigned to such term in Section 10.04(b)(iv).

 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents, advisors,
administrators and trustees of such Person and such Person’s Affiliates.

 

“Removal Effective Date” has the meaning assigned to such term in
Section 7.06(b).

 

“Reportable Action” means any action, suit or proceeding or investigation before
any court, arbitrator or other governmental body against the Guarantor or any of
its Subsidiaries or any ERISA Event, in each case in which there is a reasonable
possibility of an adverse determination that could reasonably be expected to
have a Material Adverse Effect.

 

“Required Currency” has the meaning assigned to such term in Section 10.12.

 

“Required Lenders” means, at any time, Lenders (not including the Borrower or
any of its Affiliates) having aggregate Applicable Percentages in excess of 50%
at such time.

 

“Residual Entity” means an entity (a) which is not a legal person, (b) whose
profits are not taxed under the general business tax regime in its country of
tax residence and (c) which is not an undertaking for collective investments in
transferable securities recognized in accordance with Directive 85/611/EEC.

 

“Resignation Effective Date” has the meaning assigned to such term in
Section 7.06(a).

 

“Responsible Officer” means any of the following:  (a) the Chief Executive
Officer, President, Vice President and Chief Financial Officer, Treasurer or
Secretary of the Guarantor or (b) the Chief Executive Officer, President, Vice
President and Chief Financial Officer, Treasurer or Secretary of the Borrower or
a Managing Director of the Borrower.

 

“Restricting Information” has the meaning assigned to such term in
Section 10.16(a).

 

“Revolving Credit Exposure” means, with respect to any Lender at any time, the
outstanding principal amount of such Lender’s Loans at such time.

 

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc. and any successor to its business of rating debt securities.

 

“S&P Rating” means, at any time, the rating published by S&P of the Borrower’s
Index Debt.

 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

“Significant Subsidiary” means, at any date, any Subsidiary which, including its
subsidiaries, meets any of the following conditions:

 

15

--------------------------------------------------------------------------------


 

(a)                                  the proportionate share attributable to
such Subsidiary of the total assets of the Guarantor (after intercompany
eliminations) exceeds 15% of the total assets of the Guarantor, determined on a
Consolidated basis as of the end of the most recently completed fiscal year; or

 

(b)                                 the Guarantor’s and its Subsidiaries’ equity
in the income of such Subsidiary from continuing operations before income taxes,
extraordinary items and cumulative effect of a change in accounting principles
exceeds 15% of Consolidated income of the Guarantor from continuing operations
before income taxes, any loss on the retirement of debt, extraordinary items,
cumulative effect of a change in accounting principles, and before any
impairment charges, determined for the most recently completed fiscal year.

 

For the avoidance of doubt, the Borrower and, prior to the ADT Guaranty Release
Date, ADT shall at all times be deemed a “Significant Subsidiary”.

 

“SPC” has the meaning assigned to such term in Section 10.04(f).

 

“Stock” means, with respect to any Person, any capital stock or equity
securities of or other ownership interests in such Person.

 

“Stock Equivalents” means, with respect to any Person, options, warrants, calls
or other rights entered into or issued by such Person to acquire any Stock of,
or securities convertible into or exchangeable for Stock of, such Person.

 

“subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other entity of which a majority of the shares of
securities or other interests having ordinary voting power for the election of
directors or other governing body (other than securities or interests having
such power only by reason of the happening of a contingency) are at the time
beneficially owned, or the management of which is otherwise controlled, directly
or indirectly through one or more intermediaries, or both, by such Person.

 

“Subsidiary” means any subsidiary of the Guarantor.

 

“Subsidiary Guarantor” means ADT (prior to the ADT Guaranty Release Date) and
each other Subsidiary that has executed a Subsidiary Guaranty pursuant to
Section 5.12 (whether required by Section 5.12 to do so or otherwise).

 

“Subsidiary Guaranty” means a guaranty entered into by a Subsidiary, in
substantially the form of Exhibit D, with any such modifications to such form as
may be necessary or advisable and customary under the local law of the
jurisdiction of organization of the relevant Subsidiary, in the judgment of the
Obligors and shall include the Subsidiary Guaranty dated the date of this
Agreement executed and delivered by ADT.

 

“Successor” has the meaning assigned to such term in Section 5.08(a).

 

16

--------------------------------------------------------------------------------


 

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed or asserted by any Governmental
Authority, together with any addition to tax, penalty, fine or interest thereon.

 

“Transactions” means the execution, delivery and performance by the Obligors of
this Agreement and the other Loan Documents, the borrowing of Loans and the use
of the proceeds thereof.

 

“Trust Indenture Act” has the meaning assigned to such term in Section 7.02(d).

 

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the LIBO Rate or the Alternate Base Rate.

 

“Upfront Fee” has the meaning assigned to such term in Section 2.10(a)(i).

 

“Wholly-Owned Consolidated Subsidiary” means any Consolidated Subsidiary, all of
the shares of capital stock or other ownership interests of which (except
directors’ qualifying shares and investments by foreign nationals mandated by
applicable law) are at the time beneficially owned, directly or indirectly, by
the Guarantor.

 

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

 

Section 1.02                            Classification of Loans and Borrowings. 
For purposes of this Agreement and the other Loan Documents, Loans or Borrowings
may be classified and referred to by Type (e.g., a “Eurodollar Loan” or an “ABR
Borrowing”).

 

Section 1.03                            Terms Generally.  With reference to this
Agreement and each other Loan Document, unless otherwise specified herein or in
such other Loan Document:

 

The definitions of terms herein and therein shall apply equally to the singular
and plural forms of the terms defined.  Whenever the context may require, any
pronoun shall include the corresponding masculine, feminine and neuter forms. 
The words “include”, “includes” and “including” shall be deemed to be followed
by the phrase “without limitation”.  The word “will” shall be construed to have
the same meaning and effect as the word “shall”.  Unless the context requires
otherwise, (a) any definition of or reference to any agreement, instrument or
other document herein shall be construed as referring to such agreement,
instrument or other document as from time to time amended, supplemented or
otherwise modified (subject to any restrictions on such amendments, supplements
or modifications set forth herein); (b) any reference herein to any Person shall
be construed to include such Person’s successors and assigns; (c) the words
“herein”, “hereof” and “hereunder”, and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof; (d) all references in a Loan Document to Articles, Sections,
Exhibits and Schedules shall be construed to refer to Articles and Sections of,
and Exhibits and Schedules to, the Loan Document in which such references
appear; and (e) the words “asset” and “property” shall be construed to have the
same

 

17

--------------------------------------------------------------------------------


 

meaning and effect and to refer to any and all tangible and intangible assets
and properties, including cash, securities, accounts and contract rights.

 

Section 1.04                            Accounting Terms; GAAP.  Except as
otherwise expressly provided herein, all terms of an accounting or financial
nature shall be construed in accordance with GAAP, as in effect from time to
time; provided that, if the Borrower notifies the Administrative Agent that the
Borrower requests an amendment to any provision hereof to eliminate the effect
of any change occurring after the date hereof in GAAP or in the application
thereof on the operation of such provision, regardless of whether any such
notice is given before or after such change in GAAP or in the application
thereof, then (a) the Administrative Agent, the Lenders and the Borrower shall
negotiate in good faith to amend such provision to preserve the original intent
thereof in light of such change in GAAP (subject to the approval of the Required
Lenders); and (b) such provision shall be interpreted on the basis of GAAP as in
effect and applied immediately before such change shall have become effective
until such notice shall have been withdrawn or such provision amended in
accordance herewith.

 

ARTICLE II

The Credits

 

Section 2.01                            Commitments.  Subject to the terms and
conditions set forth herein, each Lender agrees to make Loans to the Borrower
from time to time during the Availability Period in an aggregate principal
amount that will not result in (a) such Lender’s Revolving Credit Exposure
exceeding such Lender’s then applicable Commitment or (b) the total Revolving
Credit Exposures exceeding the then applicable total Commitments.  Within the
foregoing limits and subject to the terms and conditions set forth herein, the
Borrower may borrow, prepay and reborrow Loans.

 

Section 2.02                            Loans and Borrowings.

 

(a)                                  Each Loan shall be made as part of a
Borrowing consisting of Loans made by the Lenders ratably in accordance with
their then applicable respective Commitments.  The obligations of the Lenders
under this Agreement are several and not joint and several.  The failure of any
Lender to make any Loan required to be made by it shall not relieve any other
Lender of its obligations hereunder and no other Lender shall be responsible for
such failure by any Lender.

 

(b)                                 Subject to Section 9.03, each Borrowing
shall be comprised entirely of ABR Loans or Eurodollar Loans as the Borrower may
request in accordance herewith.  Each Lender at its option may make any
Eurodollar Loan by causing any U.S. or non-U.S. branch or Affiliate of such
Lender to make such Loan; provided that any exercise of such option shall not
affect the obligation of the Borrower to repay such Loan in accordance with the
terms of this Agreement or result in any obligations of the Borrower to pay
additional amounts under Section 9.03 or 9.05.

 

(c)                                  At the commencement of each Interest Period
for any Eurodollar Borrowing, and at the time each ABR Borrowing is made, such
Borrowing shall be in an

 

18

--------------------------------------------------------------------------------


 

aggregate amount that is an integral multiple of $1,000,000 and not less than
$10,000,000 (except that any such Borrowing may be in the aggregate amount that
is equal to the entire unused balance of the total Commitments). Borrowings of
more than one Type may be outstanding at the same time; provided that there
shall not be more than a total of ten Eurodollar Borrowings outstanding at the
same time.

 

Section 2.03                            Requests for Borrowings.

 

(a)                                  To request a Borrowing, the Borrower shall
notify the Administrative Agent of such request by telephone, facsimile or
electronic mail (i) in the case of a Eurodollar Borrowing, not later than
11:00 a.m., New York City time, three Business Days before the date of the
proposed Borrowing (except as provided in Section 2.03(b)) or (ii) in the case
of an ABR Borrowing, not later than 11:00 a.m., New York City time, on the date
of the proposed Borrowing.  Each Borrowing Request shall be irrevocable and, if
made telephonically, shall be confirmed promptly, by hand delivery, facsimile or
electronic mail of a written Borrowing Request in a form approved by the
Administrative Agent and be executed by a Managing Director of the Borrower or
another authorized borrowing representative of the Borrower, as notified by the
Borrower to the Administrative Agent from time to time.  Each such telephonic
and written Borrowing Request shall specify the following information in
compliance with Section 2.02:

 

(i)                             the aggregate amount of the requested Borrowing;

 

(ii)                          the date of such Borrowing, which shall be a
Business Day;

 

(iii)                       whether such Borrowing is to be an ABR Borrowing or
a Eurodollar Borrowing;

 

(iv)                      in the case of a Eurodollar Borrowing, the initial
Interest Period to be applicable thereto, which shall be a period contemplated
by the definition of the term “Interest Period”; and

 

(v)                         the location and number of the Borrower’s account to
which funds are to be disbursed, which shall comply with the requirements of
Section 2.05.

 

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing.  If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the Borrower shall be deemed
to have selected an Interest Period of one month’s duration.  Promptly following
receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.

 

(b)                                 The Borrower may request a Eurodollar
Borrowing having an Interest Period other than one, two, three or six months in
duration as provided in the definition of “Interest Period” by notifying the
Administrative Agent not later than 11:00 a.m., New York City time, four
Business Days prior to the requested date of such Borrowing having such Interest
Period, whereupon the Administrative Agent shall give prompt notice to the
Lenders of such request and determine whether the requested Interest Period is
acceptable to all of them; and not

 

19

--------------------------------------------------------------------------------


 

later than 8:00 a.m., New York City time, on the Business Day after receiving
such request from the Borrower, the Administrative Agent shall notify the
Borrower whether or not the requested Interest Period has been agreed to by all
the Lenders.  If such requested Interest Period is so approved by all of the
Lenders, the Borrower may thereafter from time to time elect to make Borrowing
Requests under Section 2.03(a) and Interest Election Requests under
Section 2.06(c) designating such Interest Period, until the Administrative Agent
notifies the Borrower that the Required Lenders have elected to revoke such
approval.

 

Section 2.04                            [Intentionally Omitted].

 

Section 2.05                            Funding of Borrowings.

 

(a)                                  Each Lender shall make each Loan to be made
by it hereunder on the proposed date thereof by wire transfer of immediately
available funds by 1:00 p.m., New York City time, to the account of the
Administrative Agent most recently designated by it for such purpose by notice
to the Lenders.  Upon satisfaction of the applicable conditions set forth in
Section 4.02 (and, if such Borrowing is the initial Borrowing, Section 4.01),
the Administrative Agent will make all funds so received available to the
Borrower in like funds as received by the Administrative Agent either by
(i) crediting the amounts so received, in like funds, to an account of the
Borrower maintained with the Administrative Agent in New York City or (ii) wire
transfer of such funds, in each case in accordance with instructions provided to
the Administrative Agent in the applicable Borrowing Request.

 

(b)                                 Unless the Administrative Agent shall have
received notice from a Lender prior to the proposed date of any Borrowing that
such Lender will not make available to the Administrative Agent such Lender’s
share of such Borrowing, or by 12:00 p.m., New York City time, on the proposed
date of such Borrowing, in the case of ABR Borrowings, the Administrative Agent
may assume that such Lender has made such share available on such date in
accordance with paragraph (a) of this Section and may, in reliance upon such
assumption, make available to the Borrower a corresponding amount.  If and to
the extent that such Lender did not make available such Lender’s share of such
Borrowing, then such Lender shall forthwith on demand pay to the Administrative
Agent the amount thereof in immediately available funds, together with interest
thereon for the period from the date such amount was made available by the
Administrative Agent to the Borrower to the date such amount is recovered by the
Administrative Agent (the “Compensation Period”) at a rate per annum equal to
the Federal Funds Effective Rate from time to time in effect plus the
Administrative Agent’s standard processing fee for interbank compensation.  If
such Lender pays such amount to the Administrative Agent, then such amount shall
constitute such Lender’s Loan included in the applicable Borrowing.  If such
Lender does not pay such amount forthwith upon the Administrative Agent’s demand
therefor, the Administrative Agent may make a demand therefor upon the Borrower,
and the Borrower shall pay such amount to the Administrative Agent, together
with the interest thereon for the Compensation Period at a rate per annum equal
to the rate of interest applicable to the applicable Borrowing.  Nothing herein
shall be deemed to relieve any Lender from its obligation to fulfill its
Commitment or to prejudice any rights which the Administrative Agent or the
Borrower may have against any Lender as a result of any default by such Lender
hereunder.

 

20

--------------------------------------------------------------------------------


 

Section 2.06                            Interest Elections.

 

(a)                                  Each Borrowing initially shall be of the
Type specified in the applicable Borrowing Request and, in the case of a
Eurodollar Borrowing, shall have an initial Interest Period as specified in such
Borrowing Request.  Thereafter, the Borrower may elect to convert such Borrowing
to a different Type or to continue such Borrowing and, in the case of a
Eurodollar Borrowing, may elect Interest Periods therefor, all as provided in
this Section.  The Borrower may elect different options with respect to
different portions of the affected Borrowing, in which case each such portion
shall be allocated ratably among the Lenders holding the Loans comprising such
Borrowing, and the Loans comprising each such portion shall be considered a
separate Borrowing.

 

(b)                                 To make an election pursuant to this
Section, the Borrower shall notify the Administrative Agent of such election by
telephone, facsimile or electronic mail by the time that a Borrowing Request
would be required under Section 2.03 if the Borrower were requesting a Borrowing
of the Type resulting from such election to be made on the effective date of
such election.  Each such Interest Election Request shall be irrevocable and, if
made telephonically, shall be confirmed promptly in a signed notice by hand
delivery, facsimile or electronic mail to the Administrative Agent of a written
Interest Election Request in a form approved by the Administrative Agent.

 

(c)                                  Each telephonic and written Interest
Election Request shall specify the following information in compliance with
Section 2.02:

 

(i)                             the Borrowing to which such Interest Election
Request applies and, if different options are being elected with respect to
different portions thereof, the portions thereof to be allocated to each
resulting Borrowing (in which case the information to be specified pursuant to
clauses (iii) and (iv) below shall be specified for each resulting Borrowing);

 

(ii)                          the effective date of the election made pursuant
to such Interest Election Request, which shall be a Business Day;

 

(iii)                       whether the resulting Borrowing is to be an ABR
Borrowing or a Eurodollar Borrowing; and

 

(iv)                      if the resulting Borrowing is a Eurodollar Borrowing,
the Interest Period to be applicable thereto after giving effect to such
election, which shall be a period contemplated by the definition of the term
“Interest Period”, subject to Section 2.03(b).

 

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

 

(d)                                 Promptly following receipt of an Interest
Election Request, the Administrative Agent shall advise each Lender of the
details thereof and of such Lender’s portion of each resulting Borrowing.

 

21

--------------------------------------------------------------------------------


 

(e)                                  If the Borrower fails to deliver a timely
Interest Election Request with respect to a Eurodollar Borrowing prior to the
end of the Interest Period applicable thereto, then, unless such Borrowing is
repaid as provided herein, at the end of such Interest Period such Borrowing
shall be converted to an ABR Borrowing.  Notwithstanding any contrary provision
hereof, if an Event of Default under clause (a) or (b) of Article VI has
occurred and is continuing and the Administrative Agent, at the request of the
Required Lenders, so notifies the Borrower, then, so long as such Event of
Default is continuing, (i) no outstanding Borrowing may be converted to or
continued as a Eurodollar Borrowing; and (ii) unless repaid, each Eurodollar
Borrowing shall be converted to an ABR Borrowing at the end of the Interest
Period applicable thereto.

 

Section 2.07                            Termination and Reduction of
Commitments.

 

(a)                                  Unless previously terminated, the
Commitments shall terminate on the Maturity Date.

 

(b)                                 The Borrower may at any time terminate, or
from time to time reduce, the Commitments; provided that (i) each reduction of
the Commitments shall be in an amount that is an integral multiple of $1,000,000
and not less than $10,000,000; and (ii) the Borrower shall not terminate or
reduce the Commitments if, after giving effect to any concurrent prepayment of
the Loans in accordance with Section 2.09, the total Revolving Credit Exposures
would exceed the total Commitments.

 

(c)                                  The Borrower shall notify the
Administrative Agent of any election to terminate or reduce the Commitments
under paragraph (b) of this Section at least three Business Days prior to the
effective date of such termination or reduction, specifying such election and
the effective date thereof; provided that a notice of termination of the
Commitments delivered by the Borrower may state that such notice is conditioned
upon the effectiveness of other credit facilities, in which case such notice may
be revoked by the Borrower (by notice to the Administrative Agent on or prior to
the specified effective date) if such condition is not satisfied.  Promptly
following receipt of any notice, the Administrative Agent shall advise the
Lenders of the contents thereof.  Any termination or reduction of the
Commitments shall be permanent.  Each reduction of the Commitments under
paragraph (b) of this Section shall be made ratably among the Lenders in
accordance with their respective Commitments.

 

Section 2.08                            Repayment of Loans; Evidence of Debt.

 

(a)                                  The Borrower hereby unconditionally
promises to pay to the Administrative Agent for the account of each Lender the
then unpaid principal amount of each Loan on the Maturity Date.

 

(b)                                 Each Lender shall maintain in accordance
with its usual practice an account or accounts evidencing the indebtedness of
the Borrower to such Lender resulting from each Loan made by such Lender,
including the amounts of principal and interest payable and paid to such Lender
from time to time hereunder.

 

(c)                                  The Administrative Agent shall maintain
accounts in which it shall record (i) the amount of each Loan made hereunder,
the Type thereof and the Interest Period applicable

 

22

--------------------------------------------------------------------------------


 

thereto, (ii) the amount of any principal or interest due and payable or to
become due and payable from the Borrower to each Lender hereunder and (iii) the
amount of any sum received by the Administrative Agent hereunder for the account
of the Lenders and each Lender’s share thereof.

 

(d)                                 The entries made in the accounts maintained
pursuant to paragraph (b) or (c) of this Section shall be prima facie evidence
of the existence and amounts of the obligations recorded therein; provided that
the failure of any Lender or the Administrative Agent to maintain such accounts
or any error therein shall not in any manner affect the obligation of the
Borrower to repay the Loans in accordance with the terms of this Agreement or
the other Loan Documents.

 

(e)                                  Any Lender may request that Loans made by
it be evidenced by a Note.  In such event, the Borrower shall prepare, execute
and deliver to such Lender a Note payable to the order of such Lender (or, if
requested by such Lender, to such Lender and its registered assigns). 
Thereafter, the Loans evidenced by such Note and interest thereon shall at all
times (including after assignment pursuant to Section 10.04) be represented by
one or more Notes payable to the order of the payee named therein (or, if such
Note is a registered note, to such payee and its registered assigns).

 

Section 2.09                            Prepayment of Loans.

 

(a)                                  The Borrower shall have the right at any
time and from time to time to prepay any Borrowing in whole or in part subject
to prior notice in accordance with paragraph (b) of this Section.

 

(b)                                 The Borrower shall notify the Administrative
Agent by telephone (confirmed in a signed notice sent by facsimile or electronic
mail) of any prepayment hereunder (i) in the case of prepayment of a Eurodollar
Borrowing, not later than 11:00 a.m., New York City time, three Business Days
before the date of prepayment, or (ii) in the case of prepayment of an ABR
Borrowing, not later than 11:00 a.m., New York City time, on the date of
prepayment.  Each such notice shall specify the prepayment date and the
principal amount of each Borrowing or portion thereof to be prepaid; provided
that, if a notice of optional prepayment is given in connection with a
conditional notice of termination of the Commitments as contemplated by
Section 2.07(c), then such notice of prepayment may be revoked if such notice of
termination is revoked in accordance with Section 2.07(c).  Promptly following
receipt of any such notice relating to a Borrowing, the Administrative Agent
shall advise the Lenders of the contents thereof.  Each partial prepayment of
any Borrowing shall be in an amount that would be permitted in the case of an
advance of a Borrowing of the same Type as provided in Section 2.02(c).  Each
prepayment of a Borrowing shall be applied ratably to the Loans included in the
prepaid Borrowing.  Prepayments shall be accompanied by accrued interest to the
extent required by Section 2.11 and break funding payments to the extent
required by Section 9.04.

 

Section 2.10                            Fees.

 

(a)                                  The Borrower agrees to pay to the
Administrative Agent for the account of each Lender the following fees:

 

23

--------------------------------------------------------------------------------


 

(i)                             on the Closing Date, an upfront fee in an amount
agreed to in the applicable Fee Letter (the “Upfront Fee”).

 

(ii)                          a facility fee, which shall accrue on the daily
amount of the Commitment of such Lender during the period from and including the
Effective Date to but excluding the date on which the Commitments terminate and
the Loans made by it have been paid in full, at the rate per annum set forth on
the Pricing Grid opposite the reference to the applicable Index Debt Rating
under the heading “Facility Fee” (the “Facility Fee”).  Facility Fees accrued
through and including the last Business Day of March, June, September and
December of each year shall be payable on each such last Business Day,
commencing on the first such date to occur after the date hereof; provided that
all such fees shall be payable on the date on which the Commitments terminate.

 

(b)                                 The Borrower agrees to pay to the
Administrative Agent and the Lead Arrangers, for their own accounts, the fees
payable in the amounts and at the times agreed in the Fee Letters.  Such fees
shall be fully earned when paid and shall not be refundable for any reason
whatsoever.

 

(c)                                  All fees payable hereunder shall be paid on
the dates due, in immediately available funds, to the Administrative Agent for
distribution, in the case of Upfront Fees and Facility Fees, to the Lenders. 
Fees paid shall not be refundable under any circumstances.

 

Section 2.11                            Interest.

 

(a)                                  The Loans comprising each ABR Borrowing
shall bear interest at the Alternate Base Rate.

 

(b)                                 The Loans comprising each Eurodollar
Borrowing shall bear interest at the LIBO Rate for the Interest Period in effect
for such Borrowing plus the Applicable Margin.

 

(c)                                  Notwithstanding the foregoing, if any
principal of or interest on any Loan or any fee or other amount payable by the
Borrower under any Loan Document is not paid when due, whether at stated
maturity, upon acceleration or otherwise, such overdue amount shall bear
interest, after as well as before judgment, at a rate per annum equal to (i) in
the case of overdue principal of any Loan, 2% plus the rate otherwise applicable
to such Loan as provided in the preceding paragraphs of this Section or (ii) in
the case of any other amount, 2% plus the rate applicable to ABR Loans as
provided in paragraph (a) of this Section.

 

(d)                                 Accrued interest on each Loan shall be
payable in arrears on each Interest Payment Date for such Loan and upon
termination of the Commitments; provided that (i) interest accrued pursuant to
paragraph (c) of this Section shall be payable on demand; (ii) in the event of
any repayment or prepayment of any Loan (other than a prepayment of an ABR Loan
prior to the end of the Availability Period), accrued interest on the principal
amount repaid or prepaid shall be payable on the date of such repayment or
prepayment; and (iii) in the event of any conversion of any Eurodollar Loan
prior to the end of the current Interest Period therefor, accrued interest on
such Loan shall be payable on the effective date of such conversion.

 

24

--------------------------------------------------------------------------------


 

(e)                                  If the Guarantor is legally not permitted
to make payments it is otherwise required to make pursuant to Section 9.05, then
the interest amounts due under this Section shall be calculated as follows: 
(i) the amount due pursuant to Section 2.11(c) and (d) plus (ii) an amount
(which shall be due and payable under this Section on the date such payment
pursuant to Section 9.05 would otherwise have been required to be made) equal to
such amount that would otherwise be required to be paid by the Guarantor
pursuant to Section 9.05 (and, after payment thereof, such amount shall be
deemed no longer due and payable under Section 9.05).  In such case, the
Guarantor shall send to the Administrative Agent the original or a certified
copy of a receipt, with respect to any withholding tax paid, issued by the
relevant Government Authority or other evidence of such payment reasonably
satisfactory to the Administrative Agent within thirty (30) days after such
payment.

 

Section 2.12                            Calculation of Interest and Fees.

 

(a)                                  All interest hereunder shall be computed on
the basis of a year of 360 days, except that interest computed by reference to
the Alternate Base Rate at times when the Alternate Base Rate is based on the
Base Rate shall be computed on the basis of a year of 365 days (or 366 days in a
leap year), and in each case shall be payable for the actual number of days
elapsed (including the first day but excluding the last day).  The applicable
Alternate Base Rate or LIBO Rate shall be determined by the Administrative
Agent, and such determination shall be conclusive absent manifest error.

 

(b)                                 All fees hereunder shall be computed on the
basis of a year of 360 days and shall be payable for the actual number of days
elapsed (including the first day but excluding the last day).

 

Section 2.13                            Payments Generally; Pro Rata Treatment;
Sharing of Set-offs.

 

(a)                                  The Borrower shall make each payment
required to be made by it hereunder (whether of principal, interest, fees or of
amounts payable under Section 9.03, 9.04 or 9.05, or otherwise) prior to
2:00 p.m., New York City time, on the date when due, in immediately available
funds, without set off or counterclaim.  Any amounts received after such time on
any date may, in the discretion of the Administrative Agent, be deemed to have
been received on the next succeeding Business Day for purposes of calculating
interest thereon; provided that no amount shall be deemed to have been received
on the next succeeding Business Day if the Borrower provides the Administrative
Agent with written confirmation of a Federal Reserve Bank reference number no
later than 4:00 p.m., New York City time, on the date when due.  All such
payments shall be made to the Administrative Agent at the Administrative Agent’s
Office, except that payments pursuant to Sections 9.03, 9.04, 9.05 and 10.03
shall be made directly to the Persons entitled thereto.  The Administrative
Agent shall distribute any such payments received by it for the account of any
other Person to the appropriate recipient promptly following receipt thereof. 
If any payment hereunder shall be due on a day that is not a Business Day, the
date for payment shall be extended to the next succeeding Business Day, and, in
the case of any payment accruing interest, interest thereon shall be payable for
the period of such extension.  All payments under this Agreement and the other
Loan Documents shall be made in dollars in New York, New York.

 

25

--------------------------------------------------------------------------------


 

(b)                                 If at any time insufficient funds are
received by and available to the Administrative Agent to pay fully all amounts
of principal, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (ii) second, towards payment of principal
then due hereunder, ratably among the parties entitled thereto in accordance
with the amounts of principal then due to such parties.

 

(c)                                  If any Lender shall, by exercising any
right of set off or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of its Loans or other obligations hereunder
resulting in such Lender receiving payment of a proportion of the aggregate
amount of its Loans and accrued interest thereon or such other obligations
greater than its pro rata share thereof as provided herein, then the Lender
receiving such greater proportion shall (i) notify the Administrative Agent of
such fact; and (ii) purchase (for cash at face value) participations in the
Loans and such other obligations of the other Lenders, or make such other
adjustments that shall be equitable so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of principal of and accrued interest on their respective Loans and other amounts
owing them; provided that (x) if any such participations are purchased and all
or any portion of the payment giving rise thereto is recovered, such
participations shall be rescinded and the purchase price restored to the extent
of such recovery, without interest; and (y) the provisions of this paragraph
shall not be construed to apply to any payment made by the Borrower pursuant to
and in accordance with the express terms of this Agreement or any payment
obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans to any assignee or participant, other than to
the Borrower or any Subsidiary thereof (as to which the provisions of this
paragraph shall apply).  The Borrower and the Guarantor each consent to the
foregoing and each agree, to the extent it may effectively do so under
applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against the Borrower and the Guarantor
rights of setoff and counterclaim with respect to such participation as fully as
if such Lender were a direct creditor of the Borrower or the Guarantor in the
amount of such participation.

 

(d)                                 Unless the Administrative Agent shall have
received notice from the Borrower prior to the date on which any payment is due
to the Administrative Agent for the account of the Lenders hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Lenders the amount due.  In
such event, if the Borrower has not in fact made such payment, then each of the
Lenders severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender with interest thereon, for each
day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation.

 

(e)                                  If any Lender shall fail to make any
payment required to be made by it pursuant to Section 2.05(b) or 2.13(d), then
the Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), apply any amounts thereafter received by the

 

26

--------------------------------------------------------------------------------


 

Administrative Agent for the account of such Lender to satisfy such Lender’s
obligations under such Sections until all such unsatisfied obligations are fully
paid.

 

Section 2.14                            Defaulting Lender.

 

(a)                                  Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:

 

(i)                             such Defaulting Lender will not be entitled to
any fees accruing during such period pursuant to Section 2.10(a)(ii) (without
prejudice to the rights of the Non-Defaulting Lenders in respect of such fees);

 

(ii)                          to the fullest extent permitted by applicable law,
such Lender will not be entitled to vote in respect of amendments and waivers
hereunder, and the Commitment and the outstanding Loans of such Lender hereunder
will not be taken into account in determining whether the Required Lenders or
all of the Lenders, as required, have approved any such amendment or waiver (and
the definition of “Required Lenders” will automatically be deemed modified
accordingly for the duration of such period); provided that any such amendment
or waiver that would increase or extend the term of the Commitment of such
Defaulting Lender, extend the date fixed for the payment of principal or
interest owing to such Defaulting Lender hereunder, reduce the principal amount
of any obligation owing to such Defaulting Lender, reduce the amount of or the
rate or amount of interest on any amount owing to such Defaulting Lender or of
any fee payable to such Defaulting Lender hereunder, or alter the terms of this
proviso, will require the consent of such Defaulting Lender; and

 

(iii)                       the Borrower may terminate the unused amount of the
Commitment of a Defaulting Lender upon not less than 15 Business Days’ prior
notice to the Administrative Agent (which will promptly notify the Lenders
thereof); provided that such termination will not be deemed to be a waiver or
release of any claim the Borrower, the Administrative Agent or any Lender may
have against such Defaulting Lender.

 

(iv)                      the Borrower may, at its sole expense and effort,
require such Defaulting Lender to assign and delegate its interests, rights and
obligations under this Agreement pursuant to Section 10.04(e).

 

(b)                                 If the Borrower and the Administrative Agent
agree in writing in their discretion that a Lender is no longer a Defaulting
Lender, the Administrative Agent will so notify the parties hereto, whereupon as
of the effective date specified in such notice and subject to any conditions set
forth therein, such Lender will, to the extent applicable, purchase at par such
portion of outstanding Loans of the other Lenders and/or make such other
adjustments as the Administrative Agent may determine to be necessary to cause
the Revolving Credit Exposure of the Lenders to be on a pro rata basis in
accordance with their respective Commitments, whereupon such Lender will cease
to be a Defaulting Lender and will be a Non-Defaulting Lender (and such
Revolving Credit Exposure of each Lender will automatically be adjusted on a

 

27

--------------------------------------------------------------------------------


 

prospective basis to reflect the foregoing); provided that no adjustments will
be made retroactively with respect to fees accrued or payments made by or on
behalf of the Borrower while such Lender was a Defaulting Lender; and provided,
further, that except to the extent otherwise expressly agreed by the affected
parties, no change hereunder from Defaulting Lender to Non-Defaulting Lender
will constitute a waiver or release of any claim of any party hereunder arising
from such Lender’s having been a Defaulting Lender.

 

Section 2.15                            Commitment Increase.

 

(a)                                  The Borrower may, at any time, but in any
event not more than once per calendar quarter, prior to the Maturity Date, by
notice to the Administrative Agent in the form attached hereto as Exhibit E
(each a “Commitment Increase Notice”), request that the aggregate amount of the
Commitments be increased by an amount of at least $10,000,000 or an integral
multiple of $5,000,000 in excess thereof (each a “Commitment Increase”) to be
effective as of a date that is at least 90 days prior to the scheduled Maturity
Date then in effect (each an “Increase Date”) as specified in the related notice
to the Administrative Agent; provided, however, that (i) in no event shall the
aggregate amount of the Commitments at any time exceed $1,250,000,000; and
(ii) on the date of any request by the Borrower for a Commitment Increase and on
the related Increase Date, the conditions set forth in Section 4.03 shall have
been satisfied.  The Borrower may extend offers to one or more Lenders and/or to
one or more third-party financial institutions reasonably acceptable to the
Administrative Agent to participate in a requested Commitment Increase under
this Section 2.15(a); provided, however, that the Commitment of each such
third-party financial institution shall be in an amount of $10,000,000 or an
integral multiple of $5,000,000 in excess thereof.  Any Lender that has received
such an offer may accept or decline such offer in such Lender’s sole and
absolute discretion.

 

(b)                                 On each Increase Date, each third-party
financial institution that accepts an offer to participate in a requested
Commitment Increase in accordance with Section 2.15(a) (each such financial
institution, an “Assuming Lender”) shall become a Lender party to this Agreement
as of such Increase Date with a Commitment in the amount of its participation in
such Commitment Increase, and the Commitment of each Lender that accepts an
offer to participate in a requested Commitment Increase (each an “Increasing
Lender”) shall be increased by the amount of its participation in such
Commitment Increase; provided, however, that the Administrative Agent shall have
received on or before such Increase Date the following, each dated such date:

 

(i)                             certified copies of resolutions of the board of
directors of the Borrower approving the Commitment Increase and the
corresponding modifications to this Agreement and an opinion of counsel for the
Borrower (which may be in-house counsel), in each case, reasonably satisfactory
to the Administrative Agent;

 

(ii)                          an assumption agreement from each Assuming Lender,
if any, in form and substance reasonably satisfactory to the Borrower and the
Administrative Agent (each an “Assumption Agreement”), duly executed by such
Assuming Lender, the Administrative Agent and the Borrower; and

 

28

--------------------------------------------------------------------------------


 

(iii)                       confirmation from each Increasing Lender of the
increase in the amount of its Commitment in a writing reasonably satisfactory to
the Borrower and the Administrative Agent.

 

On each Increase Date, upon fulfillment of the conditions set forth in the
immediately preceding sentence of this Section 2.15(b) and in Section 4.03, the
Administrative Agent shall notify the Lenders (including, without limitation,
each Assuming Lender) and the Borrower, on or before 1:00 p.m., New York City
time, by telecopier, of the occurrence of the Commitment Increase to be effected
on such Increase Date and shall record in the Register the relevant information
with respect to each Increasing Lender and each Assuming Lender on such date.

 

(c)                                  On the Increase Date, if any Loans are then
outstanding, the Borrower shall borrow from all or certain of the Lenders and/or
(subject to compliance by the Borrower with Section 9.04) prepay Loans of all or
certain of the Lenders such that, after giving effect thereto, the Loans
(including, without limitation, the Types and Interest Periods thereof) shall be
held by the Lenders (including for such purposes the Increasing Lenders and the
Assuming Lenders) ratably in accordance with their respective Applicable
Percentage after giving effect to such Commitment Increase.  On and after each
Increase Date, the Applicable Percentage of each Lender’s participation in Loans
shall be calculated after giving effect to each such Commitment Increase.

 

ARTICLE III

Representations and Warranties

 

Each Obligor represents and warrants to the Administrative Agent and the Lenders
that:

 

Section 3.01                            Organization and Powers; Place of
Business.

 

(a)                                  Each Obligor is a company duly organized or
formed and validly existing under the laws of its jurisdiction of organization
or formation.  Each Obligor has all corporate powers and authority and all
governmental licenses, authorizations, consents and approvals required to carry
on its business as now conducted, except to the extent that failure to have any
such power, authority or governmental license, authorization, consent or
approval could not, based upon the facts and circumstances in existence at the
time this representation and warranty is made or deemed made, reasonably be
expected to have a Material Adverse Effect.

 

(b)                                 So long as the Borrower shall not have
changed its jurisdiction of organization pursuant to a transaction permitted
under and in accordance with this Agreement, the place of the central
administration (siège de l’administration centrale) and the centre of main
interests (as defined in Council Regulation (EC) No 1346/2000 of May 29, 2000 on
insolvency proceedings, as amended) of the Borrower are located at the place of
its registered office (siège statutaire) in Luxembourg.

 

Section 3.02                            Authorization; Enforceability.  The
Transactions are within such Obligor’s corporate powers and have been duly
authorized by all necessary corporate and, if required, stockholder action. 
This Agreement and each other Loan Document to which such

 

29

--------------------------------------------------------------------------------


 

Obligor is a party has been duly executed and delivered by such Obligor and
constitutes a legal, valid and binding obligation of such Obligor, enforceable
in accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law.

 

Section 3.03                            Governmental Approvals; No Conflicts. 
The Transactions (a) do not require any consent or approval of, registration or
filing with, or any other action by, any Governmental Authority, except such as
have been obtained or made and are in full force and effect, and (b) will not
violate, contravene, or constitute a default under any provision of (i) any
applicable law or regulation, (ii) the charter, by-laws or other organizational
documents of such Obligor, (iii) any order, judgment, decree or injunction of
any Governmental Authority, (iv) any agreement or instrument evidencing or
governing Debt of such Obligor, except for any contravention or default under
any such agreement or instrument evidencing or governing such Debt in an
aggregate principal amount, individually or in the aggregate for all such
agreements or instruments in respect of which there is a contravention or
default, not in excess of $25,000,000 or (v) any other material agreement or
instrument binding upon such Obligor or its assets.

 

Section 3.04                            Financial Condition; No Material Adverse
Change.

 

(a)                                  The Guarantor has heretofore furnished to
the Administrative Agent (i) its Consolidated balance sheet and statements of
income, shareholders equity and cash flows as of and for the fiscal year ended
September 30, 2011, reported on by Deloitte & Touche LLP, independent public
accountants and its (ii) Consolidated balance sheet and statement of income for
the quarters ended December 30, 2011 and March 30, 2012, certified by its chief
financial officer.  Such financial statements, present fairly, in all material
respects, the Consolidated financial position and results of operations and cash
flows of the Guarantor as of such date and for such period in accordance with
GAAP, subject to year end audit adjustments and the absence of footnotes in the
case of the statements referred to in subclause (ii) above.

 

(b)                                 Since September 30, 2011, there has been no
material adverse change in the consolidated financial condition, business or
operations of the Guarantor and its Subsidiaries, taken as a whole.

 

Section 3.05                            Litigation and Environmental Matters.

 

(a)                                  There are no actions, suits, investigations
or proceedings by or before any arbitrator or Governmental Authority pending
against or, to the knowledge of the Obligors, threatened against or affecting
the Guarantor or any of its Subsidiaries (i) as to which there is a reasonable
possibility of an adverse determination which could, based upon the facts and
circumstances in existence at the time this representation and warranty is made
or deemed made, reasonably be expected to result in a Material Adverse Effect,
other than the matters described in the Guarantor’s filings of Forms 10K, 10Q or
8K, in each case on or before the date hereof (the “Existing Litigation”), and
other than shareholders’ derivative litigation or shareholders’ class actions
based on the same facts and circumstances as the Existing Litigation, or
(ii) that could

 

30

--------------------------------------------------------------------------------


 

reasonably be expected to adversely affect the validity or enforceability of any
of the Loan Documents or the Transactions.

 

(b)                                 Except with respect to any matters that
could not, based upon the facts and circumstances in existence at the time this
representation and warranty is made or deemed made, reasonably be expected to
result in a Material Adverse Effect and except for the matters described in the
Guarantor’s filings of Forms 10K, 10Q or 8K, in each case on or before the date
hereof, neither the Guarantor nor any of its Subsidiaries (i) has failed to
comply with any Environmental Law or to obtain, maintain or comply with any
permit, license or other approval required under any Environmental Law or
(ii) has become subject to any Environmental Liability.

 

Section 3.06                            Investment Company Status.  No Obligor
is an “investment company” as defined in, or subject to regulation under, the
Investment Company Act of 1940.

 

Section 3.07                            Taxes.  Each of the Guarantor and its
Significant Subsidiaries has timely filed or caused to be filed all Tax returns
and reports required to have been filed and has paid or caused to be paid all
Taxes required to have been paid by it, except (a) Taxes that are being
contested in good faith by appropriate proceedings and for which the Guarantor
or such Significant Subsidiary, as applicable, has set aside on its books
adequate reserves, (b) to the extent that the failure to do so could not, based
upon the facts and circumstances in existence at the time this representation
and warranty is made or deemed made, reasonably be expected to result in a
Material Adverse Effect or (c) matters described in the Guarantor’s most recent
filings of Forms 10K or 10Q, in each case on or before the date hereof.

 

Section 3.08                            ERISA.  No ERISA Event has occurred or
is reasonably expected to occur that, when taken together with all other such
ERISA Events for which liability is reasonably expected to occur, could, based
upon the facts and circumstances in existence at the time this representation
and warranty is made or deemed made, reasonably be expected to result in a
Material Adverse Effect.  The present value of all accumulated benefit
obligations of all underfunded Plans (based on the assumptions used for purposes
of Statement of Financial Accounting Standards No. 87) did not, as of the date
of the most recent financial statements reflecting such amounts, exceed the fair
market value of the assets of all such underfunded Plans by an amount which
could, based upon the facts and circumstances existing at the time this
representation and warranty is made or deemed made, reasonably be expected to
result in a Material Adverse Effect.

 

Section 3.09                            Disclosure.  All information heretofore
furnished by or on behalf of the Obligors to the Administrative Agent or the
Lenders in connection with this Agreement or the other Loan Documents, when
taken as a whole, does not contain any untrue statement of material fact or omit
to state any material fact necessary to make the statements contained herein or
therein, in light of the circumstances under which they were made, not
misleading; provided that, with respect to projections and other forward-looking
information, the Obligors represent and warrant only that such information was
prepared in good faith based upon assumptions believed to be reasonable at the
time made, it being understood that projections and forward-looking information
are subject to significant uncertainties and contingencies, many of which are

 

31

--------------------------------------------------------------------------------


 

beyond the control of the Obligors and that no assurance can be given that such
projections will be realized.

 

Section 3.10                            Subsidiaries.  Each of the Guarantor’s
Subsidiaries is duly organized or formed, validly existing and (to the extent
such concept is applicable to it) in good standing under the laws of its
jurisdiction of organization or formation, except where the failure to be so
organized, existing or in good standing could not, based upon the facts and
circumstances existing at the time this representation and warranty is made or
deemed made, reasonably be expected to have a Material Adverse Effect.  Each
such Subsidiary has all legal powers and all governmental licenses,
authorizations, consents and approvals required to carry on its business as now
conducted, except to the extent that failure to have any such power or
governmental license, authorization, consent or approval could not, based upon
the facts and circumstances in existence at the time this representation and
warranty is made or deemed made, reasonably be expected to have a Material
Adverse Effect.

 

Section 3.11                            Margin Regulations.  No Obligor is
engaged principally or as one of its important activities in the business of
buying or carrying margin stock within the meaning of Regulation U of the Board.

 

Section 3.12                            OFAC; PATRIOT Act. To the extent
applicable, each Obligor is in compliance, in all material respects, with
(i) the Trading with the Enemy Act, as amended, and each of the foreign assets
control regulations of the United States Treasury Department (31 C.F.R.,
Subtitle B, Chapter V, as amended) and any other enabling legislation or
executive order relating thereto, and (ii) the Act.  No part of the proceeds of
the Loans will be used, directly or indirectly, for any payments to any
governmental official or employee, political party, official of a political
party, candidate for political office, or anyone else acting in an official
capacity, in order to obtain, retain or direct business or obtain any improper
advantage, in violation of the United States Foreign Corrupt Practices Act of
1977, as amended.

 

ARTICLE IV

Conditions

 

Section 4.01                            Effective Date.  The obligations of the
Lenders to make Loans hereunder shall not become effective until the date on
which each of the following conditions is satisfied (or waived in accordance
with Section 10.02):

 

(a)                                  The Administrative Agent (or its counsel)
shall have received on or before the date of this Agreement from each party
hereto either (i) a counterpart of this Agreement and in the case of ADT, the
Subsidiary Guaranty, in each case signed on behalf of such party or (ii) written
evidence satisfactory to the Administrative Agent (which may include facsimile
transmission of a signed signature page of this Agreement) that such party has
signed a counterpart of this Agreement and in the case of ADT, the Subsidiary
Guaranty.

 

(b)                                 The Administrative Agent (or its counsel)
shall have received a Note executed by the Borrower in favor of each Lender that
requested a Note prior to the Closing Date in accordance with Section 2.08(e).

 

32

--------------------------------------------------------------------------------


 

(c)                                  The Administrative Agent shall have
received a favorable written opinion (addressed to the Administrative Agent and
the Lenders and dated the date of this Agreement) of (i) the general counsel of
the Guarantor in substantially the form attached as Exhibit C-1, (ii) Allen &
Overy, special Luxembourg counsel of the Borrower, in substantially the form
attached as Exhibit C-2, (iii) Vischer, special Swiss counsel of the Guarantor,
in substantially the form attached as Exhibit C-3, (iv) Gibson, Dunn & Crutcher
LLP, special New York counsel of the Obligors, in substantially the form
attached as Exhibit C-4 and (v) the general counsel of ADT in substantially the
form attached as Exhibit C-5.

 

(d)                                 The Administrative Agent shall have received
on or before the date of this Agreement certified copies of the charter, by-laws
and other constitutive documents of each Obligor and of resolutions of the board
of directors of each Obligor authorizing the Transactions, together with
incumbency certificates dated the date of this Agreement evidencing the
identity, authority and capacity of each Person authorized to execute and
deliver this Agreement, the other Loan Documents and any other documents to be
delivered by such Obligor pursuant hereto, all in form and substance reasonably
satisfactory to the Administrative Agent and its counsel.

 

(e)                                  The representations and warranties of each
Obligor set forth in Article III of this Agreement or any other Loan Document
are true and correct (other than any such representation and warranty that by
its terms refers to a date prior to the date of this Agreement , in which case
such representation and warranty shall be true and correct as of such date) on
and as of the Closing Date.

 

(f)                                    As of the Closing Date, and immediately
following the effectiveness of this Agreement, no Default has occurred and is
continuing.

 

(g)                                 The Administrative Agent shall have received
evidence reasonably satisfactory to it of the consent of CT Corporation System
in New York, New York to the appointment and designation provided by
Section 10.09(d).

 

(h)                                 The Borrower shall have paid all fees
required to be paid by it pursuant to the Fee Letters and, unless waived by the
Administrative Agent and the Lead Arrangers, the Borrower shall have paid all
legal fees and expenses of the Administrative Agent and the Lead Arrangers
required to be paid pursuant to the terms of this Agreement and to the extent
invoiced and received by the Borrower within a reasonable period prior to the
Closing Date.

 

(i)                                     The Administrative Agent shall have
received evidence to its satisfaction of (i) the termination of that certain
Four-Year Senior Unsecured Credit Agreement, dated as of March 24, 2011 (as the
same may be amended, supplemented or otherwise modified through the date
hereof), among the Borrower, the Guarantor, the lenders party thereto and
Citibank, as administrative agent (the “2011 Credit Agreement”), and (ii) the
effectiveness of an amendment to that certain Five-Year Senior Unsecured Credit
Agreement, dated as of April 25, 2007 (as the same may be amended, supplemented
or otherwise modified through the date hereof), among the Borrower, the
Guarantor, the lenders party thereto and Citibank, as administrative agent, in
substantially the form of Exhibit F attached hereto.

 

33

--------------------------------------------------------------------------------


 

The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date.  Such notice shall be conclusive and binding.

 

Delivery of a certificate signed by a Responsible Officer of the Borrower or the
Guarantor shall be deemed to constitute a representation and warranty by the
Obligors as of the Closing Date as to the matters specified in clauses (e) and
(f).

 

By execution of this Agreement, each of the Lenders that is a party to the 2011
Credit Agreement hereby waives any requirement of prior notice for the
prepayment of any obligations thereunder or for the cancellation and termination
of the commitments thereunder.

 

Section 4.02                            Each Borrowing.  The obligation of each
Lender to make a Loan on the occasion of any Borrowing is subject to the
satisfaction of the following conditions:

 

(a)                                  The representations and warranties of the
Obligors set forth in Article III of this Agreement (other than Section 3.04,
Section 3.05(a)(i) or (b), or Section 3.09) or any other Loan Document, or which
are contained in any certificate or notice delivered at any time by any Obligor
under or in connection herewith or therewith, shall be true and correct in all
material respects on and as of the date of such Borrowing, before and after
giving effect to such Borrowing, or, if any such representation or warranty was
made as of a specific date, such representation and warranty was true and
correct in all material respects on and as of such date.

 

(b)                                 At the time of and immediately after giving
effect to such Borrowing, no Default shall have occurred and be continuing.

 

(c)                                  Borrower shall have delivered a Borrowing
Request in accordance with Section 2.03.

 

Each Borrowing Request shall be deemed to constitute a representation and
warranty by the Obligors on the date of such Borrowing Request and the date of
the Borrowing requested thereunder as to the matters specified in
paragraphs (a) and (b) of this Section.

 

Section 4.03                            Each Commitment Increase.  Each
Commitment Increase requested by the Borrower pursuant to Section 2.15 is
subject to the satisfaction of the following conditions:

 

(a)                                  The representations and warranties of the
Obligors set forth in Article III of this Agreement or any other Loan Document,
or which are contained in any certificate or notice delivered at any time by any
Obligor under or in connection herewith or therewith, shall be true and correct
in all material respects on and as of the date of such Commitment Increase
Notice and on the Increase Date, before and after giving effect to such
Commitment Increase, or, if any such representation or warranty was made as of a
specific date, such representation and warranty was true and correct in all
material respects on and as of such date.

 

(b)                                 At the time of and immediately after giving
effect to such Commitment Increase, no Default shall have occurred and be
continuing.

 

34

--------------------------------------------------------------------------------


 

(c)                                  The Borrower shall have delivered a
Commitment Increase Notice in accordance with Section 2.15(a).

 

Each Commitment Increase Notice shall be deemed to constitute a representation
and warranty by the Obligors on the date of such Commitment Increase Notice and
on the Increase Date as to the matters specified in paragraphs (a) and (b) of
this Section.

 

ARTICLE V

Covenants

 

From and after the Effective Date, until the Commitments have expired or been
terminated and the principal of and interest on each Loan and all fees payable
under the Loan Documents shall have been paid in full, each Obligor covenants
and agrees with the Lenders that:

 

Section 5.01                            Financial Statements and Other
Information.  The Guarantor will furnish to the Administrative Agent (which,
except as otherwise provided below with respect to subsections (a), (b) or (e),
the Administrative Agent shall promptly furnish to each Lender):

 

(a)                                  within 105 days after the end of each
fiscal year of the Guarantor, its audited Consolidated balance sheet and related
statements of operations, shareholders’ equity and cash flows as of the end of
and for such fiscal year, setting forth in each case in comparative form the
figures for the previous fiscal year, all reported on by Deloitte & Touche LLP
or other independent public accountants of internationally recognized standing
in a manner complying with the applicable rules and regulations promulgated by
the SEC;

 

(b)                                 within 60 days after the end of each of the
first three fiscal quarters of each fiscal year of the Guarantor, its
Consolidated balance sheet and related statements of operations and cash flows
for such fiscal quarter and the related statements of operations and cash flows
for the then elapsed portion of the fiscal year, setting forth in each case in
comparative form the figures for the corresponding period or periods of the
previous fiscal year, all certified as to GAAP (subject to the absence of
footnotes, audit and normal year-end adjustments) on behalf of the Guarantor by
the chief financial officer or the chief accounting officer of the Guarantor or
a Designated Officer;

 

(c)                                  concurrently with any delivery of financial
statements under clause (a) or (b) above, a certificate on behalf of the
Guarantor signed by the chief financial officer or the chief accounting officer
of the Guarantor or a Designated Officer (i) certifying as to whether a Default
has occurred and, if a Default has occurred, specifying the details thereof and
any action taken or proposed to be taken with respect thereto and (ii) setting
forth reasonably detailed calculations demonstrating whether the Guarantor was
in compliance with Section 5.09;

 

(d)                                 within five Business Days after any
Responsible Officer obtains knowledge of any Default, if such Default is then
continuing, a certificate on behalf of the Guarantor signed by a Responsible
Officer of the Guarantor or a Designated Officer setting

 

35

--------------------------------------------------------------------------------


 

forth, in reasonable detail, the nature thereof and the action which the
Guarantor is taking or proposes to take with respect thereto;

 

(e)                                  promptly upon the filing thereof, copies of
all final registration statements (other than the exhibits thereto and any
registration statements on Form S-8 or its equivalent), final reports on Forms
10-K, 10-Q and 8-K (or their equivalents) and proxy statements which the
Guarantor or the Borrower shall have filed with the SEC;

 

(f)                                    promptly upon any Responsible Officer
obtaining knowledge of the commencement of any Reportable Action, a certificate
on behalf of the Guarantor specifying the nature of such Reportable Action and
what action the Guarantor is taking or proposes to take with respect thereto;

 

(g)                                 promptly, such other information as the
Administrative Agent or any Lender (through the Administrative Agent) may
reasonably request to comply with and/or administer any “know your customer” or
other customer identification related policies and procedures required under
applicable laws and regulations; and

 

(h)                                 from time to time, upon reasonable notice,
such other information regarding the financial position or business of the
Guarantor and its Subsidiaries, or compliance with the terms of this Agreement,
as any Lender through the Administrative Agent may reasonably request.

 

Information required to be delivered pursuant to subsections (a), (b) or
(e) above shall be deemed to have been delivered on the date (i) on which the
Guarantor posts such documents, or provides a link thereto, on the Guarantor’s
website on the Internet at www.tyco.com (or such other website as the Guarantor
may designate in a writing delivered to the Administrative Agent) or at
www.sec.gov or (ii) on which such documents are posted on the Guarantor’s
behalf, or delivered to the Administrative Agent by the Guarantor, in accordance
with Section 10.15.

 

Section 5.02                            Existence; Conduct of Business.  The
Guarantor will:

 

(a)                                  not engage in any material business other
than the holding of stock and other investments in its Subsidiaries and
activities reasonably related thereto; and

 

(b)                                 preserve, renew and keep in full force and
effect, and will cause each Significant Subsidiary to preserve, renew and keep
in full force and effect, (i) its respective legal existence and (ii) its
respective rights, privileges and franchises necessary or desirable in the
normal conduct of business, unless, in the case of either the failure of the
Guarantor to comply with subclause (b)(ii) of this Section 5.02 or the failure
of a Significant Subsidiary to comply with clause (b) of this Section 5.02, such
failure could not, based upon the facts and circumstances existing at the time,
reasonably be expected to have a Material Adverse Effect.

 

(c)                                  preserve and keep in full force and effect,
and will cause the Borrower to preserve and keep in full force and effect, in
the case of the Guarantor, its legal existence as a Swiss company and, in the
case of the Borrower, its legal existence as a Luxembourg company; provided that
this provision will not prohibit any change in jurisdiction of legal existence
of the Borrower or the Guarantor to a jurisdiction that would be permitted with
respect to a Successor

 

36

--------------------------------------------------------------------------------


 

of the Borrower or the Guarantor, as applicable, under Section 5.08(a), subject
to delivery of (i) a certificate of a Responsible Officer of the relevant
Obligor stating that, immediately after giving effect to such transaction, no
Default shall have occurred and be continuing and (ii) an opinion (reasonably
satisfactory to the Administrative Agent) as to such matters as the
Administrative Agent shall reasonably request, including, to the extent
requested, the matters set forth in the opinions delivered on the Effective
Date.

 

provided that nothing in this Section 5.02 shall prohibit any transaction
permitted by Section 5.08.

 

Section 5.03                            Maintenance of Properties; Insurance. 
Each Obligor will, and will cause each of its Subsidiaries to, (a) keep and
maintain all property material to the conduct of its business in good working
order and condition, ordinary wear and tear excepted, and (b) maintain, with
financially sound and reputable insurance companies, insurance in such amounts
and against such risks as are customarily maintained by and commercially
available to companies engaged in the same or similar businesses operating in
the same or similar locations, except in the case of each of clause (a) and
(b) to the extent that the failure to do so could not, based upon the facts and
circumstances existing at the time, reasonably be expected to have a Material
Adverse Effect.

 

Section 5.04                            Books and Records; Inspection Rights. 
Each Obligor will keep, and will cause each Consolidated Subsidiary to keep,
proper books of record and account in which true and correct entries shall be
made of its business transactions and activities so that financial statements of
the Guarantor that fairly present its business transactions and activities can
be properly prepared in accordance with GAAP.  Each Obligor will, and will cause
each Significant Subsidiary to, permit any representatives designated by the
Administrative Agent or by any Lender through the Administrative Agent, upon
reasonable prior notice, at all reasonable times and as and to the extent
permitted by applicable law and regulation, and (except when a Default shall
have occurred and be continuing) at the Administrative Agent’s or such Lender’s
expense, to visit and inspect its properties, to examine and make extracts from
its books and records and to discuss its affairs, finances, accounts and
condition with its officers, employees (in the presence of its officers) and
independent accountants (in the presence of its officers); provided that
(a) such designated representatives shall be reasonably acceptable to the
Borrower, shall agree to any reasonable confidentiality obligations proposed by
the Borrower and shall follow the guidelines and procedures generally imposed
upon like visitors to Borrower’s facilities; and (b) unless a Default shall have
occurred and be continuing, such visits and inspections shall occur not more
than once in any fiscal year.

 

Section 5.05                            Compliance with Laws.  Each Obligor
will, and will cause each Significant Subsidiary to, comply with all laws,
rules, regulations and orders of any Governmental Authority applicable to it or
its property, except where the failure to do so could not, based upon the facts
and circumstances existing at the time, reasonably be expected to result in a
Material Adverse Effect.

 

Section 5.06                            Use of Proceeds.  The proceeds of each
Borrowing made under this Agreement will be used by the Borrower for general
corporate purposes.  No part of the

 

37

--------------------------------------------------------------------------------


 

proceeds of any Loan will be used, whether directly or indirectly, for any
purpose that entails a violation of any of the Regulations of the Board,
including Regulations T, U and X.

 

Section 5.07                            Liens.  The Guarantor will not, and will
not permit any Subsidiary to, create, incur, assume or permit to exist any Lien
on any property or asset now owned or hereafter acquired by it, except:

 

(a)                                  any Lien existing on any asset on the
Closing Date;

 

(b)                                 any Lien on any asset securing the payment
of all or part of the purchase price of such asset upon the acquisition thereof
by the Guarantor or a Subsidiary or securing Debt (including any obligation as
lessee incurred under a capital lease (or incurred under an operating lease that
is later re-characterized as a capital lease)) incurred or assumed by the
Guarantor or a Subsidiary prior to, at the time of or within one year after such
acquisition (or in the case of real property, the completion of construction
(including any improvements on an existing property) or the commencement of full
operation of such asset or property, whichever is later), which Debt is incurred
or assumed for the purpose of financing all or part of the cost of acquiring
such asset or, in the case of real property, construction or improvements
thereon; provided that in the case of any such acquisition, construction or
improvement, the Lien shall not apply to any asset theretofore owned by the
Guarantor or a Subsidiary, other than assets so acquired, constructed or
improved;

 

(c)                                  any Lien existing on any asset or Stock of
any Person at the time such Person is merged or consolidated with or into the
Guarantor or a Subsidiary which Lien was not created in contemplation of such
event;

 

(d)                                 any Lien existing on any asset at the time
of acquisition thereof by the Guarantor or a Subsidiary, which Lien was not
created in contemplation of such acquisition;

 

(e)                                  any Lien arising out of the Refinancing of
any Debt secured by any Lien permitted by any of the subsections (a) through
(d) of this Section 5.07; provided that the principal amount of Debt is not
increased (except as grossed-up for the customary fees and expenses incurred in
connection with such Refinancing and except as a result of the capitalization or
accretion of interest) and is not secured by any additional assets, except as
provided in the last sentence of this Section 5.07;

 

(f)                                    any Lien to secure Intercompany Debt;

 

(g)                                 sales of accounts receivable or promissory
notes to factors or other third parties in the ordinary course of business for
purposes of collection;

 

(h)                                 any Lien in favor of any country or any
political subdivision of any country (or any department, agency or
instrumentality thereof) securing obligations arising in connection with
partial, progress, advance or other payments pursuant to any contract, statute,
rule or regulation or securing obligations incurred for the purpose of financing
all or any part of the purchase price (including the cost of installation
thereof or, in the case of real property, the cost of construction or
improvement or installation of personal property thereon) of the asset

 

38

--------------------------------------------------------------------------------


 

subject to such Lien (including, but not limited to, any Lien incurred in
connection with pollution control, industrial revenue or similar financings);

 

(i)                                     Liens arising in the ordinary course of
its business which (i) do not secure Debt and (ii) do not in the aggregate
materially detract from the value of its assets or materially impair the use
thereof in the operation of its business;

 

(j)                                     any Lien securing only Nonrecourse Debt;

 

(k)                                  Liens incurred and pledges or deposits in
the ordinary course of business in connection with workers’ compensation, old
age pensions, unemployment insurance or other social security legislation, other
than any Lien imposed by ERISA;

 

(l)                                     Liens created pursuant to a Permitted
Securitization Transactions;

 

(m)                               Liens for taxes, assessments and governmental
charges or levies which are not yet due or are payable without penalty or of
which the amount, applicability or validity is being contested by the Guarantor
or a Subsidiary whose property is subject thereto in good faith by appropriate
proceedings as to which adequate reserves are being maintained;

 

(n)                                 Liens securing judgments that have not
resulted in the occurrence of an Event of Default under clause (k) of Article VI
in an aggregate principal amount at any time outstanding not to exceed
$100,000,000; and

 

(o)                                 Liens not otherwise permitted by the
foregoing clauses (a) through (n) of this Section 5.07 securing Debt or other
obligations (without duplication) in an aggregate principal amount at any time
outstanding not to exceed an amount equal to 7.5% of Consolidated Tangible
Assets at such time.

 

It is understood that any Lien permitted to exist on any asset pursuant to the
foregoing provisions of this Section 5.07 may attach to the proceeds of such
asset and, with respect to Liens permitted pursuant to subsections (a), (b),
(d), (e) (but only with respect to the Refinancing of Debt secured by a Lien
permitted pursuant to subsections (a), (b) or (d)) or (f) of this Section 5.07,
may attach to an asset acquired in the ordinary course of business as a
replacement of such former asset.

 

Section 5.08                            Fundamental Changes.  No Obligor will
consolidate, amalgamate or merge with or into any other Person or sell, lease or
otherwise transfer all or substantially all of the Consolidated assets to any
other Person, unless:

 

(a)                                  such Obligor is the surviving corporation,
or the Person (if other than such Obligor) formed by such consolidation or
amalgamation or into which such Obligor is merged or amalgamated, or the Person
which acquires by sale or other transfer, or which leases, all or substantially
all of the assets of such Obligor (any such Person, the “Successor”), shall be
organized and existing under the laws of (i) in the case of a Successor to the
Borrower, Luxembourg, the Netherlands, Switzerland, Bermuda, Ireland or the
United States, any state thereof or the District of Columbia, or (ii) in the
case of a Successor to the Guarantor, Switzerland, Bermuda, Ireland, Luxembourg,
the Netherlands or the United States, any state

 

39

--------------------------------------------------------------------------------


 

thereof or the District of Columbia, and shall expressly assume, in a writing
executed and delivered to the Administrative Agent for delivery to each of the
Lenders, in form reasonably satisfactory to the Administrative Agent, the due
and punctual payment of the principal of and interest on the Loans and the
performance of the other obligations under this Agreement and the other Loan
Documents on the part of such Obligor to be performed or observed, as fully as
if such Successor were originally named as such Obligor in this Agreement or
such other Loan Document;

 

(b)                                 immediately after giving effect to such
transaction, no Default shall have occurred and be continuing; and

 

(c)                                  such Obligor has delivered to the
Administrative Agent a certificate on behalf of such Obligor signed by one of
its Responsible Officers and an opinion of counsel reasonably satisfactory to
the Administrative Agent, each stating that all conditions provided in this
Section 5.08 relating to such transaction have been satisfied and, with respect
to the opinion, as to such matters as the Administrative Agent shall reasonably
request, including, to the extent requested, the matters set forth in the
opinions delivered on the Effective Date.

 

Upon the satisfaction (or waiver) of the conditions set forth in this
Section 5.08, a Successor to the Borrower or the Guarantor shall succeed, and
may exercise every right and power of, the Borrower or the Guarantor under this
Agreement and the other Loan Documents with the same effect as if such Successor
had been originally named as the Borrower or the Guarantor herein, and the
Borrower or the Guarantor, as the case may be, shall be relieved of and released
from its obligations under this Agreement and the other Loan Documents.

 

Section 5.09                            Financial Covenant.  The Guarantor will
not permit at any time the ratio of (x) Consolidated Total Debt at such time to
(y) Consolidated EBITDA for the then most recently concluded period of four
consecutive fiscal quarters of the Guarantor to exceed 3.50 to 1.00.

 

Section 5.10                            Limitation on Restrictions on Subsidiary
Dividends and Other Distributions.  The Guarantor will not, and will not permit
any Subsidiary to, directly or indirectly, create or otherwise cause or suffer
to exist or become effective any encumbrance or restriction on the ability of
any Subsidiary, other than the Borrower, to (a) pay dividends or make any other
distributions on its capital stock or any other interest or participation in its
profits, owned by the Guarantor or any Subsidiary, or pay any Debt owed by any
Subsidiary to the Guarantor or any Subsidiary that is a direct or indirect
parent of such former Subsidiary, (b) make loans or advances to the Guarantor or
any Subsidiary that is a direct or indirect parent of such former Subsidiary or
(c) transfer any of its properties or assets to the Guarantor or any such
Subsidiary that is a direct or indirect parent of such former Subsidiary (or,
solely in the case of clause (xii) hereof, any other Consolidated Person in
respect of such Nonrecourse Debt), except for such encumbrances or restrictions
existing under or by reason of:

 

(i)                                     applicable laws and regulations,
judgments and orders and other legal requirements, agreements with non-U.S.
governments with respect to assets or businesses located in their jurisdiction,
or condemnation or eminent domain proceedings;

 

40

--------------------------------------------------------------------------------


 

(ii)                                  this Agreement and any other agreement or
instrument governing Debt containing only such encumbrances and/or restrictions
that are on terms substantially similar in all material respects to, and in no
event more restrictive than, any such encumbrances and/or restrictions under
this Agreement;

 

(iii)                               (A) customary provisions restricting
subletting or assignment of any lease governing a leasehold interest of the
Guarantor or a Subsidiary, (B) customary restrictions imposed on the transfer of
trademarked, copyrighted or patented materials or provisions in agreements that
restrict the assignment of such agreements or any rights thereunder or (C)
customary provisions restricting the assignment of contracts entered into in the
ordinary course of business;

 

(iv)                              provisions contained in the instruments
evidencing or governing Debt or other obligations or agreements, in each case
existing on the date hereof;

 

(vi)                              provisions contained in instruments evidencing
or governing Debt or other obligations or agreements of any Person, in each
case, at the time such Person (A) shall be merged or consolidated with or into
the Guarantor or any Subsidiary, (B) shall sell, transfer, assign, lease or
otherwise dispose of all or substantially all of such Person’s assets to the
Guarantor or a Subsidiary, or (C) otherwise becomes a Subsidiary; provided that
in the case of clause (A), (B) or (C), such Debt, obligation or agreement was
not incurred or entered into, or any such provisions adopted, in contemplation
of such transaction;

 

(vii)                           provisions contained in Refinancings, so long as
such provisions are, in the good faith determination of the Guarantor’s board of
directors, not materially more restrictive than those contained in the
respective instruments so Refinanced;

 

(viii)                        provisions contained in any instrument evidencing
or governing Debt or other obligations of a Subsidiary Guarantor;

 

(ix)                                any encumbrances and restrictions with
respect to a Subsidiary imposed in connection with an agreement which has been
entered into for the sale or disposition of such Subsidiary or its assets;
provided that such sale or disposition otherwise complies with this Agreement;

 

(x)                                   the subordination (pursuant to its terms)
in right and priority of payment of any Debt owed by any Subsidiary (the
“Indebted Subsidiary”) to the Guarantor or any other Subsidiary, to any other
Debt of such Indebted Subsidiary; provided that (A) such Debt is permitted under
this Agreement; and (B) the Guarantor’s board of directors has determined, in
good faith, at the time of the creation of such encumbrance or restriction, that
such encumbrance or restriction could not, based upon the facts and
circumstances in existence at the time, reasonably be expected to have a
Material Adverse Effect;

 

(xi)                                provisions governing Preferred Stock issued
by a Subsidiary or Debt issued or incurred by a Subsidiary that is owed to the
Guarantor or another Subsidiary;

 

41

--------------------------------------------------------------------------------


 

(xii)                             provisions contained in instruments or
agreements evidencing or governing (A) Nonrecourse Debt or (B) other Debt of a
Subsidiary incurred to finance the acquisition or construction of fixed or
capital assets to the extent, in the case of sub-clause (B), such instrument or
agreement prohibits transfers of the assets financed with such Debt; and

 

(xiii)                          provisions contained in debt instruments,
obligations or other agreements of any Subsidiary which are not otherwise
permitted pursuant to clauses (i) through (xii) of this Section 5.10; provided
that the aggregate investment of the Guarantor in all such Subsidiaries
(determined in accordance with GAAP) shall at no time exceed the greater of (a)
$300,000,000 and (b) 3% of Consolidated Tangible Assets.

 

The provisions of this Section 5.10 shall not prohibit (x) Liens not prohibited
by Section 5.07 or (y) restrictions on the sale or other disposition of any
property securing Debt of any Subsidiary; provided that such Debt is otherwise
permitted by this Agreement.

 

Section 5.11                            Transactions with Affiliates.  The
Guarantor will not, and will not permit any Subsidiary to, directly or
indirectly, pay any funds to or for the account of, make any investment (whether
by acquisition of Stock or indebtedness, by loan, advance, transfer of property,
Guarantee or other agreement to pay, purchase or service, directly or
indirectly, any Debt, or otherwise) in, lease, sell, transfer or otherwise
dispose of any assets, tangible or intangible, to or participate in, or effect
any transaction in connection with any joint enterprise or other joint
arrangement with, any Affiliate (collectively, “Affiliate Transactions”);
provided, however, that the foregoing provisions of this Section 5.11 shall not
prohibit the Guarantor or any of its Subsidiaries from:

 

(i)                             engaging in any Affiliate Transaction between or
among (A) the Guarantor and any Subsidiary or Subsidiaries or (B) two or more
Subsidiaries;

 

(ii)                          declaring or paying any dividends and
distributions on any shares of the Guarantor’s Stock, including any dividend or
distribution payable in shares of the Guarantor’s Stock or Stock Equivalents;

 

(iii)                       making any payments on account of the purchase,
redemption, retirement or acquisition of (A) any shares of the Guarantor’s Stock
or (B) any option, warrant or other right to acquire shares of the Guarantor’s
Stock, including any payment payable in shares of the Guarantor’s Stock or Stock
Equivalents;

 

(iv)                      declaring or paying any dividends or distributions on
Stock of any Subsidiary held by the Guarantor or another Subsidiary;

 

(v)                         making sales to or purchases from any Affiliate and,
in connection therewith, extending credit or making payments, or from making
payments for services rendered by any Affiliate, if such sales or purchases are
made or such services are rendered in the ordinary course of business and on
terms and conditions at least as favorable to the Guarantor or such Subsidiary
as the terms and conditions which the Guarantor would reasonably expect to be
obtained in a similar transaction with a Person which is not an Affiliate at
such time;

 

42

--------------------------------------------------------------------------------


 

(vi)                      making payments of principal, interest and premium on
any Debt of the Guarantor or such Subsidiary held by an Affiliate if the terms
of such Debt are at least as favorable to the Guarantor or such Subsidiary as
the terms which the Guarantor would reasonably expect to have been obtained at
the time of the creation of such Debt from a lender which was not an Affiliate;

 

(vii)                   participating in, or effecting any transaction in
connection with, any joint enterprise or other joint arrangement with any
Affiliate if the Guarantor or such Subsidiary participates in the ordinary
course of its business and on a basis no less advantageous than the basis on
which such Affiliate participates;

 

(viii)                paying or granting reasonable compensation, indemnities,
reimbursements and benefits to any director, officer, employee or agent of the
Guarantor or any Subsidiary;

 

(ix)                        engaging in any Affiliate Transaction not otherwise
addressed in subsections (i) through (ix) of this Section 5.11, the terms of
which are not less favorable to the Guarantor or such Subsidiary than those that
the Guarantor or such Subsidiary would reasonably expect to be obtained in a
comparable transaction at such time with a Person which is not an Affiliate; or

 

(x)                           engaging in any Affiliate Transaction in
connection with the consummation of the 2012 Separation Transactions.

 

Section 5.12                            Subsidiary Guarantors.  The Guarantor
will cause each Subsidiary that now or hereafter guarantees any Material Debt of
the Borrower for or in respect of borrowed money (other than Debt of the
Borrower to any other Subsidiary) to promptly thereafter (and in any event
within 30 days of executing the Guarantee) (a) become a Subsidiary Guarantor by
executing and delivering to the Administrative Agent a Subsidiary Guaranty and
(b) deliver to the Administrative Agent documents of the types referred to in
Section 4.01(d) and favorable opinions of counsel to such Subsidiary (which
shall cover, among other things, the legality, validity, binding effect and
enforceability of the Subsidiary Guaranty of such Subsidiary), all in form,
content and scope reasonably satisfactory to the Administrative Agent.

 

Section 5.13                            Subsidiary Debt.  The Guarantor will not
at any time permit the aggregate outstanding principal amount of Debt of its
Consolidated Subsidiaries (for the avoidance of doubt, not including
Intercompany Debt) to exceed an amount equal to $350,000,000; provided that, for
purposes of this Section 5.13, “Debt” shall not include (a) Permitted Acquired
Debt of any Consolidated Subsidiary, (b) Debt of the Borrower or any Subsidiary
Guarantor or (c) obligations under any Permitted Securitization Transaction, to
the extent otherwise constituting Debt.

 

ARTICLE VI

Events of Default

 

Section 6.01                            Events of Default.  If any of the
following events (“Events of Default”) shall occur:

 

43

--------------------------------------------------------------------------------


 

(a)                                  the Borrower shall fail to pay any
principal of any Loan when and as the same shall become due and payable, whether
at the due date thereof or at a date fixed for prepayment thereof or otherwise;

 

(b)                                 the Borrower shall fail to pay any interest
on any Loan or any fee or any other amount (other than an amount referred to in
clause (a) of this Section) payable under this Agreement or the other Loan
Documents, when and as the same shall become due and payable, and such failure
shall continue unremedied for a period of five (5) Business Days;

 

(c)                                  any representation or warranty made or
deemed made by or on behalf of the Guarantor or any Subsidiary in or in
connection with this Agreement or the other Loan Documents or any amendment or
modification hereof or thereof or waiver hereunder or thereunder, or in any
report, certificate or financial statement furnished pursuant to or in
connection with this Agreement or any other Loan Document or any amendment or
modification hereof or thereof or waiver hereunder or thereunder, shall prove to
have been incorrect in any material respect when made or deemed made;

 

(d)                                 either Obligor shall fail to observe or
perform any covenant, condition or agreement contained in (i) Section 5.06,
5.07, 5.08, 5.10, 5.11, 5.12 or 5.13, and such failure shall not be remedied
within five Business Days after any Responsible Officer obtains knowledge
thereof or (ii) Section Section 5.01(d), 5.02(b)(i) (solely with respect to the
Borrower) or 5.09;

 

(e)                                  either Obligor shall fail to observe or
perform any covenant, condition or agreement contained in this Agreement or the
other Loan Documents (other than those specified in clause (a), (b) or (d) of
this Section), and such failure shall continue unremedied for a period of 30
days after notice thereof from the Administrative Agent to the Guarantor (which
notice will be given at the request of any Lender);

 

(f)                                    the Guarantor or any Subsidiary shall
fail to make any payment in respect of any Material Debt, when and as the same
shall become due and payable, and such failure shall continue beyond any
applicable grace period (but in any event, in the case of interest, fees or
other amounts other than principal, for a period of at least five Business
Days);

 

(g)                                 any event or condition occurs that results
in any Material Debt becoming due prior to its scheduled maturity; provided that
this clause (g) shall not apply to (i) secured Debt that becomes due as a result
of the voluntary sale or transfer of the property or assets securing such Debt,
(ii) any conversion, repurchase or redemption of any Material Debt scheduled by
the terms thereof to occur on a particular date, any conversion of any Material
Debt initiated by a holder thereof pursuant to the terms thereof or any optional
prepayment, repurchase or redemption of any Material Debt, in each case not
subject to any contingent event or condition related to the creditworthiness,
financial performance or financial condition of the Guarantor or any Subsidiary
or (iii) any repurchase or redemption of any Material Debt pursuant to any put
option exercised by the holder of such Material Debt; provided that such put
option is exercisable at times specified in the terms of the Material Debt and
not by its terms solely as a result of any contingent event or condition related
to the creditworthiness, financial performance or financial condition of the
Guarantor or the applicable Subsidiaries;

 

44

--------------------------------------------------------------------------------


 

(h)                                 an involuntary proceeding shall be commenced
or an involuntary petition shall be filed seeking (i) liquidation, winding up,
reorganization or other relief in respect of the Guarantor or any Significant
Subsidiary or its debts, or of a substantial part of its assets, under any
bankruptcy, insolvency, receivership or similar law of any jurisdiction now or
hereafter in effect (“Debtor Relief Law”) or (ii) the appointment of a receiver,
trustee, custodian, sequestrator, conservator or similar official for the
Guarantor or any Significant Subsidiary or for a substantial part of its
respective assets, and, in any such case, such proceeding or petition shall
continue undismissed for 60 days, or an order or decree approving or ordering
any of the foregoing shall be entered;

 

(i)                                     the Guarantor or any Significant
Subsidiary shall (i) voluntarily commence any proceeding or file any petition
seeking liquidation, winding up, reorganization or other relief under any Debtor
Relief Law, (ii) consent to the institution of, or fail to contest in a timely
and appropriate manner, any proceeding or petition described in clause (h) of
this Section, (iii) apply for or consent to the appointment of a receiver,
trustee, custodian, sequestrator, conservator or similar official for the
Guarantor or any Significant Subsidiary or for a substantial part of its
respective assets, (iv) file an answer admitting the material allegations of a
petition filed against it in any such proceeding, (v) make a general assignment
for the benefit of creditors or (vi) take any action for the purpose of
effecting any of the foregoing;

 

(j)                                     the Guarantor or any Significant
Subsidiary shall admit in writing its inability or fail generally to pay its
debts as they become due;

 

(k)                                  one or more judgments or orders for the
payment of money in an aggregate amount in excess of $100,000,000 (after
deducting amounts covered by insurance, except to the extent that the insurer
providing such insurance has declined such coverage or indemnification) shall be
rendered against the Guarantor or any Subsidiary or any combination thereof and,
within 60 days after entry thereof, such judgment or order is not discharged or
execution thereof stayed pending appeal, or within 60 days after the expiration
of any such stay, such judgment or order is not discharged;

 

(l)                                     an ERISA Event shall have occurred that,
when taken together with all other ERISA Events that have occurred, could
reasonably be expected to result in a Material Adverse Effect;

 

(m)                               (i) any person or group of persons (within the
meaning of Section 13 or 14 of the Securities Exchange Act of 1934, as amended)
shall have acquired beneficial ownership (within the meaning of Rule 13d-3
promulgated by the SEC under said Act) of 40% or more of the outstanding shares
of common stock of the Guarantor; or (ii) on the last day of any period of
twelve consecutive calendar months, a majority of members of the board of
directors of the Guarantor shall no longer be composed of individuals (A) who
were members of said board of directors on the first day of such twelve
consecutive calendar month period or (B) whose election or nomination to said
board of directors was approved by individuals referred to in clause (A) above
constituting at the time of such election or nomination at least a majority of
said board of directors;

 

45

--------------------------------------------------------------------------------


 

(n)                                 any Loan Document shall cease to be valid
and enforceable against any Obligor or Subsidiary Guarantor party thereto
(except for the termination of a Subsidiary Guaranty in accordance with its
terms), or any Obligor or Subsidiary Guarantor shall so assert in writing; or

 

(o)                                 the Borrower (or any permitted Successor
pursuant to Section 5.08) shall cease to be a Wholly-Owned Consolidated
Subsidiary of the Guarantor;

 

then, in every such event (other than an event described in clause (h) or (i) of
this Section with respect to the Borrower or the Guarantor) and at any time
thereafter during the continuance of such event, the Administrative Agent shall,
at the request of, or may, with the consent of, the Required Lenders, by notice
to the Borrower, take either or both of the following actions, at the same or
different times:  (x) terminate the Commitments, and thereupon the Commitments
shall terminate immediately, and (y) declare the unpaid principal amount of all
outstanding Loans, all interest accrued and unpaid thereon and all other amounts
owing or payable hereunder or under any other Loan Document to be immediately
due and payable, and thereupon the principal amount of all such outstanding
Loans together with all such interest and other amounts so declared to be due
and payable shall become due and payable immediately, without presentment,
demand, protest or other notice of any kind, all of which are hereby expressly
waived by the Obligors; and in case of any event described in clause (h) or
(i) of this Section with respect to the Borrower or the Guarantor, the
Commitments shall automatically terminate and the principal of the Loans then
outstanding, together with accrued interest thereon and all fees and other
obligations of the Borrower accrued under any Loan Document, shall automatically
become due and payable, without presentment, demand, protest or other notice of
any kind, all of which are hereby expressly waived by the Obligors.

 

ARTICLE VII

The Administrative Agent

 

Section 7.01                            Appointment and Authority.  Each Lender
hereby irrevocably appoints Citibank to act on its behalf as the Administrative
Agent hereunder and under the other Loan Documents and authorizes the
Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto.  The provisions of this Article are solely for the benefit of the
Administrative Agent and the Lenders, and neither the Borrower nor the Guarantor
shall have rights as a third-party beneficiary of any of such provisions.

 

Section 7.02                            Administrative Agent Individually. 
(a) The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity.  Such Person and its Affiliates may
accept deposits from, lend money to, own securities of, act as the financial
advisor or in any other advisory capacity for and generally engage in any kind
of business with the Guarantor or any Subsidiary or other Affiliate

 

46

--------------------------------------------------------------------------------


 

thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.

 

Section 7.03                            Duties of Administrative Agent;
Exculpatory Provisions.  (a) The Administrative Agent’s duties hereunder and
under the other Loan Documents are solely ministerial and administrative in
nature, and the Administrative Agent shall not have any duties or obligations
except those expressly set forth herein and in the other Loan Documents. 
Without limiting the generality of the foregoing, the Administrative Agent shall
not have any duty to take any discretionary action or exercise any discretionary
powers but shall be required to act or refrain from acting (and shall be fully
protected in so acting or refraining from acting) upon the written direction of
the Required Lenders (or such other number or percentage of the Lenders as shall
be expressly provided for herein or in the other Loan Documents); provided that
the Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent or
any of its Affiliates to liability or that is contrary to any Loan Document or
applicable law, including for the avoidance of doubt, any action that may be in
violation of the automatic stay under any Debtor Relief Law or that may effect a
forfeiture, modification or termination of property of a Defaulting Lender in
violation of any Debtor Relief Law.

 

(a)                                  The Administrative Agent shall not be
liable for any action taken or not taken by it (i) with the consent or at the
request of the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary, or as the Administrative Agent shall believe in
good faith shall be necessary, under the circumstances as provided in
Sections 10.02(b) or 6.01) or (ii) in the absence of its own gross negligence or
willful misconduct.  The Administrative Agent shall be deemed not to have
knowledge of any Default or Event of Default unless and until the Borrower or
any Lender shall have given notice to the Administrative Agent describing such
Default or Event of Default.

 

(b)                                 Neither the Administrative Agent nor any
member of the Agent’s Group shall be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty, representation or other
information made or supplied in or in connection with this Agreement, any other
Loan Document or the Information Memorandum, (ii) the contents of any
certificate, report or other document delivered hereunder or thereunder or in
connection herewith or therewith or the adequacy, accuracy and/or completeness
of the information contained therein, (iii) the performance or observance of any
of the covenants, agreements or other terms or conditions set forth herein or
therein or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document or (v) the satisfaction of any condition
set forth in Article IV or elsewhere herein, other than (but subject to the
foregoing clause (ii)) to confirm receipt of items expressly required to be
delivered to the Administrative Agent.

 

(c)                                  Nothing in this Agreement or any other Loan
Document shall require the Administrative Agent or any of its Related Parties to
carry out any “know your customer” or other checks in relation to any person on
behalf of any Lender, and each Lender confirms to the Administrative Agent that
it is solely responsible for any such checks it is required to carry out and
that it may not rely on any statement in relation to such checks made by the
Administrative Agent or any of its Related Parties.

 

47

--------------------------------------------------------------------------------


 

Section 7.04                            Reliance by Administrative Agent.  The
Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person.  The Administrative Agent also may rely upon any statement made
to it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon.  In determining
compliance with any condition hereunder to the making of a Loan that by its
terms must be fulfilled to the satisfaction of a Lender, the Administrative
Agent may presume that such condition is satisfactory to such Lender unless an
officer of the Administrative Agent responsible for the transactions
contemplated hereby shall have received notice to the contrary from such Lender
prior to the making of such Loan, and, in the case of a Borrowing, such Lender
shall not have made available to the Administrative Agent such Lender’s ratable
portion of such Borrowing.  The Administrative Agent may consult with legal
counsel (who may be counsel for the Borrower or the Guarantor), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

 

Section 7.05                            Delegation of Duties.  The
Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appointed by the Administrative Agent.  The
Administrative Agent and any such sub-agent may perform any and all of its
duties and exercise its rights and powers by or through their respective Related
Parties.  Each such sub-agent and the Related Parties of the Administrative
Agent and each such sub-agent shall be entitled to the benefits of all
provisions of this Article VII and Section 10.03 (as though such sub-agents were
the “Administrative Agent” under the Loan Documents) as if set forth in full
herein with respect thereto.

 

Section 7.06                            Resignation or Removal of Administrative
Agent.

 

(a)                                  The Administrative Agent may at any time
give notice of its resignation to the Lenders and the Borrower.  Upon receipt of
any such notice of resignation, the Required Lenders shall have the right to
appoint a successor, which shall be (i) a bank with an office in New York, New
York, or an Affiliate of any such bank with an office in New York, New York and
(ii) subject to the approval of the Borrower so long as no Default or Event of
Default shall have occurred and be continuing (such approval not to be
unreasonably withhold or delayed).  If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Administrative Agent gives notice of its
resignation (or such earlier day as shall be agreed by the Required Lenders)
(the “Resignation Effective Date”), then the retiring Administrative Agent may
(but shall not be obligated to), on behalf of the Lenders, appoint a successor
Administrative Agent meeting the qualifications set forth above.  Whether or not
a successor has been appointed, such resignation shall become effective in
accordance with such notice on the Resignation Effective Date.

 

(b)                                 If the Person serving as Administrative
Agent is a Defaulting Lender pursuant to clause (d) of the definition thereof,
the Required Lenders may, to the extent permitted by applicable law, by notice
in writing to the Borrower and such Person remove such

 

48

--------------------------------------------------------------------------------


 

Person as Administrative Agent and appoint a successor, which appointment shall
be subject to the approval of the Borrower so long as no Default or Event of
Default shall have occurred and be continuing (such approval not to be
unreasonably withheld or delayed).  If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days (or such earlier day as shall be agreed by the Required Lenders)
(the “Removal Effective Date”), then such removal shall nonetheless become
effective in accordance with such notice on the Removal Effective Date.

 

(c)                                  With effect from the Resignation Effective
Date or the Removal Effective Date (as applicable) (i) the retiring or removed
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents and (ii) except for any indemnity
payments owed to the retiring or removed Administrative Agent, all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender directly, until
such time, if any, as the Required Lenders appoint a successor Administrative
Agent as provided for above.  Upon the acceptance of a successor’s appointment
as Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring or
removed Administrative Agent (other than any rights to indemnity payments owed
to the retiring or removed Administrative Agent), and the retiring or removed
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents.  The fees payable by the Borrower
to a successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor. 
After the retiring or removed Administrative Agent’s resignation or removal
hereunder and under the other Loan Documents, the provisions of this Article and
Section 1 shall continue in effect for the benefit of such retiring or removed
Administrative Agent, its sub agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while the
retiring or removed Administrative Agent was acting as Administrative Agent.

 

Section 7.07                            Non-Reliance on Administrative Agent and
Other Lenders.  Each Lender acknowledges that it has, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Lender also acknowledges that it will, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it shall
from time to time deem appropriate, continue to make its own decisions in taking
or not taking action under or based upon this Agreement, any other Loan Document
or any related agreement or any document furnished hereunder or thereunder.

 

Section 7.08                            Termination of Subsidiary Guaranty.  The
Lenders hereby irrevocably authorize the Administrative Agent, at its option and
in its discretion, to release any Subsidiary Guarantor from its obligations
under such Subsidiary Guarantor’s Subsidiary Guaranty (i) if such Person ceases
to exist or to be a Subsidiary (or substantially contemporaneously with such
release will cease to exist or to be a Subsidiary), in each case as a result of
a transaction permitted hereunder or (ii) otherwise in accordance with
Section 4.06(b) of the relevant Subsidiary Guaranty and, in the case of ADT,
Section 10.17 hereof.

 

49

--------------------------------------------------------------------------------


 

Section 7.09                            No Other Duties, etc.  Anything herein
to the contrary notwithstanding, none of the Persons acting as Bookrunners or
Lead Arrangers shall have any powers, duties or responsibilities under this
Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent or as a Lender hereunder.

 

ARTICLE VIII

 

Guarantee

 

Section 8.01                            The Guarantee.  The Guarantor hereby
unconditionally and irrevocably guarantees the full and punctual payment when
due (whether at stated maturity, by mandatory prepayment, by acceleration or
otherwise) of the principal of and interest on the Loans, the Notes and all
other amounts whatsoever at any time or from time to time payable or becoming
payable under this Agreement or the other Loan Documents.  This is a continuing
guarantee and a guarantee of payment and not merely of collection.  Upon failure
by the Borrower to pay punctually any such amount when due as aforesaid, the
Guarantor shall forthwith on demand pay the amount not so paid at the place and
in the manner specified in this Agreement.

 

Section 8.02                            Guarantee Unconditional.  The
obligations of the Guarantor hereunder shall be unconditional and absolute, and,
without limiting the generality of the foregoing, shall not be released,
discharged or otherwise affected, at any time, by:

 

(a)                                  any extension, renewal, settlement,
compromise, waiver or release in respect of any obligation of the Borrower under
any Loan Document, by operation of law or otherwise;

 

(b)                                 any modification or amendment of or
supplement to any Loan Document;

 

(c)                                  any release, impairment, non-perfection or
invalidity of any direct or indirect security for any obligation of the Borrower
under any Loan Document;

 

(d)                                 any change in the corporate existence,
structure or ownership of the Borrower, or any insolvency, bankruptcy,
reorganization or other similar proceeding affecting the Borrower or its assets
or any resulting release or discharge of any obligation of the Guarantor or the
Borrower contained in any Loan Document;

 

(e)                                  the existence of any claim, set-off or
other rights which the Guarantor may have at any time against the Borrower, the
Administrative Agent, any Lender or any other Person, whether in connection
herewith or any unrelated transactions; provided that nothing herein shall
prevent the assertion of any such claim by separate suit or compulsory
counterclaim;

 

(f)                                    any invalidity or unenforceability
relating to or against the Borrower for any reason of any Loan Document, or any
provision of applicable law or regulation of any jurisdiction purporting to
prohibit the payment by the Borrower, in the currency and funds and at the time
and place specified herein, of any amount payable by it under any Loan Document;
or

 

50

--------------------------------------------------------------------------------


 

(g)                                 any other act or omission to act or delay of
any kind by the Borrower, the Administrative Agent, any Lender or any other
Person, or any other circumstance whatsoever which might, but for the provisions
of this paragraph, constitute a legal or equitable discharge or defense of a
guarantor or surety.

 

Section 8.03                            Discharge Only upon Payment in Full;
Reimbursement in Certain Circumstances.  The guarantee and other agreements in
this Article VIII shall remain in full force and effect until the Commitments
shall have terminated and the principal of and interest on the Loans, the Notes
and all other amounts whatsoever payable by the Borrower under any Loan Document
shall have been finally paid in full.  If at any time any payment of any such
amount payable by the Borrower under any Loan Document is rescinded or must be
otherwise restored or returned upon the insolvency, bankruptcy or reorganization
of the Borrower or otherwise, the Guarantor’s obligations hereunder with respect
to such payment shall be reinstated at such time as though such payment had been
due but not made at such time.

 

Section 8.04                            Waiver by the Guarantor.  The Guarantor
irrevocably waives acceptance hereof, presentment, demand, protest and any
notice not provided for herein, as well as any requirement that at any time any
action be taken by any Person against the Borrower or any other Person.

 

Section 8.05                            Subrogation.  Upon making any payment
hereunder with respect to the Borrower, the Guarantor shall be subrogated to the
rights of the payee against the Borrower with respect to such payment; provided
that the Guarantor shall not enforce any payment by way of subrogation until all
amounts of principal of and interest on the Loans and all other amounts payable
by the Borrower under any Loan Document have been paid in full and the
Commitments have been terminated.

 

Section 8.06                            Stay of Acceleration.  In the event that
acceleration of the time for payment of any amount payable by the Borrower under
any Loan Document is stayed upon insolvency, bankruptcy or reorganization of the
Borrower, all such amounts otherwise subject to acceleration under the terms of
this Agreement shall nonetheless be payable by the Guarantor hereunder forthwith
on demand by the Required Lenders.

 

ARTICLE IX

 

Yield Protection, Illegality and Taxes

 

Section 9.01                            Alternate Rate of Interest.  If prior to
the commencement of any Interest Period for a Eurodollar Borrowing:

 

(a)                                  the Administrative Agent determines (which
determination shall be conclusive absent manifest error) that adequate and
reasonable means do not exist for ascertaining the LIBO Rate for such Interest
Period; or

 

(b)                                 the Administrative Agent is advised by the
Required Lenders that the LIBO Rate for such Interest Period (together with any
amounts payable pursuant to Section 9.03 or 9.05) will not adequately and fairly
reflect the cost to such Lenders of making or maintaining their Loans included
in such Borrowing for such Interest Period;

 

51

--------------------------------------------------------------------------------


 

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or facsimile or electronic mail as promptly as practicable
thereafter and, until the Administrative Agent notifies the Borrower and the
Lenders that the circumstances giving rise to such notice no longer exist,
(i) any Interest Election Request that requests the conversion of any Borrowing
to, or continuation of any Borrowing as, a Eurodollar Borrowing shall be
ineffective; and (ii) if any Borrowing Request requests a Eurodollar Borrowing,
such Borrowing shall be made as an ABR Borrowing.  In the case of
clause (b) above, during any such period of suspension each Lender shall, from
time to time upon request from the Borrower, certify its cost of funds for each
Interest Period to the Borrower and the Administrative Agent as soon as
practicable (but in any event not later than 10 Business Days after any such
request).

 

Section 9.02                            Illegality.  Notwithstanding any other
provision of any Loan Document, if any Lender shall notify the Administrative
Agent (and provide to the Borrower an opinion of counsel to the effect) that the
introduction of or any change in or in the interpretation of any law or
regulation makes it unlawful, or any central bank or other governmental
authority asserts that it is unlawful, for such Lender or its lending office for
Eurodollar Borrowings to perform its obligations hereunder to make Eurodollar
Loans or to fund or maintain Eurodollar Loans hereunder, (i) each Eurodollar
Loan of such Lender will automatically, upon such demand, convert into an ABR
Loan that bears interest at the rate set forth in Section 2.12(a); and (ii) the
obligation of such Lender to make or continue, or to convert ABR Loans into,
Eurodollar Loans shall be suspended until the Administrative Agent shall notify
the Borrower and such Lender that the circumstances causing such suspension no
longer exist and such Lender shall make the ABR Loans in the amount and on the
dates that it would have been requested to make Eurodollar Loans had no such
suspension been in effect.

 

Section 9.03                            Increased Costs.

 

(a)                                  If any Change in Law shall:

 

(i)                             impose, modify or deem applicable any reserve,
special deposit, compulsory loan, insurance charge or similar requirement
against assets of, deposits with or for the account of, or credit extended by,
any Lender; or

 

(ii)                          impose on any Lender or the London interbank
market any other condition, cost or expense affecting any Loan Document or
Eurodollar Loans made by such Lender;

 

and the result of any of the foregoing has been to increase the cost to such
Lender of making, continuing, converting into or maintaining any Eurodollar Loan
(or of maintaining its obligation to make any such Loan) or to reduce the amount
of any sum received or receivable by such Lender hereunder (whether of
principal, interest or otherwise) (excluding any such increased costs or
reduction in amount resulting from Taxes or Other Taxes, as to which
Section 9.05 shall govern, or resulting from reserve commitments contemplated by
Section 9.03(c)), then from time to time within 30 days of written demand
therefor (subject to Section 9.06) the Borrower will pay to such Lender such
additional amount or amounts as will compensate such Lender for such additional
costs incurred or reduction suffered.

 

52

--------------------------------------------------------------------------------


 

(b)                                 If any Lender determines that any Change in
Law regarding capital or liquidity requirements has the effect of reducing the
rate of return on such Lender’s capital or on the capital of such Lender’s
holding company, if any, as a consequence of any Loan Document or the Loans made
by such Lender, to a level below that which such Lender or such Lender’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s policies and the policies of such Lender’s holding
company with respect to capital adequacy or liquidity), then from time to time
within 30 days of written demand therefor (subject to Section 9.06) the Borrower
will pay to such Lender such additional amount or amounts as will compensate
such Lender or such Lender’s holding company for any such reduction suffered.

 

(c)                                  At any time that any Lender is required to
establish or maintain reserves in respect of its Eurodollar Loans under FRB
Regulation D, such Lender may require the Borrower to pay, contemporaneously
with each payment of interest on a Eurodollar Loan made by such Lender,
additional interest on such Eurodollar Loan at a rate per annum determined by
such Lender be sufficient to compensate it for the cost to it of maintaining, or
the reduction in its total return in respect of, such Eurodollar Loan, up to but
not exceeding the excess of (i) (A) the applicable LIBO Rate divided by (B) one
minus the Eurodollar Reserve Percentage, over (ii) the applicable LIBO Rate. 
Any Lender wishing to require payment of such additional interest (x) shall so
notify the Borrower and the Administrative Agent, in which case such additional
interest on the Eurodollar Loans of such Lender shall be payable to such Lender
at the time and place indicated at which interest otherwise is payable on such
Eurodollar Loan, with respect to each Interest Period commencing at least three
Business Days after the giving of such notice and (y) shall notify the Borrower
at least five Business Days prior to each date on which interest is payable on
the Eurodollar Loans of the amount then due it under this Section.

 

(d)                                 Failure or delay on the part of any Lender
to demand compensation pursuant to this Section shall not constitute a waiver of
such Lender’s right to demand such compensation; provided that the Borrower
shall not be required to compensate a Lender pursuant to this Section for any
increased costs or reductions incurred more than 90 days prior to the date that
such Lender notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s intention to claim
compensation therefor (except that, if the Change of Law giving rise to such
increased costs or reductions is retroactive, then the 90-day period referred to
above shall be extended to include the period of retroactive effect thereof).

 

Section 9.04                            Break Funding Payments.  In the event of
(a) the payment of any principal of any Eurodollar Loan other than on the last
day of an Interest Period applicable thereto (including as a result of an Event
of Default), (b) the conversion of any Eurodollar Loan other than on the last
day of the Interest Period applicable thereto, (c) the failure to borrow,
convert, continue or prepay any Eurodollar Loan on the date specified in any
oral or written notice given pursuant hereto or (d) the assignment of any
Eurodollar Loan other than on the last day of the Interest Period applicable
thereto as a result of a request by the Borrower pursuant to Section 10.04(d),
then, in any such event, the Borrower shall compensate each Lender for the loss,
cost and expense attributable to such event (including any loss or expense
arising from the redeployment of funds obtained by it to maintain such
Eurodollar Loan or from fees payable to terminate the deposits from which such
funds were obtained, but excluding any loss of anticipated profits) within
10 days of written demand therefor (subject to Section 9.06).

 

53

--------------------------------------------------------------------------------


 

Section 9.05                            Taxes.

 

(a)                                  Any and all payments by or on account of
any obligation of the Borrower or the Guarantor under any Loan Document shall be
made free and clear of and without deduction for any Indemnified Taxes or Other
Taxes; provided that, if the Borrower or the Guarantor, as the case may be,
shall be required to deduct any Indemnified Taxes or Other Taxes from such
payments, then (i) the sum payable shall be increased as necessary so that after
making all required deductions (including deductions applicable to additional
sums payable under this Section) the Administrative Agent or applicable Lender
(as the case may be) receives an amount equal to the sum it would have received
had no such deductions been required; (ii) the Borrower or the Guarantor, as the
case may be, shall make such deductions; and (iii) the Borrower or the
Guarantor, as the case may be, shall pay the full amount deducted to the
relevant Governmental Authority in accordance with applicable law.

 

(b)                                 The Borrower shall pay any Other Taxes to
the relevant Governmental Authority in accordance with applicable law without
duplication with any obligation to pay Other Taxes to a Governmental Authority
under Section 9.05(a).

 

(c)                                  The Borrower shall pay and indemnify,
defend and hold harmless the Administrative Agent and each Lender, within
30 days after written demand therefor (subject to Section 9.06), for the full
amount of any Indemnified Taxes or Other Taxes required to be paid by the
Administrative Agent and/or such Lender, as the case may be, on or with respect
to any payment by or on account of any obligation of the Borrower under any Loan
Document (including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section) and any penalties, interest
and reasonable expenses arising therefrom or with respect thereto, whether or
not such Indemnified Taxes or Other Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority.  As soon as practicable after
any payment of Indemnified Taxes or Other Taxes to a Governmental Authority by
the Administrative Agent or such Lender, the Administrative Agent or such
Lender, as the case may be, shall deliver to the Borrower the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment or other evidence of such payment reasonably satisfactory to the
Borrower.

 

(d)                                 As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Borrower to a Governmental Authority,
the Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment or other evidence of such payment reasonably satisfactory to the
Administrative Agent.

 

(e)                                  Any Lender that is entitled to an exemption
from or reduction of withholding tax with respect to payments under this
Agreement shall deliver to the Borrower (with a copy to the Administrative
Agent), at the time or times prescribed by applicable law, such properly
completed and executed documentation prescribed by applicable law or reasonably
requested by the Borrower as will permit such payments to be made without
withholding or at a reduced rate.

 

54

--------------------------------------------------------------------------------


 

(f)                                    If the Administrative Agent or a Lender
determines, in its good faith judgment, that it has received a refund of any
Taxes or Other Taxes as to which it has been indemnified by the Borrower or with
respect to which the Borrower has paid additional amounts pursuant to this
Section 9.05, it shall pay over such refund to the Borrower (but only to the
extent of indemnity payments made, or additional amounts paid, by the Borrower
under this Section 9.05 with respect to the Taxes or Other Taxes giving rise to
such refund), net of all out-of-pocket expenses of the Administrative Agent or
such Lender and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund); provided that the Borrower,
upon the request of the Administrative Agent or such Lender, agrees to repay the
amount paid over to the Borrower (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) to the Administrative Agent or
such Lender in the event the Administrative Agent or such Lender is required to
repay such refund to such Governmental Authority.  This Section shall not be
construed to require the Administrative Agent or any Lender to make available
its tax returns (or any other information relating to its taxes which it deems
confidential) to the Borrower or any other Person.  Notwithstanding anything to
the contrary in this paragraph (f), in no event will the Administrative Agent or
any Lender be required to pay any amount to the Borrower pursuant to this
paragraph (f) the payment of which would place the Administrative Agent or such
Lender in a less favorable net after-Tax position than the Administrative Agent
or such Lender would have been in if the indemnification payments or additional
amounts giving rise to such refund had never been paid.

 

(g)                                 If a payment made to a Lender under any Loan
Document would be subject to U.S. federal withholding Tax imposed by FATCA if
such Lender were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by law and at such time or times
reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment.  Solely for purposes of this clause (g), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

 

Section 9.06                            Matters Applicable to all Requests for
Compensation.  If any Lender or the Administrative Agent is claiming
compensation under Section 9.03, 9.04 or 9.05, it shall deliver to the
Administrative Agent, who shall deliver to the Borrower contemporaneously with
the demand for payment, a certificate setting forth in reasonable detail the
calculation of any additional amount or amounts to be paid to it hereunder and
the basis used to determine such amounts and such certificate shall be
conclusive and binding on all parties hereto in the absence of manifest error. 
In determining such amount, such Lender or the Administrative Agent may use any
reasonable averaging and attribution methods.  In any such certificate claiming
compensation under Section 9.03(b), such Lender shall certify that the claim for
additional amounts referred to therein is generally consistent with such
Lender’s treatment of similarly situated customers of such Lender whose
transactions with such Lender are similarly affected by the change in
circumstances giving rise to such payment, but such Lender shall not be required
to

 

55

--------------------------------------------------------------------------------


 

disclose any confidential or proprietary information therein.  This
Section shall not be construed to require the Administrative Agent or any Lender
to make available its tax returns (or any other information relating to its
taxes which it deems confidential) to the Borrower or any other Person.

 

Section 9.07                            Mitigation Obligations.  If any Lender
requests compensation under Section 9.03, or if the Borrower is required to pay
any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 9.05, then such Lender shall use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 9.03 or 9.05, as the case may be, in the future and
(ii) would not subject such Lender to any unreimbursed cost or expense and would
not otherwise be disadvantageous to such Lender.  The Borrower hereby agrees to
pay all reasonable costs and expenses incurred by any Lender in connection with
any such designation or assignment.

 

ARTICLE X

 

Miscellaneous

 

Section 10.01                     Notices.  (a) All notices, demands, requests,
consents and other communications provided for in this Agreement shall be given
in writing, or by any telecommunication device capable of creating a written
record (including electronic mail), and addressed to the party to be notified as
follows:

 

(i)                             if to the Borrower

 

Tyco International Finance S.A.
17, bd Grande-Duchesse Charlotte
L-1331, Luxembourg
Attention:  Peter Schieser, Managing Director
Fax:  +41 52 633 0299
E-mail:  pschieser@tyco.com

 

with a copy to:

 

Tyco International Management Company
9 Roszel Rd.
Princeton, NJ  08540
Attention:  General Counsel
Fax:  609-720-4326;

 

(ii)                          if to the Guarantor

 

Tyco International Ltd.
Freier Platz 10

 

56

--------------------------------------------------------------------------------


 

CH-8200 Schaffhausen
Switzerland
Attention:  Executive Vice President and General Counsel
Fax:  +41 52 633 0299;

 

(iii)                       if to the Administrative Agent, to its applicable
address (or facsimile number or e-mail address) set forth on Schedule 10.01; and

 

(iv)                      if to any other Lender, to its applicable address (or
facsimile number or e-mail address) set forth in its Administrative
Questionnaire.

 

or at such other address as shall be notified in writing (x) in the case of the
Borrower and the Administrative Agent, to the other parties and (y) in the case
of all other parties, to the Borrower and the Administrative Agent.

 

(b)                                 Notices sent by hand or overnight courier
service, or mailed by certified or registered mail, shall be deemed to have been
given when received; notices sent by facsimile shall be deemed to have been
given when sent (except that, if not given during normal business hours for the
recipient, shall be deemed to have been given at the opening of business on the
next business day for the recipient).

 

(c)                                  Notices and other communications to the
Lenders may be delivered or furnished by Approved Electronic Communication
(including e mail and Internet or intranet websites) pursuant to procedures
approved by the Administrative Agent,  provided that the foregoing shall not
apply to notices to any Lender pursuant to Article II if such Lender, has
notified the Administrative Agent that it is incapable of receiving notices
under such Article by Approved Electronic Communication.  The Administrative
Agent or the Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.

 

(d)                                 Unless the Administrative Agent otherwise
prescribes, (i) notices and other communications sent to an e-mail address shall
be deemed received upon the sender’s receipt of an acknowledgement from the
intended recipient (such as by the “return receipt requested” function, as
available, return e-mail or other written acknowledgement), and (ii) notices or
communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient, at its e-mail
address as described in the foregoing clause (i), of notification that such
notice or communication is available and identifying the website address
therefor; provided that, for both clauses (i) and (ii) above, if such notice,
email or other communication is not sent during the normal business hours of the
recipient, such notice or communication shall be deemed to have been sent at the
opening of business on the next business day for the recipient.

 

Section 10.02                     Waivers; Amendments.

 

(a)                                  No failure or delay by the Administrative
Agent or any Lender in exercising any right or power hereunder shall operate as
a waiver thereof, nor shall any single or

 

57

--------------------------------------------------------------------------------


 

partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power.  The
rights and remedies of the Administrative Agent and the Lenders hereunder are
cumulative and are not exclusive of any rights or remedies that they would
otherwise have.  No waiver of any provision of this Agreement or any other Loan
Document or consent to any departure by any Obligor therefrom shall in any event
be effective unless the same shall be permitted by paragraph (b) of this
Section, and then such waiver or consent shall be effective only in the specific
instance and for the purpose for which given.  Without limiting the generality
of the foregoing, the making of a Loan shall not be construed as a waiver of any
Default, regardless of whether the Administrative Agent or any Lender may have
had notice or knowledge of such Default at the time.

 

(b)                                 Neither this Agreement nor the Notes or any
Subsidiary Guaranty or any provision hereof or thereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Obligors, the Subsidiary Guarantors (to the extent applicable) and the
Required Lenders or by the Obligors, the Subsidiary Guarantors (to the extent
applicable) and the Administrative Agent with the consent of the Required
Lenders; provided that no such agreement shall (i) increase the Commitment of
any Lender without the written consent of such Lender, (ii) reduce the principal
amount of any Loan or reduce the rate of interest thereon, or reduce any fees
payable hereunder, without the written consent of each Lender directly affected
thereby, (iii) postpone the scheduled date of payment of the principal amount of
any Loan or any interest thereon, or any fees payable hereunder, or reduce the
amount of, waive or excuse any such payment, or postpone the scheduled date of
expiration of any Commitment, without the written consent of each Lender
directly affected thereby, (iv)  change Section 2.13(b) or (c) in a manner that
would alter the pro rata sharing of payments required thereby, without the
consent of each Lender, (v) release the Guarantor from its obligations under
Article VIII or any Subsidiary Guarantor which is a Significant Subsidiary
(other than any release of (x) a Subsidiary Guarantor in accordance with
Section 7.08 or (y) ADT on the ADT Guaranty Release Date in accordance with
Section 10.17) from its obligations under its Subsidiary Guaranty, without the
written consent of each Lender or (vi) change any of the provisions of this
Section or the definition of “Required Lenders” or any other provision hereof
specifying the number or percentage of Lenders required to waive, amend or
modify any rights hereunder or make any determination or grant any consent
hereunder, without the written consent of each Lender; provided, further, that
no such agreement shall amend, modify or otherwise affect the rights or duties
of the Administrative Agent under any Loan Document without the prior written
consent of the Administrative Agent. Notwithstanding the foregoing provisions of
this Section 10.02(b), to the extent that the Borrower or any of its Affiliates
shall have acquired Commitments or Loans, the consent of the Borrower or any of
its Affiliates (solely in its capacity as Lender) otherwise required under this
Section 10.02(b) for any waiver, amendment or modification shall not be
required.

 

Section 10.03                     Expenses; Indemnity; Damage Waiver.

 

(a)                                  The Borrower shall pay (i) all reasonable
out of pocket expenses incurred by the Administrative Agent, the Lead Arrangers
and their Affiliates, including the reasonable fees, charges and disbursements
of counsel for the Administrative Agent, in connection with the syndication of
the credit facility provided for herein, the preparation, negotiation,
execution,

 

58

--------------------------------------------------------------------------------


 

delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof and thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), and (ii) while a Default has occurred and is continuing, all
out-of-pocket expenses incurred by the Administrative Agent and the Lenders,
including reasonable fees, charges and disbursements of counsel in connection
with the enforcement or protection of its rights (A) in connection with this
Agreement and the other Loan Documents, including its rights under this Section,
or (B) in connection with the Loans made hereunder, including all such
out-of-pocket expenses incurred during any workout or restructuring negotiations
in respect of such Loans.

 

(b)                                 The Borrower shall indemnify the
Administrative Agent, the Lead Arrangers and each Lender, and each Related Party
of any of the foregoing Persons (each such Person being called an “Indemnitee”),
against, and hold each Indemnitee harmless from, any and all losses, claims,
damages, liabilities and related expenses, including the reasonable fees,
charges and disbursements of any counsel for any Indemnitee, incurred by or
asserted against any Indemnitee arising out of, in connection with, or as a
result of any actual or prospective claim, litigation, investigation or
proceeding (whether based on contract, tort or any other theory and regardless
of whether any Indemnitee is a party thereto or such claim, litigation,
investigation or proceeding is brought by any Obligor or any of their respective
Subsidiaries or their respective Related Parties or any Indemnitee) relating to
(i) the execution or delivery of this Agreement or any other Loan Document or
any agreement or instrument contemplated hereby or thereby, the performance by
the parties hereto of their respective obligations hereunder (including in
connection with the marketing and syndication of the credit facility provided
herein) or the consummation of the Transactions or any other transactions
contemplated hereby, (ii) any Loan or the use of the proceeds therefrom or
(iii) any actual or alleged presence or release of Hazardous Materials on or
from any property owned or operated by the Guarantor or any of its Subsidiaries,
or any Environmental Liability related in any way to the Guarantor or any of its
Subsidiaries; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses have (A) resulted from the gross negligence or willful
misconduct of such Indemnitee, as determined by a court of competent
jurisdiction by final and nonappealable judgment or (B) resulted from a dispute
solely among the Lenders (and not against the Lead Arrangers or the
Administrative Agent in their respective capacities as such) that does not arise
from any act, request or omission by any Obligor or Subsidiary Guarantor or any
Obligor’s or Subsidiary Guarantor’s breach of its obligations under any Loan
Document or applicable law.  If any claim, litigation, investigation or
proceeding is asserted against any Indemnitee, such Indemnitee shall, to the
extent permitted by applicable law or regulation in the opinion of its counsel,
notify the Borrower as soon as reasonably practicable, but the failure to so
promptly notify the Borrower shall not affect the Borrower’s obligations under
this Section unless such failure materially prejudices the Borrower’s right to
participate in the contest of such claim, litigation, investigation or
proceeding, as hereinafter provided.  If requested by the Borrower in writing,
such Indemnitee shall make reasonable good faith efforts to contest such claim,
litigation, investigation or proceeding (subject to reimbursement by Borrower of
any expenses and out-of-pocket costs incurred in connection therewith) and,
except to the extent prohibited by applicable law or regulations or as would
otherwise be unreasonable in the circumstances or contrary to the internal
policies of the Indemnitee as generally applied, shall permit the Borrower to
participate in such contest.  Any Indemnitee that proposes to settle or
compromise any claim, litigation,

 

59

--------------------------------------------------------------------------------


 

investigation or proceeding for which the Borrower may be liable for payment of
indemnity hereunder shall give the Borrower written notice of the terms of such
proposed settlement or compromise reasonably in advance of settling or
compromising such claim or proceeding and shall obtain the Borrower’s prior
written consent (not to be unreasonably withheld).  This Section 10.03(b) shall
not apply with respect to Taxes other than any Taxes that represent losses,
claims, damages, etc. arising from any non-Tax claims.

 

(c)                                  To the extent that the Borrower fails to
pay any amount required to be paid by it to the Administrative Agent or any
Related Party thereof under paragraph (a) or (b) of this Section, each Lender
severally agrees to pay to the Administrative Agent or such Related Party, as
the case may be, such Lender’s Applicable Percentage (determined as of the time
that the applicable unreimbursed expense or indemnity payment is sought) of such
unpaid amount; provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent in its capacity as such, or against
any Related Party acting for the Administrative Agent in connection with such
capacity.

 

(d)                                 To the fullest extent permitted by
applicable law, the Borrower shall not assert, and hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement or any
other Loan Document or any agreement or instrument contemplated hereby or
thereby, the Transactions, any Loan or the use of the proceeds thereof.  No
Indemnitee referred to in paragraph (b) above shall be liable for any damages
arising from the use by unintended recipients of any information or other
materials distributed by it through the Approved Electronic Platform in
connection with this Agreement or the other Loan Documents or the Transactions
that are intercepted by such persons.

 

(e)                                  All amounts due under this Section shall be
payable not later than 10 Business Days after written demand therefor.

 

Section 10.04                     Successors and Assigns.

 

(a)                                  The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that (i) other than as
contemplated by Section 5.08, neither the Guarantor nor the Borrower may assign
or otherwise transfer any of its rights or obligations hereunder without the
prior written consent of the Administrative Agent and each Lender (and any
attempted assignment or transfer by the Guarantor or the Borrower without such
consent shall be null and void); and (ii) no Lender may assign or otherwise
transfer its rights or obligations hereunder except in accordance with this
Section.  Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby, Participants (to the extent provided in
paragraph (c) of this Section) and, to the extent expressly contemplated hereby,
the Related Parties of each of the Administrative Agent and the Lenders) any
legal or equitable right, remedy or claim under or by reason of this Agreement.

 

60

--------------------------------------------------------------------------------


 

(b)                                 (i)                                    
Subject to the conditions set forth in paragraph (b)(ii) below, any Lender may
assign to one or more assignees all or a portion of its rights and obligations
under this Agreement (including all or a portion of its Commitment and the Loans
at the time owing to it) with the prior written consent (such consent not to be
unreasonably withheld or delayed) of:

 

(A)                              the Borrower; provided that (x) no consent of
the Borrower shall be required for an assignment to a Lender, an Affiliate of a
Lender or, if an Event of Default under clause (a), (b), (h), (i) or (j) of
Article VI has occurred and is continuing, any other Person (other than a
natural person) and (y) the Borrower shall have deemed to have consented to an
assignment unless it has objected within 20 Business Days following notice of
such assignment; and

 

(B)                                the Administrative Agent; provided that no
consent of the Administrative Agent shall be required for an assignment to a
Lender or an Affiliate of a Lender;

 

provided that no such assignment will be made to any (x) Defaulting Lender or
any of its subsidiaries or Affiliates or any Person who, upon becoming a Lender
hereunder, would constitute any of the foregoing Persons described in this
clause, (y) Obligor, its Subsidiaries or any of their respective Related Parties
and (z) natural Person.

 

(ii)                          Assignments shall be subject to the following
additional conditions:

 

(A)                              except in the case of an assignment to a Lender
or an Affiliate of a Lender or an assignment of the entire remaining amount of
the assigning Lender’s Commitment or Loans, the amount of the Commitment or
Loans of the assigning Lender subject to each such assignment, and the amount of
the Commitment or Loans of the assigning Lender remaining after each such
assignment (in each case determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent), in
each case shall not be less than $10,000,000 unless each of the Borrower and the
Administrative Agent otherwise consent (each such consent not to be unreasonably
withheld or delayed); provided that no such consent of the Borrower shall be
required if an Event of Default under clause (a), (b), (h), (i) or (j) of
Article VI has occurred and is continuing;

 

(B)                                each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement;

 

(C)                                the parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee of $3,500 (other than in the case of an
assignment to an Affiliate of a Lender), which fee may be waived by the
Administrative Agent in its discretion; provided that only a single processing
and recordation fee shall be payable in respect of multiple contemporaneous
assignments to any Lender and its Affiliates; and

 

61

--------------------------------------------------------------------------------


 

(D)                               in the case of a proposed assignment to a
non-U.S. Affiliate of a Lender, for which the Borrower’s consent is not
required, the assigning Lender shall provide three Business Days’ written notice
to the Borrower of such proposed assignment.

 

(iii)                       Subject to acceptance and recording thereof pursuant
to paragraph (b)(iv) of this Section, from and after the effective date
specified in each Assignment and Assumption, the assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 9.03, 9.04, 9.05 and 10.03 with
respect to facts and circumstances occurring prior to the date of such
assignment).  Upon request, the Borrower (at its expense) shall execute and
deliver a Note to the assignee Lender, and the Note theretofore held by the
assignor Lender shall be returned to the Borrower in exchange for a new Note,
payable to the assignee Lender and reflecting its retained interest (if any)
hereunder.  Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this Section 10.04 shall be
treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (c) of
this Section.

 

(iv)                      The Administrative Agent, acting solely for this
purpose as an agent of the Borrower, shall maintain at one of its offices a copy
of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitment of,
and principal amount of the Loans owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”).  The entries in the Register shall be
conclusive, and the Borrower, the Administrative Agent and the Lenders may treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement, notwithstanding notice
to the contrary.  The Register shall be available for inspection by the Borrower
and any Lender, at any reasonable time and from time to time upon reasonable
prior notice.

 

(v)                         Upon its receipt of a duly completed Assignment and
Assumption executed by an assigning Lender and an assignee, the processing and
recordation fee referred to in paragraph (b) of this Section, a completed
Administrative Questionnaire and any written consent to such assignment required
by paragraph (b) of this Section, the Administrative Agent shall accept such
Assignment and Assumption and record the information contained therein in the
Register.  No assignment shall be effective for purposes of this Agreement
unless it has been recorded in the Register as provided in this paragraph.

 

(vi)                      In connection with any assignment of rights and
obligations of any Defaulting Lender hereunder, no such assignment will be
effective unless and until, in

 

62

--------------------------------------------------------------------------------


 

addition to the other conditions thereto set forth herein, the parties to the
assignment make such additional payments to the Administrative Agent in an
aggregate amount sufficient, upon distribution thereof as appropriate (which may
be outright payment, purchases by the assignee of participations or
subparticipations, or other compensating actions, including funding, with the
consent of the Borrower and the Administrative Agent, the applicable pro rata
share of Loans previously requested but not funded by the Defaulting Lender, to
each of which the applicable assignee and assignor hereby irrevocably consent),
to (A) pay and satisfy in full all payment liabilities then owed by such
Defaulting Lender to the Administrative Agent and each other Lender hereunder
(and interest accrued thereon) and (B) acquire (and fund as appropriate) its
full pro rata share of all Loans in accordance with its Applicable Percentage. 
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder becomes effective under
applicable law without compliance with the provisions of this paragraph, then
the assignee of such interest will be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs.

 

(c)                                  (i)                                     Any
Lender may, without the consent of, or notice to, the Borrower or the
Administrative Agent, sell participations to any Person (other than a natural
Person or the Borrower or any of the Borrower’s Affiliates or subsidiaries)
(each a “Participant”) in all or a portion of such Lender’s rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans owing to it); provided that (A) such Lender’s obligations under
this Agreement shall remain unchanged; (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations;
and (C) the Borrower, the Administrative Agent and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement.  Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
modification or waiver described in the first proviso to Section 10.02(b) that
affects such Participant.  Subject to clause (ii) below, the Borrower agrees
that each Participant shall be entitled to the benefits of Sections 9.03, 9.04
and 9.05 to the same extent as if it were a Lender and had acquired its interest
by assignment pursuant to paragraph (b) of this Section.  To the extent
permitted by law, each Lender shall be entitled to exercise rights under
Section 10.08 with respect to deposits held by or obligations owing by any
Participant in such Lender’s Loans or Commitments; provided that, for the
avoidance of doubt, such exercise shall be subject to the obligations of such
Lender under Section 2.13(c).

 

(ii)                          A Participant shall not be entitled to receive any
greater payment under Sections 9.03 or 9.05 than the applicable Lender would
have been entitled to receive with respect to the participation sold to such
Participant.  A Participant that would be a Foreign Lender if it were a Lender
shall not be entitled to the benefits of Section 9.05 unless the Borrower is
notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Borrower, to comply with Section 9.05(e) and
Section 9.05(g) as though it were a Lender.

 

63

--------------------------------------------------------------------------------


 

(iii)                       Each Lender shall, acting solely for this purpose as
a non-fiduciary agent of the Borrower, keep a record of all participations
granted by it in the Loans, Commitments or other obligations under this
Agreement, including the name and address of each Participant and the principal
amounts and stated interest of each Participant’s interest in the Loans (the
“Participant Register”) provided that no Lender shall have any obligation to
disclose all or any portion of the Participant Register to any Person (including
the identity of any participant or any information relating to a Participant’s
interest in any Commitments, Loans or its other obligations under this
Agreement) except to the extent that such disclosure is necessary to establish
that such Commitment, Loan or other obligation is in registered form under
Section 5f.103-1(c) of the United States Treasury Regulations.

 

(d)                                 Any Lender may at any time pledge or assign
a security interest in all or any portion of its rights under this Agreement
(including under its Note, if any) to secure obligations of such Lender,
including, without limitation, any pledge or assignment to secure obligations to
a Federal Reserve Bank or any central bank having jurisdiction over such Lender,
and this Section shall not apply to any such pledge or assignment of a security
interest; provided that no such pledge or assignment of a security interest
shall release a Lender from any of its obligations hereunder or substitute any
such pledgee or assignee for such Lender as a party hereto.

 

(e)                                  If (i) any Lender requests compensation
under Section 9.03, (ii) the Borrower is required to pay any additional amount
to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 9.05, (iii) any Lender becomes a Defaulting Lender or
(iv) any Lender refuses to consent to any amendment or waiver under this
Agreement which pursuant to the terms of Section 10.02 requires the consent of
all Lenders or all affected Lenders and with respect to which the Required
Lenders shall have granted their consent, then the Borrower may, at its sole
expense and effort, upon notice to such Lender and the Administrative Agent,
require such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained above in Section 10.04), all its
interests, rights and obligations under this Agreement to an assignee that shall
assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment); provided that (x) such assigning Lender shall have
received payment of an amount equal to the outstanding principal of its Loans,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder, from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrower (in the case of all other amounts);
and (y) in the case of any such assignment resulting from a claim for
compensation under Section 9.03 or payments required to be made pursuant to
Section 9.05, such assignment will result in a reduction in such compensation or
payments.  A Lender shall not be required to make any such assignment and
delegation if, prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling the Borrower to require such assignment
and delegation cease to apply.

 

(f)                                    Notwithstanding anything to the contrary
contained herein, any Lender (a “Granting Lender”) may grant to a special
purpose funding vehicle identified as such in writing from time to time by the
Granting Lender to the Administrative Agent and the Borrower (an “SPC”) the
option to provide all or any part of any Loan that such Granting Lender would
otherwise be obligated to make pursuant to this Agreement; provided that
(i) nothing herein shall

 

64

--------------------------------------------------------------------------------


 

constitute a commitment by any SPC to fund any Loan; and (ii) if an SPC elects
not to exercise such option or otherwise fails to make all or any part of such
Loan, the Granting Lender shall be obligated to make such Loan pursuant to the
terms hereof.  Each party hereto hereby agrees that (A) neither the grant to any
SPC nor the exercise by any SPC of such option shall increase the costs or
expenses or otherwise increase or change the obligations of the Borrower under
this Agreement (including its obligations under Section 9.03); (B) no SPC shall
be liable for any indemnity or similar payment obligation under this Agreement
for which a Lender would be liable; and (C) the Granting Lender shall for all
purposes, including the approval of any amendment, waiver or other modification
of any provision of any Loan Document, remain the lender of record hereunder. 
The making of a Loan by an SPC hereunder shall utilize the Commitment of the
Granting Lender to the same extent, and as if, such Loan were made by such
Granting Lender.  In furtherance of the foregoing, each party hereto hereby
agrees (which agreement shall survive the termination of this Agreement) that,
prior to the date that is one year and one day after the payment in full of all
outstanding commercial paper or other senior debt of any SPC, it will not
institute against, or join any other Person in instituting against, such SPC any
bankruptcy, reorganization, arrangement, insolvency or liquidation proceeding
under the laws of the United States or any State thereof.  Notwithstanding
anything to the contrary contained herein, any SPC may (x) with notice to, but
without prior consent of the Borrower and the Administrative Agent and with the
payment of a processing fee of $3,500, assign all or any portion of its right to
receive payment with respect to any Loan to the Granting Lender and (y) disclose
on a confidential basis any non-public information relating to its funding of
Loans to any rating agency, commercial paper dealer or provider of any surety or
Guarantee or credit or liquidity enhancement to such SPC.

 

Section 10.05                     Survival.  All covenants, agreements,
representations and warranties made by the Obligors herein and in the other Loan
Documents and in the certificates or other instruments delivered in connection
with or pursuant to this Agreement or the other Loan Documents shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any
Loans, regardless of any investigation made by any such other party or on its
behalf and notwithstanding that the Administrative Agent or any Lender may have
had notice or knowledge of any Default or incorrect representation or warranty
at the time any credit is extended hereunder, and shall continue in full force
and effect as long as the principal of or any accrued interest on any Loan or
any fee or any other amount payable under this Agreement or the other Loan
Documents is outstanding and unpaid and so long as the Commitments have not
expired or terminated.  The provisions of Sections 9.03, 9.04, 9.05 and 10.03
and Article VII shall survive and remain in full force and effect regardless of
the consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Commitments or the termination of
this Agreement, any other Loan Document or any provision hereof or thereof.

 

Section 10.06                     Counterparts; Integration; Effectiveness. 
This Agreement may be executed in counterparts (and by different parties hereto
on different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract.  This Agreement
and the other Loan Documents constitute the entire contract among the parties
relating to the subject matter hereof and thereof and supersede any and all
previous agreements and understandings, oral or written, relating to the subject
matter hereof or thereof.  In the event of any conflict between the provisions
of this Agreement and those of any other

 

65

--------------------------------------------------------------------------------


 

Loan Document, the provisions of this Agreement shall control; provided that the
inclusion of supplemental rights or remedies in favor of the Administrative
Agent or the Lenders in any other Loan Document shall not be deemed a conflict
with this Agreement.  Each Loan Document was drafted with the joint
participation of the respective parties thereto and shall be construed neither
against nor in favor of any party, but rather in accordance with the fair
meaning thereof.  Except as provided in Section 4.01, this Agreement shall
become effective when it shall have been executed by the Administrative Agent
and when the Administrative Agent shall have received counterparts hereof which,
when taken together, bear the signatures of each of the other parties hereto,
and thereafter shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns.  Delivery of an executed
counterpart of a signature page of this Agreement by facsimile shall be
effective as delivery of a manually executed counterpart of this Agreement.

 

Section 10.07                     Severability.  If any provision of this
Agreement or the other Loan Documents is held to be illegal, invalid or
unenforceable, (a) the legality, validity and enforceability of the remaining
provisions of this Agreement and the other Loan Documents shall not be affected
or impaired thereby; and (b) the parties shall endeavor in good faith
negotiations to replace the illegal, invalid or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the illegal, invalid or unenforceable provisions.  The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 

Section 10.08                     Right of Setoff.  If an Event of Default shall
have occurred and be continuing, upon the making of the request, or the granting
of the consent, if required under Article VI to authorize the Administrative
Agent to declare the Loans due and payable, each Lender and each of its
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by applicable law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held and other obligations (in whatever currency) at any
time owing by such Lender or Affiliate to or for the credit or the account of
the Borrower or the Guarantor against any and all of the obligations of the
Borrower or the Guarantor now or hereafter existing under this Agreement or the
other Loan Documents to such Lender, irrespective of whether or not such Lender
shall have made any demand under this Agreement or any other Loan Document and
although such obligations of the Borrower or the Guarantor may be contingent or
unmatured or are owed to a branch or office of such Lender different from the
branch or office holding such deposit or obligated on such indebtedness;
provided that, in the event that any Defaulting Lender exercises any such right
of setoff, the Defaulting Lender will provide promptly to the Administrative
Agent a statement describing in reasonable detail the obligations owing to such
Defaulting Lender as to which it exercised such right of setoff.  The rights of
each Lender and its Affiliates under this Section are in addition to other
rights and remedies (including other rights of setoff) that such Lender or its
Affiliates may have.  Each Lender agrees to notify the Borrower and the
Administrative Agent promptly after any such setoff and application; provided
that the failure to give such notice shall not affect the validity of such
setoff and application.

 

66

--------------------------------------------------------------------------------


 

Section 10.09                     Governing Law; Jurisdiction; Consent to
Service of Process.

 

(a)                                  This Agreement, the other Loan Documents
and the Notes, and any claims, controversy, dispute, cause of action (whether in
contract or tort or otherwise) based upon, arising out of or relating to this
Agreement or the other Loan Documents (except, in the case of any other Loan
Document as expressly set forth therein) and the Transactions shall be governed
by, and construed in accordance with, the law of the State of New York.

 

(b)                                 Each Obligor irrevocably and unconditionally
agrees that it will not commence any action, litigation or proceeding of any
kind or description, whether in law or in equity, whether in contract, tort or
otherwise against the Administrative Agent, any Lender or any of their
respective Related Parties in any way relating to this Agreement or the other
Loan Documents or the Transactions in any forum other than the courts of the
State of New York sitting in New York county and the United States District
Court of the Southern District of New York and each Obligor hereby irrevocably
and unconditionally submits, for itself and its property, to the exclusive (as
to Obligor only) jurisdiction of the Supreme Court of the State of New York
sitting in New York County and of the United States District Court of the
Southern District of New York, and any appellate court from any thereof, in any
action or proceeding arising out of or relating to this Agreement or the other
Loan Documents, or for recognition or enforcement of any judgment, and each of
the parties hereto hereby irrevocably and unconditionally agrees that all claims
in respect of any such action or proceeding may be heard and determined in such
New York State court or, to the extent permitted by law, in such Federal court. 
Each of the parties hereto agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law.  Nothing in this
Agreement or any other Loan Document shall affect any right that the
Administrative Agent or any Lender may otherwise have to bring any action or
proceeding relating to this Agreement or any other Loan Document against the
Obligors or their respective properties in the courts of any jurisdiction.

 

(c)                                  Each Obligor hereby irrevocably and
unconditionally waives, to the fullest extent it may legally and effectively do
so, any objection which it may now or hereafter have to the laying of venue of
any suit, action or proceeding arising out of or relating to this Agreement or
any other Loan Document in any court referred to in paragraph (b) of this
Section.  Each of the parties hereto hereby irrevocably waives, to the fullest
extent permitted by law, the defense of an inconvenient forum to the maintenance
of such action or proceeding in any such court.

 

(d)                                 Each Obligor hereby irrevocably designates
and appoints CT Corporation System, having an office on the date hereof at 111
Eighth Avenue, New York, New York 10011, as its authorized agent to accept and
acknowledge on its behalf service of any and all process which may be served in
any suit, action or proceeding of the nature referred to in paragraph (b) hereof
in any Federal or New York State court sitting in New York City.  Each Obligor
represents and warrants that such agent has agreed in writing to accept such
appointment and that a true copy of such designation and acceptance has been
delivered to the Administrative Agent.  If such agent shall cease so to act,
each Obligor covenants and agrees to designate irrevocably and appoint without
delay another such agent satisfactory to the Administrative Agent and to deliver
promptly to the Administrative Agent evidence in writing of such other agent’s
acceptance of such appointment.

 

67

--------------------------------------------------------------------------------


 

(e)                                  Each Lender and the Administrative Agent
irrevocably consents to service of process in the manner provided for notices in
Section 10.01.

 

(f)                                    Nothing in this Agreement or any other
Loan Document will affect the right of any party to this Agreement to serve
process in any other manner permitted by law.

 

Section 10.10                     Waiver of Jury Trial.  EACH PARTY HERETO
HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT
MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR
ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE,
AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

Section 10.11                     Waiver of Immunities.  TO THE EXTENT PERMITTED
BY APPLICABLE LAW, IF ANY OBLIGOR HAS OR HEREAFTER MAY ACQUIRE ANY IMMUNITY
(SOVEREIGN OR OTHERWISE) FROM ANY LEGAL ACTION, SUIT OR PROCEEDING, FROM
JURISDICTION OF ANY COURT OR FROM SET-OFF OR ANY LEGAL PROCESS (WHETHER SERVICE
OR NOTICE, ATTACHMENT PRIOR TO JUDGMENT, ATTACHMENT IN AID OF EXECUTION OF
JUDGMENT, EXECUTION OF JUDGMENT OR OTHERWISE) WITH RESPECT TO ITSELF OR ANY OF
ITS PROPERTY, SUCH OBLIGOR HEREBY IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD OR
CLAIM SUCH IMMUNITY IN RESPECT OF ITS OBLIGATIONS UNDER THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT.  EACH OBLIGOR AGREES THAT THE WAIVERS SET FORTH ABOVE SHALL
BE TO THE FULLEST EXTENT PERMITTED UNDER THE FOREIGN SOVEREIGN IMMUNITIES ACT OF
1976 OF THE UNITED STATES OF AMERICA AND ARE INTENDED TO BE IRREVOCABLE AND NOT
SUBJECT TO WITHDRAWAL FOR PURPOSES OF SUCH ACT.

 

Section 10.12                     Judgment Currency.  If, under any applicable
law and whether pursuant to a judgment being made or registered against any
Obligor or for any other reason, any payment under or in connection with this
Agreement or any other Loan Document is made or satisfied in a currency (the
“Other Currency”) other than that in which the relevant payment is due (the
“Required Currency”) then, to the extent that the payment (when converted into
the Required Currency at the rate of exchange on the date of payment or, if it
is not practicable for the party entitled thereto (the “Payee”) to purchase the
Required Currency with the Other Currency on the date of payment, at the rate of
exchange as soon thereafter as it is practicable for it to do so) actually
received by the Payee falls short of the amount due under the terms of this
Agreement or any other Loan Document, such Obligor shall, to the extent
permitted by law, as a separate and independent obligation, indemnify and hold
harmless the Payee against the amount

 

68

--------------------------------------------------------------------------------


 

of such shortfall.  For the purpose of this Section, “rate of exchange” means
the rate at which the Payee is able on the relevant date to purchase the
Required Currency with the Other Currency and shall take into account any
premium and other costs of exchange.

 

Section 10.13                     Headings.  Article and Section headings and
the Table of Contents used herein and in the other Loan Documents are for
convenience of reference only, are not part of this Agreement or any other Loan
Document and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement or any other Loan Document.

 

Section 10.14                     Confidentiality.  Each of the Administrative
Agent and the Lenders shall maintain the confidentiality of the Information (as
defined below) and shall not use the Information except for purposes relating
directly to this Agreement, the other Loan Documents and the Transactions,
except that Information may be disclosed by each of the Administrative Agent and
the Lenders (a) to its Affiliates and its and its Affiliates’ directors,
officers, managers, administrators, trustees, partners, advisors, employees and
agents whom it determines need to know such Information in connection with
matters relating directly to this Agreement, the other Loan Documents and the
Transactions, including accountants, legal counsel and other advisors (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential and the Administrative Agent or the applicable Lenders
shall be responsible for direct damages arising from the breach of this
Section by any such Person to whom it disclosed such Information), (b) to the
extent requested by any governmental authority or regulatory agency (including
any self-regulatory authority, such as the National Association of Insurance
Commissioners), (c) to the extent required by applicable laws or regulations or
upon order of any court or administrative agency of competent jurisdiction, to
the extent required by such order and not effectively stayed on appeal or
otherwise, or as otherwise required by law; provided that in the case of any
intended disclosure under this clause (c), the recipient thereof shall (unless
otherwise required by applicable law), to the extent practicable, give the
Guarantor not less than five Business Days’ prior notice (or such shorter period
as may, in the good faith discretion of the recipient, be reasonable under the
circumstances or may be required by any court or agency under the
circumstances), specifying the Information involved and stating such recipient’s
intention to disclose such Information (including the manner and extent of such
disclosure) in order to allow the Guarantor an opportunity to seek an
appropriate protective order, (d) to any other party hereto, (e) in connection
with the exercise of any remedies under this Agreement, any other Loan Document
or any action or proceeding relating to this Agreement or any other Loan
Document or the enforcement of rights hereunder or thereunder, (f) subject to an
agreement in writing to be bound by the provisions of this Section (and of which
the Guarantor shall be a third party beneficiary) or in the case of a repurchase
arrangement (“repo transaction”) subject to an arrangement to be bound by
provisions at least as restrictive as this Section, to (i) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement or any other Loan Document or
(ii) any actual or prospective counterparty (or its managers, administrators,
trustees, partners, directors, officers, employees, agents, advisors and other
representatives) to any swap or derivative or similar transaction under which
payments are made by reference to the Borrower or the Guarantor and its
obligations, this Agreement or payments hereunder, (iii) any rating agency or
(iv) the CUSIP Service Bureau or any similar organization, (g) with the written
consent of the Borrower referencing this Section 10.14, or (h) to the extent
such Information (x) becomes

 

69

--------------------------------------------------------------------------------


 

publicly available other than as a result of a breach of this Section or a
breach of another confidentiality agreement to which the Administrative Agent or
such Lender is a party or any other legal obligation of the Administrative Agent
or such Lender or (y) becomes available to the Administrative Agent, any Lender
or any of their respective Affiliates on a nonconfidential basis from a source
other than the Borrower.  For purposes of this Section, “Information” means all
information received from or on behalf of any Obligor or Subsidiary Guarantor
relating to any Obligor or any Subsidiary Guarantor or any of their respective
businesses, other than any such information that is available to the
Administrative Agent or any Lender on a nonconfidential basis prior to
disclosure by any Obligor or any Subsidiary Guarantor from a source which is
not, to the actual knowledge of the recipient, prohibited from disclosing such
information by a confidentiality agreement or other legal or fiduciary
obligation to the Obligors or Subsidiary Guarantors, including any such
information delivered to the Administrative Agent or any Lender which is marked
“PUBLIC” or deemed to be public pursuant to Section 10.16.  Any Person required
to maintain the confidentiality of Information as provided in this Section shall
be considered to have complied with its obligation to do so if such Person has
taken normal and reasonable precautions and exercised due care to maintain the
confidentiality of such Information.  In addition to other remedies, the
Obligors shall be entitled to seek specific performance and injunctive and other
equitable relief for breach of this Section 10.14.

 

Section 10.15                     Posting of Approved Electronic Communications.

 

(a)                                  Each of the Lenders and each Obligor agrees
that the Administrative Agent may, but shall not be obligated to, make the
Approved Electronic Communications available to the Lenders by posting such
Approved Electronic Communications on Debtdomain or a substantially similar
electronic platform chosen by the Administrative Agent to be its electronic
transmission system (the “Approved Electronic Platform”).

 

(b)                                 Although the Approved Electronic Platform
and its primary web portal are secured with generally-applicable security
procedures and policies implemented or modified by the Administrative Agent from
time to time (including, as of the Closing Date, a dual firewall and a user
ID/password authorization system) and the Approved Electronic Platform is
secured through a single-user-per-deal authorization method whereby each user
may access the Approved Electronic Platform only on a deal-by-deal basis, each
of the Lenders and each Obligor acknowledges and agrees that the distribution of
material through an electronic medium is not necessarily secure and that there
are confidentiality and other risks associated with such distribution.  In
consideration for the convenience and other benefits afforded by such
distribution and for the other consideration provided hereunder, the receipt and
sufficiency of which is hereby acknowledged, each of the Lenders and each
Obligor hereby approves distribution of the Approved Electronic Communications
through the Approved Electronic Platform and understands and assumes the risks
of such distribution.

 

(c)                                  THE APPROVED ELECTRONIC PLATFORM AND THE
APPROVED ELECTRONIC COMMUNICATIONS ARE PROVIDED “AS IS” AND “AS AVAILABLE”. 
NONE OF THE ADMINISTRATIVE AGENT NOR ANY OTHER MEMBER OF THE AGENT’S GROUP
WARRANT THE ACCURACY, ADEQUACY OR COMPLETENESS OF THE APPROVED ELECTRONIC
COMMUNICATIONS OR THE APPROVED ELECTRONIC PLATFORM, AND EACH EXPRESSLY DISCLAIMS
ANY LIABILITY FOR

 

70

--------------------------------------------------------------------------------


 

ERRORS OR OMISSIONS IN THE APPROVED ELECTRONIC COMMUNICATIONS OR THE APPROVED
ELECTRONIC PLATFORM.  NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR
STATUTORY, INCLUDING, WITHOUT LIMITATION, ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD-PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE ADMINISTRATIVE AGENT
OR ANY OTHER MEMBER OF THE AGENT’S GROUP IN CONNECTION WITH THE APPROVED
ELECTRONIC COMMUNICATIONS OR THE APPROVED ELECTRONIC PLATFORM.

 

(d)                                 Each of the Lenders and each Obligor agrees
that the Administrative Agent may, but (except as may be required by applicable
law) shall not be obligated to, store the Approved Electronic Communications on
the Approved Electronic Platform in accordance with the Administrative Agent’s
generally-applicable document retention procedures and policies.

 

Section 10.16                     Treatment of Information.

 

(a)                                  Certain of the Lenders may enter into this
Agreement and take or not take action hereunder or under the other Loan
Documents on the basis of information that does not contain material non-public
information with respect to any of the Obligors or their securities
(“Restricting Information”).  Other Lenders may enter into this Agreement and
take or not take action hereunder or under the other Loan Documents on the basis
of information that may contain Restricting Information.  Each Lender
acknowledges that United States federal and state securities laws prohibit any
person from purchasing or selling securities on the basis of material,
non-public information concerning the issuer of such securities or, subject to
certain limited exceptions, from communicating such information to any other
Person.  Neither the Administrative Agent nor any of its Related Parties shall,
by making any Communications (including Restricting Information) available to a
Lender, by participating in any conversations or other interactions with a
Lender or otherwise, make or be deemed to make any statement with regard to or
otherwise warrant that any such information or Communication does or does not
contain Restricting Information nor shall the Administrative Agent or any of its
Related Parties be responsible or liable in any way for any decision a Lender
may make to limit or to not limit its access to Restricting Information.  In
particular, none of the Administrative Agent nor any of its Related Parties
(i) shall have, and the Administrative Agent, on behalf of itself and each of
its Related Parties, hereby disclaims, any duty to ascertain or inquire as to
whether or not a Lender has or has not limited its access to Restricting
Information, such Lender’s policies or procedures regarding the safeguarding of
material, nonpublic information or such Lender’s compliance with applicable laws
related thereto or (ii) shall have, or incur, any liability to any Obligor or
Lender or any of their respective Related Parties arising out of or relating to
the Administrative Agent or any of its Related Parties providing or not
providing Restricting Information to any Lender.

 

(b)                                 Each Obligor agrees that (i) all
Communications it provides to the Administrative Agent intended for delivery to
the Lenders whether by posting to the Approved Electronic Platform or otherwise
(other than (A) copies of any Form 10K, 10Q or 8K or other filing with the
Securities and Exchange Commission or any other annual report, quarterly report
or press release, each of which shall be assumed to contain only publicly
available information, and (B) Communications excluded from the definition of
Approved Electronic Communication, each of which the Administrative Agent shall
be entitled to treat as set forth in subsection (iv)

 

71

--------------------------------------------------------------------------------


 

below unless such Communication is marked “PUBLIC”) shall be clearly and
conspicuously marked “PUBLIC” if such Communications do not contain Restricting
Information which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof; (ii) by marking Communications “PUBLIC,”
each Obligor shall be deemed to have authorized the Administrative Agent and the
Lenders to treat such Communications as either publicly available information or
not material information (although, in this latter case, such Communications may
contain sensitive business information and, therefore, remain subject to the
confidentiality undertakings of Section 10.14) with respect to such Obligor or
its securities for purposes of United States Federal and state securities laws;
(iii) all Communications marked “PUBLIC” may be delivered to all Lenders and may
be made available through a portion of the Approved Electronic Platform
designated “Public Side Information”; and (iv) the Administrative Agent shall be
entitled to treat any Communications that are not marked “PUBLIC” as Restricting
Information and may post such Communications to a portion of the Approved
Electronic Platform not designated “Public Side Information.”  Neither the
Administrative Agent nor any of its Affiliates shall be responsible for any
statement or other designation by an Obligor regarding whether a Communication
contains or does not contain material non-public information with respect to any
of the Obligors or their securities nor shall the Administrative Agent or any of
its Affiliates incur any liability to any Obligor, any Lender or any other
Person for any action taken by the Administrative Agent or any of its Affiliates
based upon such statement or designation, including any action as a result of
which Restricting Information is provided to a Lender that may decide not to
take access to Restricting Information.  Nothing in this Section 10.16 shall
modify or limit a Lender’s obligations under Section 10.14 with regard to
Communications and the maintenance of the confidentiality of or other treatment
of Information.

 

(c)                                  Each Lender acknowledges that circumstances
may arise that require it to refer to Communications that might contain
Restricting Information.  Accordingly, each Lender agrees that it will nominate
at least one designee to receive Communications (including Restricting
Information) on its behalf and identify such designee (including such designee’s
contact information) on such Lender’s Administrative Questionnaire.  Each Lender
agrees to notify the Administrative Agent from time to time of such Lender’s
designee’s e-mail address to which notice of the availability of Restricting
Information may be sent by electronic transmission.

 

(d)                                 Each Lender acknowledges that Communications
delivered hereunder and under the other Loan Documents may contain Restricting
Information and that such Communications are available to all Lenders
generally.  Each Lender that elects not to take access to Restricting
Information does so voluntarily and, by such election, acknowledges and agrees
that the Administrative Agent and other Lenders may have access to Restricting
Information that is not available to such electing Lender.  None of the
Administrative Agent nor any Lender with access to Restricting Information shall
have any duty to disclose such Restricting Information to such electing Lender
or to use such Restricting Information on behalf of such electing Lender, and
shall not be liable for the failure to so disclose or use, such Restricting
Information.

 

(e)                                  The provisions of the foregoing clauses of
this Section 10.16 are designed to assist the Administrative Agent, the Lenders
and the Obligors, in complying with their

 

72

--------------------------------------------------------------------------------


 

respective contractual obligations and applicable law in circumstances where
certain Lenders express a desire not to receive Restricting Information
notwithstanding that certain Communications hereunder or under the other Loan
Documents or other information provided to the Lender hereunder or thereunder
may contain Restricting Information.  Neither the Administrative Agent nor any
of its Related Parties warrants or makes any other statement with respect to the
adequacy of such provisions to achieve such purpose nor does the Administrative
Agent or any of its Related Parties warrant or make any other statement to the
effect that an Obligor’s or Lender’s adherence to such provisions will be
sufficient to ensure compliance by such Obligor or Lender with its contractual
obligations or its duties under applicable law in respect of Restricting
Information and each of the Lenders and each Obligor assumes the risks
associated therewith.

 

Section 10.17                     Release of ADT Subsidiary Guaranty.  On the
ADT Guaranty Release Date, ADT shall automatically be released from, its
Subsidiary Guaranty and all duties and obligations of ADT as set forth in this
Agreement and such Subsidiary Guaranty, and each of the other terms and
conditions applicable to ADT hereunder, or under its Subsidiary Guaranty shall
automatically cease to apply to ADT.

 

Section 10.18                     USA PATRIOT Act Notice.  Each Lender that is
subject to the Act (as hereinafter defined) and the Administrative Agent (for
itself and not on behalf of any Lender) hereby notifies the Obligors that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Act”), it is required to obtain,
verify and record information that identifies the Obligors, which information
includes the name and address of the Obligors and other information that will
allow such Lender or the Administrative Agent, as applicable, to identify the
Obligors in accordance with the Act.

 

Section 10.19                     No Fiduciary Duty.  The Administrative Agent,
each Lender and their respective Affiliates (collectively, solely for purposes
of this paragraph, the “Lenders”) may have economic interests that conflict with
those of the Obligors, their stockholders and/or their Affiliates.  Each Obligor
agrees that nothing in the Loan Documents will be deemed to create an advisory,
fiduciary or agency relationship or fiduciary or other implied duty between any
Lender, on the one hand, and any Obligor, its stockholders or its Affiliates, on
the other.  Each Obligor acknowledges and agrees that (a) the Transactions
(including the exercise of rights and remedies hereunder and under the other
Loan Documents) are arm’s-length commercial transactions between the Lenders, on
the one hand, and the Obligors, on the other; and (b) in connection therewith
and with the process leading thereto, (i) no Lender has assumed an advisory or
fiduciary responsibility in favor of any Obligor, its stockholders or its
Affiliates with respect to the Transactions (or the exercise of rights or
remedies with respect thereto) or the process leading thereto (irrespective of
whether any Lender has advised, is currently advising or will advise any
Obligor, its stockholders or its Affiliates on other matters); and (ii) in
connection with the Transactions, each Lender is acting solely as principal and
not as agent or fiduciary of any Obligor, its management, stockholders or
creditors.  Each Obligor acknowledges and agrees that it has consulted its own
legal and financial advisors to the extent it deemed appropriate and that it is
responsible for making its own independent judgment with respect to the
Transactions and the process leading thereto.  Each Obligor agrees that it will
not claim that any Lender has rendered advisory services of any nature or
respect, or owes a fiduciary or similar duty to any Obligor, in connection with
the Transactions or the process leading thereto.

 

73

--------------------------------------------------------------------------------


 

[Remainder of page intentionally left blank]

 

74

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

 

TYCO INTERNATIONAL FINANCE S.A.,

 

as Borrower

 

 

 

 

 

 

 

By:

/s/ Tyco International Finance S.A.

 

 

Name: Peter Schieser

 

 

Title: Managing Director

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

TYCO INTERNATIONAL LTD.,

 

as Guarantor

 

 

 

 

 

 

 

By:

/s/ Frank Sklarsky

 

 

Name: Frank Sklarsky

 

 

Title: Chief Financial Officer and

 

 

 Executive Vice President

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

CITIBANK, N.A.,

 

as a Lender and as Administrative Agent

 

 

 

 

 

 

 

By:

/s/ Susan M. Olsen

 

 

Name: Susan M. Olsen

 

 

Title: Vice President

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A.,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ George Hlentzes

 

 

Name: George Hlentzes

 

 

Title: Vice President

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A.,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Matthew H. Massie

 

 

Name: Matthew H. Massie

 

 

Title: Managing Director

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Karl Studer

Stephan Brechtbuehl  

 

Name: Karl Studer

Stephan Brechtbuehl   

 

Title: Director

Assistant Vice President   

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

BNP PARIBAS

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Rick Pace

 

Name: Rick Pace

 

Title: Managing Director

 

 

 

 

 

 

 

By:

/s/ Melissa Balley

 

Name: Melissa Balley

 

Title: Vice President

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

Banco Bilbao Vizcaya Argentaria S.A., New York Branch, as a Lender

 

 

 

 

 

 

 

By:

/s/ Mathias Rosenthal

 

Name: Mathias Rosenthal

 

Title: Associate

 

 

 

 

 

 

 

By:

/s/ Michael Danna

 

Name: Michael Danna

 

Title: Executive Director

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

Barclays Bank PLC

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Michael Mozer

 

Name: Michael Mozer

 

Title: Vice President

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

The Bank of New York Mellon,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Jeffrey Dears

 

Name: Jeffrey Dears

 

Title: Vice President

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

WESTPAC BANKING CORPORATION,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ David Brumby

 

Name: David Brumby

 

Title: Executive Director

 

 Westpac Americas

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

USB Loan Finance LLC

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Irja R. Otso

 

Name: Irja R. Otso

 

Title: Associate Director

 

 Banking Projects Services, US

 

 

 

 

 

 

 

By:

/s/ David Urban

 

Name: David Urban

 

Title: Associate Director

 

 Banking Products Services, US

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

THE BANK OF NOVA SCOTIA,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ David Mahmood

 

Name: David Mahmood

 

Title: Managing Director

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

The Northern Trust Company

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Andrew D. Holtz

 

Name: Andrew D. Holtz

 

Title: Vice President

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

Deutsche Bank AG New York Branch.

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Ming K. Chu

 

Name: Ming K. Chu

 

Title: Vice President

 

 

 

 

 

 

 

By:

/s/ Hans-Josef Thiele

 

Name: Hans-Josef Thiele

 

Title: Director

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

Morgan Stanley Bank, N.A.

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Michael King

 

Name: Michael King

 

Title: Authorized Signatory

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

ING Bank N.V., Dublin Branch

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Shaun Hawley

 

Name: Shaun Hawley

 

Title: Vice President

 

 

 

 

 

 

 

By:

/s/ Aidan Neill

 

Name: Aidan Neill

 

Title: Director

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

Goldman Sachs Bank USA

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Mark Walton

 

Name: Mark Walton

 

Title: Authorized Signatory

 

Signature Page to Credit Agreement

 

--------------------------------------------------------------------------------


 

SCHEDULE 1.01

 

PRICING GRID

 

Level

 

Index Debt Rating

 

Facility Fee
(bps)

 

Applicable
Margin for
Eurodollar
Loans (bps)

 

Applicable
Margin for ABR
Loans (bps)

 

I

 

At least A+ by S&P or A1 by Moody’s

 

6.0

 

69.0

 

0

 

II

 

Less than Level I but at least A by S&P or A2 by Moody’s

 

8.0

 

79.5

 

0

 

III

 

Less than Level II but at least A- by S&P or A3 by Moody’s

 

10.0

 

90.0

 

0

 

IV

 

Less than Level III but at least BBB+ by S&P or Baa1 by Moody’s

 

12.5

 

100.0

 

10.0

 

V

 

Less that Level IV

 

17.5

 

120.0

 

20.0

 

 

The Facility Fee, Applicable Margin for Eurodollar Loans and ABR Loans shall be,
at any time, the rate per annum set forth in the Pricing Grid opposite the Index
Debt Rating of the Borrower by S&P and Moody’s; provided, however, that, if the
S&P Rating and the Moody’s Rating fall within different levels, then the
Facility Fee and the Applicable Margin for Eurodollar Loans and ABR Loans will
be determined based on the higher rating and in the case of a multiple split
rating, then the rating that is one level lower than the higher rating will
apply.  If, at any time, a rating of the Borrower’s Index Debt is available from
only one of or none of S&P, Moody’s or any other nationally recognized
statistical rating organization designated by the Borrower and approved in
writing by the Required Lenders (an “Approved Agency”), then the Facility Fee
and the Applicable Margin for Eurodollar Loans and ABR Loans for each period
commencing during the 30 days following the time there ceased to be at least two
such ratings available shall be the Facility Fee and the Applicable Margin for
Eurodollar Loans and ABR Loans in effect immediately prior to such cessation. 
Thereafter, the rating to be used until ratings from at least two of S&P,
Moody’s, or such other Approved Agency become available shall be as agreed
between the Borrower and the Required Lenders, and the Borrower and the Required
Lenders shall use good faith efforts to reach such agreement within such 30-day
period; provided, however, that if no such agreement is reached within such
30-day period, then the Facility Fee and the Applicable Margin for Eurodollar
Loans and ABR Loans thereafter, until such agreement is reached, shall be (a) if
any such rating has become unavailable as a result of S&P, Moody’s or any other
Approved Agency ceasing its business as a rating agency, the Facility Fee and
the Applicable Margin for Eurodollar Loans and ABR Loans in effect immediately
prior to such cessation; or (b) otherwise, the Facility Fee and the Applicable
Margin for Eurodollar Loans and ABR Loans as set forth opposite the Index Debt
Rating of Level II on the Pricing Grid.

 

--------------------------------------------------------------------------------


 

SCHEDULE 2.01

 

COMMITMENTS

 

Lender

 

Commitment

 

 

 

 

 

Citibank, N.A.

 

$

96,000,000

 

 

 

 

 

Bank of America, N.A.

 

$

96,000,000

 

 

 

 

 

JPMorgan Chase Bank, N.A.

 

$

96,000,000

 

 

 

 

 

Barclays Bank PLC

 

$

66,000,000

 

 

 

 

 

BNP Paribas

 

$

66,000,000

 

 

 

 

 

Credit Suisse AG Cayman Islands Branch

 

$

66,000,000

 

 

 

 

 

Goldman Sachs Bank USA

 

$

66,000,000

 

 

 

 

 

Morgan Stanley Bank, N.A.

 

$

66,000,000

 

 

 

 

 

UBS Loan Finance LLC

 

$

66,000,000

 

 

 

 

 

Deutsche Bank AG New York Branch

 

$

65,000,000

 

 

 

 

 

The Bank of New York Mellon

 

$

50,000,000

 

 

 

 

 

Banco Bilbao Vizcaya Argentaria, S.A. New York Branch

 

$

45,250,000

 

 

 

 

 

ING Bank N.V., Dublin Branch

 

$

45,250,000

 

 

 

 

 

The Northern Trust Company

 

$

45,250,000

 

 

 

 

 

Westpac Banking Corporation

 

$

45,250,000

 

 

 

 

 

The Bank of Nova Scotia

 

$

20,000,000

 

 

 

 

 

TOTAL

 

$

1,000,000,000

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 5.09

 

Request 
Number

 

Applicant Segment

 

Actual 
Effective 
Date

 

Issuer Name

 

Beneficiary Classification

10918

 

Corporate 3rd - party (TEL)

 

9/29/1999

 

Tyco International Ltd

 

Landlord/Lessor

10953

 

Corporate 3rd - party (TEL)

 

1/9/2001

 

Tyco International Ltd

 

Landlord/Lessor

10986

 

Corporate 3rd - party (TEL)

 

6/12/2000

 

Tyco International Ltd

 

Landlord/Lessor

11008

 

Corporate 3rd - party (TEL)

 

9/13/2000

 

Tyco International Ltd

 

Landlord/Lessor

11192

 

Corporate 3rd - party (TEL)

 

12/20/2002

 

Tyco International Ltd

 

Government (Customer)

11237

 

Corporate 3rd - party (Others)

 

 

 

TYCO HOLDINGS (UK) LIMITED

 

#N/A

11247

 

Corporate 3rd - party (TEL)

 

3/25/2004

 

Tyco International Ltd

 

Government (Customer)

11248

 

Corporate 3rd - party (COV)

 

3/25/2004

 

Tyco International Ltd

 

Government (Customer)

11251

 

Corporate 3rd - party (TEL)

 

3/25/2004

 

Tyco International Ltd

 

Government (Customer)

11252

 

Corporate 3rd - party (COV)

 

3/25/2004

 

Tyco International Ltd

 

Government (Customer)

11253

 

Corporate 3rd - party (COV)

 

3/25/2004

 

Tyco International Ltd

 

Government (Customer)

11255

 

Corporate 3rd - party (TEL)

 

3/25/2004

 

Tyco International Ltd

 

Government (Customer)

11256

 

Corporate 3rd - party (COV)

 

3/25/2004

 

Tyco International Ltd

 

Government (Customer)

 

--------------------------------------------------------------------------------


 

13233

 

Corporate 3rd - party (COV)

 

1/26/2006

 

Tyco International Group S.A

 

Landlord/Lessor

31337

 

Corporate 3rd - party (Others)

 

 

 

Tyco International Ltd

 

Bank/Financial Institution

31343

 

Corporate 3rd - party (TEL)

 

 

 

Tyco International Ltd

 

Landlord/Lessor

31344

 

Corporate 3rd - party (COV)

 

 

 

Tyco International Ltd

 

Mergers & Acquisitions/Divestitures Related

31346

 

Corporate 3rd - party (COV)

 

 

 

Tyco International Ltd

 

Landlord/Lessor

37993

 

Corporate 3rd - party (TEL)

 

11/11/2001

 

Tyco International Group S.A

 

Government (Customer)

38010

 

Corporate 3rd - party (COV)

 

12/20/2005

 

Tyco International Group S.A

 

Mergers & Acquisitions/Divestitures Related

38014

 

Corporate 3rd - party (TEL)

 

3/19/2002

 

Tyco International Ltd

 

Customer (Non-Goverment)

38016

 

Corporate 3rd - party (COV)

 

7/20/1998

 

Tyco International Ltd

 

Landlord/Lessor

38017

 

Corporate 3rd - party (TEL)

 

12/19/2000

 

Tyco International Ltd

 

Landlord/Lessor

38022

 

Corporate 3rd - party (TEL)

 

11/8/2000

 

Tyco International Ltd

 

Landlord/Lessor

38027

 

Corporate 3rd - party (TEL)

 

7/12/2001

 

Tyco International Ltd

 

Landlord/Lessor

 

Request 
Number

 

Actual 
Effective 
Date

 

Applicant 
Segment 
(Current)

 

Applicant 
Segment 
(ESTIMATED 
Post Spin)

 

Issuer Name

 

Beneficiary Classification

10777

 

2/22/1994

 

Tyco Fire Protection

 

REMAINCO; FLOW

 

Tyco International Ltd

 

Bank/Financial Institution

 

--------------------------------------------------------------------------------


 

10801

 

10/29/1996

 

Flow Control

 

FLOW

 

Tyco International Ltd

 

Bank/Financial Institution

10862

 

2/5/1999

 

Flow Control

 

FLOW

 

Tyco International Ltd

 

Bank/Financial Institution

10889

 

6/16/1999

 

Corporate 3rd - party

 

FLOW

 

Tyco International Group S.A

 

Government (Customer)

10922

 

10/22/1999

 

Corporate 3rd - party

 

FLOW

 

Tyco International Group S.A

 

Customer (Non-Goverment)

10950

 

1/1/2000

 

Corporate 3rd - party

 

FLOW

 

Tyco International Group S.A

 

Customer (Non-Goverment)

10958

 

1/26/2000

 

Corporate 3rd - party

 

FLOW

 

Tyco International Ltd

 

Customer (Non-Goverment)

10964

 

3/20/2000

 

Corporate 3rd - party

 

FLOW

 

Tyco International Ltd

 

Customer (Non-Goverment)

10975

 

4/18/2000

 

Corporate 3rd - party

 

FLOW

 

Tyco International Ltd

 

Government (Customer)

10988

 

6/15/2000

 

Corporate 3rd - party

 

FLOW

 

Tyco International Ltd

 

Customer (Non-Goverment)

11004

 

9/1/2000

 

Corporate 3rd - party

 

FLOW

 

Tyco International Ltd

 

Government (Customer)

11054

 

2/1/2001

 

Corporate 3rd - party

 

FLOW

 

Tyco International Ltd

 

Government (Customer)

11098

 

8/28/2001

 

Corporate 3rd - party

 

FLOW

 

Tyco International Group S.A

 

Customer (Non-Goverment)

11108

 

10/22/2001

 

Flow Control

 

FLOW

 

Tyco International Ltd

 

Bank/Financial Institution

11123

 

12/13/2001

 

Corporate 3rd - party

 

FLOW

 

Tyco International Group S.A

 

Customer (Non-Goverment)

11133

 

2/1/2002

 

Flow Control

 

FLOW

 

Tyco International Finance S.A.

 

Landlord/Lessor

11145

 

4/10/2002

 

Flow Control

 

FLOW

 

Tyco International Group S.A

 

N/A

11186

 

11/25/2002

 

Flow Control

 

FLOW

 

Tyco International Finance S.A.

 

Government (Customer)

11195

 

1/20/2003

 

Flow Control

 

FLOW

 

Tyco International Group S.A

 

Customer (Non-Goverment)

11199

 

4/3/2003

 

Corporate 3rd - party

 

FLOW

 

Tyco International Group S.A

 

Government (Customer)

11202

 

4/9/2003

 

Corporate 3rd - party

 

FLOW

 

Earth Tech, Inc. and Tyco International Group SA

 

Customer (Non-Goverment)

11205

 

5/19/2003

 

Corporate 3rd - party

 

FLOW

 

Tyco International Group S.A

 

Government (Customer)

11216

 

9/12/2003

 

Corporate 3rd - party

 

FLOW

 

Tyco International Finance S.A.

 

Landlord/Lessor

 

--------------------------------------------------------------------------------


 

11224

 

11/20/2003

 

Corporate 3rd - party

 

FLOW

 

Tyco International Group S.A

 

Government (Customer)

11229

 

1/6/2004

 

Electrical & Metal Products

 

FLOW

 

Tyco International Group S.A

 

Landlord/Lessor

11280

 

11/11/2004

 

Corporate 3rd - party

 

FLOW

 

Tyco International Finance S.A.

 

Landlord/Lessor

11294

 

3/2/2005

 

Corporate 3rd - party

 

FLOW

 

Tyco International Ltd

 

Government (Regulatory body)

11298

 

3/10/2005

 

Corporate 3rd - party

 

FLOW

 

Tyco International Group S.A

 

Customer (Non-Goverment)

11303

 

4/8/2005

 

Flow Control

 

FLOW

 

Tyco International Finance S.A.

 

Landlord/Lessor

11304

 

4/14/2005

 

Corporate 3rd - party

 

FLOW

 

Tyco International Finance S.A.

 

Landlord/Lessor

11305

 

4/26/2005

 

Corporate 3rd - party

 

FLOW

 

Tyco International Group S.A

 

Government (Customer)

11306

 

5/26/2005

 

Corporate 3rd - party

 

FLOW

 

Tyco International Group S.A

 

Government (Customer)

11310

 

6/24/2005

 

Corporate 3rd - party

 

FLOW

 

Tyco International Group S.A

 

Customer (Non-Goverment)

23132

 

4/13/2007

 

Flow Control

 

FLOW

 

TYCO FLOW CONTROL HOLDING SA

 

N/A

24731

 

10/31/2006

 

Corporate 3rd - party

 

FLOW

 

Tyco International Group S.A

 

Customer (Non-Goverment)

24777

 

11/23/2006

 

Corporate 3rd - party

 

FLOW

 

Tyco International Group S.A

 

Customer (Non-Goverment)

31472

 

2/22/2007

 

Corporate 3rd - party

 

FLOW

 

Tyco International Group S.A

 

Customer (Non-Goverment)

31754

 

5/7/2006

 

Flow Control

 

FLOW

 

Tyco International Group S.A

 

Customer (Non-Goverment)

32624

 

5/16/2007

 

Corporate 3rd - party

 

FLOW

 

Tyco International Finance S.A.

 

Customer (Non-Goverment)

32718

 

5/16/2007

 

Corporate 3rd - party

 

FLOW

 

Tyco International Finance S.A.

 

Customer (Non-Goverment)

32722

 

5/16/2007

 

Corporate 3rd - party

 

FLOW

 

Tyco International Finance S.A.

 

Customer (Non-Goverment)

32723

 

5/16/2007

 

Corporate 3rd - party

 

FLOW

 

Tyco International Finance S.A.

 

Customer (Non-Goverment)

33875

 

6/7/2007

 

Corporate 3rd - party

 

FLOW

 

Tyco International Finance S.A.

 

Customer (Non-Goverment)

34535

 

6/29/2007

 

Corporate & Other

 

REMAINCO; FLOW

 

Tyco International Finance S.A.

 

Bank/Financial Institution

34536

 

6/29/2007

 

Corporate & Other

 

REMAINCO; FLOW; RESI

 

Tyco International Finance S.A.

 

Bank/Financial Institution

 

--------------------------------------------------------------------------------


 

34566

 

6/28/2007

 

Corporate 3rd - party

 

FLOW

 

Tyco International Finance S.A.

 

Customer (Non-Goverment)

34884

 

8/31/2007

 

Flow Control

 

FLOW

 

Tyco International Finance S.A.

 

Customer (Non-Goverment)

34967

 

9/6/2007

 

Corporate 3rd - party

 

FLOW

 

Tyco International Finance S.A.

 

Bank/Financial Institution

35301

 

9/20/2007

 

Flow Control

 

FLOW

 

Tyco International Finance S.A.

 

Landlord/Lessor

35474

 

6/29/2007

 

Corporate & Other

 

REMAINCO; FLOW; Corporate 3rd -party (Others)

 

Tyco International Ltd

 

Bank/Financial Institution

35709

 

10/10/2007

 

Corporate 3rd - party

 

FLOW

 

Tyco International Finance S.A.

 

Bank/Financial Institution

37944

 

3/3/2008

 

Flow Control

 

FLOW

 

Tyco International Finance S.A.

 

Landlord/Lessor

38023

 

8/21/1999

 

Flow Control

 

FLOW

 

Tyco International Finance SA

 

Landlord/Lessor

39378

 

2/29/2008

 

Flow Control

 

FLOW

 

Tyco International Finance S.A.

 

Customer (Non-Goverment)

39745

 

1/24/2008

 

Flow Control

 

FLOW

 

Tyco International Finance S.A.

 

Customer (Non-Goverment)

40116

 

6/20/2008

 

Corporate 3rd - party

 

FLOW

 

Tyco International Finance S.A.

 

Customer (Non-Goverment)

40336

 

6/20/2008

 

Corporate 3rd - party

 

FLOW

 

Tyco International Finance S.A.

 

Customer (Non-Goverment)

40337

 

6/20/2008

 

Corporate 3rd - party

 

FLOW

 

Tyco International Finance S.A.

 

Customer (Non-Goverment)

40599

 

12/30/1998

 

Corporate 3rd - party

 

FLOW

 

Tyco International Ltd

 

Government (Customer)

41059

 

6/24/2005

 

Corporate 3rd - party

 

FLOW

 

Tyco International Group S.A

 

Vendor

41061

 

2/22/2007

 

Corporate 3rd - party

 

FLOW

 

Tyco International Group S.A

 

Vendor

41068

 

9/27/1999

 

Corporate 3rd - party

 

FLOW

 

Tyco International Finance S.A.

 

Landlord/Lessor

41517

 

10/8/2008

 

Corporate 3rd - party

 

FLOW

 

Tyco International Finance S.A.

 

Customer (Non-Goverment)

42181

 

10/31/2008

 

Flow Control

 

FLOW

 

Tyco International Finance S.A.

 

Vendor

42183

 

10/31/2008

 

Flow Control

 

FLOW

 

Tyco International Finance S.A.

 

Vendor

47180

 

12/13/2000

 

Corporate 3rd - party

 

FLOW

 

Tyco International Ltd

 

Government (Customer)

 

--------------------------------------------------------------------------------


 

48290

 

3/19/2009

 

Flow Control

 

FLOW

 

Tyco International Finance S.A.

 

Customer (Non-Goverment)

48371

 

3/2/2009

 

Flow Control

 

FLOW

 

Tyco Flow Control UK Ltd

 

N/A

48742

 

3/24/2009

 

Corporate & Other

 

REMAINCO; FLOW

 

ADT Fire and security Plc

 

Tyco (Internal)

48744

 

3/27/2009

 

Corporate & Other

 

FLOW; Corporate 3rd - party (Others)

 

Tyco Fire Products Manufacturing Limited

 

Tyco (Internal)

53555

 

12/29/2009

 

Flow Control

 

FLOW

 

Tyco International Finance S.A.

 

Customer (Non-Goverment)

53954

 

12/1/2009

 

Flow Control

 

FLOW

 

Tyco International Finance S.A.

 

Customer (Non-Goverment)

54130

 

12/14/2009

 

Flow Control

 

FLOW

 

Tyco Valves & Controls Brasil Ltda.

 

N/A

54131

 

12/14/2009

 

Flow Control

 

FLOW

 

Tyco Valves & Controls Brasil Ltda.

 

N/A

54132

 

12/14/2009

 

Flow Control

 

FLOW

 

Tyco Valves & Controls Brasil Ltda.

 

N/A

54143

 

12/14/2009

 

Flow Control

 

FLOW

 

Tyco Valves & Controls Brasil Ltda.

 

N/A

54719

 

1/26/2010

 

Flow Control

 

FLOW

 

Tyco International Finance S.A.

 

Customer (Non-Goverment)

54794

 

1/15/2010

 

Flow Control

 

FLOW

 

Tyco International Finance S.A.

 

Bank/Financial Institution

55581

 

7/27/2010

 

Flow Control

 

FLOW

 

Tyco International Services Holding GmbH

 

Customer (Non-Goverment)

55661

 

1/13/2010

 

 

 

FLOW

 

Tyco International Finance S.A.

 

Mergers & Acquisitions/Divestitures Related

57383

 

4/30/2010

 

Flow Control

 

FLOW

 

Tyco International Finance S.A.

 

Tyco (Internal)

57384

 

4/30/2010

 

Flow Control

 

FLOW

 

Tyco International Finance S.A.

 

Tyco (Internal)

57392

 

5/30/2010

 

Flow Control

 

FLOW

 

Tyco Valves and Controls Middle East, Inc.

 

N/A

57918

 

6/10/2010

 

Flow Control

 

FLOW

 

Tyco Flow Control International Pty Limited

 

N/A

 

--------------------------------------------------------------------------------


 

58498

 

7/8/2010

 

Flow Control

 

FLOW

 

Tyco Flow Control (UK) Limited

 

N/A

58540

 

7/12/2010

 

Flow Control

 

FLOW

 

Tyco International Finance S.A.

 

Tyco (Internal)

58887

 

3/16/2010

 

Flow Control

 

FLOW

 

Tyco Flow Control International Pty Limited

 

Government (Regulatory body)

59293

 

8/20/2010

 

Flow Control

 

FLOW

 

Tyco International Finance S.A.

 

Landlord/Lessor

59408

 

8/26/2010

 

Flow Control

 

FLOW

 

Tyco International Finance S.A.

 

Customer (Non-Goverment)

59443

 

9/3/2010

 

Flow Control

 

FLOW

 

Tyco International Finance S.A.

 

Customer (Non-Goverment)

59578

 

9/2/2010

 

Flow Control

 

FLOW

 

Tyco International Finance S.A.

 

Government (Customer)

63635

 

10/29/2010

 

Flow Control

 

FLOW

 

Tyco International Finance S.A.

 

Customer (Non-Goverment)

64410

 

12/23/2010

 

Tyco Security Solutions

 

FLOW

 

Tyco International Holding S.a.r.l.

 

Landlord/Lessor

66036

 

3/21/2011

 

Flow Control

 

FLOW

 

Tyco International Finance S.A.

 

Customer (Non-Goverment)

66447

 

3/31/2011

 

Flow Control

 

FLOW

 

Tyco International Finance S.A.

 

Customer (Non-Goverment)

66834

 

6/22/2011

 

Flow Control

 

FLOW

 

Tyco International Finance S.A.

 

Vendor

67746

 

6/30/2011

 

Flow Control

 

FLOW

 

ADT Wellcom GmbH

 

Customer (Non-Goverment)

68368

 

8/17/2011

 

Flow Control

 

FLOW

 

Tyco International Finance S.A.

 

Bank/Financial Institution

69482

 

10/28/2011

 

Flow Control

 

FLOW

 

Tyco International Finance S.A.

 

Government (Customer)

70181

 

1/2/2012

 

Flow Control

 

FLOW

 

Tyco International Finance S.A.

 

Customer (Non-Goverment)

70202

 

11/30/2011

 

Flow Control

 

FLOW

 

Tyco International Finance S.A.

 

Landlord/Lessor

70616

 

12/16/2011

 

Flow Control

 

FLOW

 

ADT Wellcom GmbH

 

Customer (Non-Goverment)

70798

 

12/20/2011

 

Flow Control

 

FLOW

 

Tyco International Finance S.A.

 

Landlord/Lessor

71686

 

3/1/2012

 

Flow Control

 

FLOW

 

Tyco Flow Control International Pty Limited

 

N/A

 

--------------------------------------------------------------------------------


 

71708

 

2/21/2012

 

Flow Control

 

FLOW

 

Tyco Flow Control International Pty Limited

 

N/A

72018

 

8/25/2011

 

Flow Control

 

FLOW

 

Tyco Flow Control (UK) Limited

 

Customer (Non-Goverment)

72019

 

9/14/2011

 

Flow Control

 

FLOW

 

Tyco Flow Control (UK) Limited

 

Customer (Non-Goverment)

72162

 

3/20/2012

 

Flow Control

 

FLOW

 

ADT Wellcom GmbH

 

Customer (Non-Goverment)

72251

 

4/11/2012

 

Flow Control

 

FLOW

 

Tyco Flow Control International Pty Limited

 

N/A

 

--------------------------------------------------------------------------------


 

SCHEDULE 10.01

 

ADMINISTRATIVE AGENT’S OFFICE

 

Administrative Agent’s Office

 

For Payments and Borrowing Requests/Interest Election Requests:

 

Citibank, N.A.
1615 BRETT RD, Building #3
New Castle, DE 19720
Attention: Bank Loans Syndications Department
Fax: (212) 994-0961
E-mail:  oploanswebadmin@citi.com

 

For Certificate Required under Section 5.01(c):

 

Email to:  oploanswebadmin@citi.com
With a copy to:  brian.reed@citi.com

 

Other Notices to Administrative Agent:

 

Citibank, N.A.
1615 BRETT RD, Building #3
New Castle, DE 19720
Attention: Bank Loans Syndications Department
Fax: (212) 994-0961
E-mail:  oploanswebadmin@citi.com

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

[FORM OF] NOTE

 

$ [                    ]

 

New York, New York
                   , 20     

 

FOR VALUE RECEIVED, the undersigned (the “Borrower”) hereby promises to pay to
[INSERT NAME OF THE LENDER], or its registered assigns (the “Lender”), in
accordance with the provisions of the Agreement (as hereinafter defined), the
principal amount of each Loan from time to time made by the Lender to the
Borrower under that certain Five-Year Senior Unsecured Credit Agreement, dated
as of June 22, 2012 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Agreement”; the terms defined
therein being used herein as therein defined), among the Borrower, Tyco
International Ltd., as the Guarantor, the Lenders from time to time party
thereto, and Citibank, N.A., as the Administrative Agent.

 

The Borrower promises to pay interest on the unpaid principal amount of each
Loan from the date of such Loan until such principal amount is paid in full, at
such interest rates and at such times as provided in the Agreement.  All
payments of principal and interest shall be made to the Administrative Agent for
the account of the Lender in dollars in immediately available funds at the
Administrative Agent’s Office.  If any amount is not paid in full when due
hereunder, such unpaid amount shall bear interest, to be paid upon demand, from
the due date thereof until the date of actual payment (and before as well as
after judgment), computed at the per annum rate set forth in the Agreement.

 

This Note is one of the Notes referred to in the Agreement, is entitled to the
benefits thereof and may be prepaid in whole or in part subject to the terms and
conditions provided therein.  This Note is also entitled to the benefits of the
Guarantee in Article VIII of the Agreement and each Subsidiary Guaranty, if
any.  Upon the occurrence and continuation of one or more of the Events of
Default specified in the Agreement, all amounts then remaining unpaid on this
Note shall become, or may be declared to be, immediately due and payable all as
provided in the Agreement.  Loans made by the Lender shall be evidenced by one
or more loan accounts or records maintained by the Lender in the ordinary course
of business. The Lender may also attach schedules to this Note and endorse
thereon the date, amount and maturity of its Loans and payments with respect
thereto.

 

Except as otherwise provided in the Agreement, the Borrower, for itself, its
successors and assigns, hereby waives diligence, presentment, protest and demand
and notice of protest, demand, dishonor and non-payment of this Note.

 

--------------------------------------------------------------------------------


 

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAW OF THE
STATE OF NEW YORK.

 

IN WITNESS WHEREOF, the Borrower has caused this Note to be executed and
delivered by its duly authorized officer as of the day and year and at the place
set forth above.

 

 

TYCO INTERNATIONAL FINANCE S.A.

 

 

 

By:

 

 

Name: 

 

Title:

 

--------------------------------------------------------------------------------


 

SCHEDULE

 

LOANS AND PAYMENTS WITH RESPECT THERETO

 

Date

 

Type of 
Loan Made

 

Amount of 
Loan Made

 

End of 
Interest 
Period

 

Amount of 
Principal or 
Interest Paid 
This Date

 

Outstanding 
Principal 
Balance This 
Date

 

Notation 
Made By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

[FORM OF] ASSIGNMENT AND ASSUMPTION

 

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by the Assignee. 
The Standard Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.

 

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations as a Lender under the Credit Agreement and any other documents or
instruments delivered pursuant thereto to the extent related to the amount and
percentage interest identified below of all of such outstanding rights and
obligations of the Assignor under the respective facilities identified below
(including, without limitation, Guarantees included in such facilities) and
(ii) to the extent permitted to be assigned under applicable law, all claims,
suits, causes of action and any other right of the Assignor (in its capacity as
a Lender) against any Person, whether known or unknown, arising under or in
connection with the Credit Agreement, any other documents or instruments
delivered pursuant thereto or the loan transactions governed thereby or in any
way based on or related to any of the foregoing, including, but not limited to,
contract claims, tort claims, malpractice claims, statutory claims and all other
claims at law or in equity related to the rights and obligations sold and
assigned pursuant to clause (i) above (the rights and obligations sold and
assigned pursuant to clauses (i) and (ii) above being referred to herein
collectively as, the “Assigned Interest”). Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and Assumption, without representation or warranty by the Assignor.

 

1                                          Assignor:

 

2                                          Assignee:
                                                             [and is an
Affiliate of [Identify Lender](1)]

 

3                                          Borrower:

 

4.                                       Administrative
Agent:                                     Citibank, N.A., as the Administrative
Agent under the Credit Agreement

 

5.                                       Credit
Agreement:                                                           Five Year
Senior Unsecured Credit Agreement, dated as of June 22, 2012, among Tyco
International Finance S.A., as Borrower, Tyco International Ltd., as Guarantor,
the Lenders party thereto

 

--------------------------------------------------------------------------------


 

and Citibank, N.A., as Administrative Agent, as amended, supplemented or
otherwise modified from time to time.

 

6                                          Assigned Interest:

 

--------------------------------------------------------------------------------

(1)  Select as applicable.

 

Aggregate Amount of 
Commitments/Loans For all 
Lenders

 

Amount of Commitment/Loans 
Assigned

 

Percentage Assigned of 
Commitment/Loans

 

$

 

 

$

 

 

 

%

$

 

 

$

 

 

 

%

$

 

 

$

 

 

 

%

 

[7. Trade Date:                                     ](2)

 

--------------------------------------------------------------------------------

(2)  To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

 

--------------------------------------------------------------------------------


 

Effective Date:                  , 20     [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

 

ASSIGNOR

 

 

 

[NAME OF ASSIGNOR]

 

 

 

By:

 

 Name: Title:

 

 

 

ASSIGNEE

 

 

 

[NAME OF ASSIGNEE]

 

 

 

By:

 

 Name: Title:

 

[Consented to and](3) Accepted:

 

 

 

JPMORGAN CHASE BANK, N.A., as Administrative Agent

 

 

 

By:

 

   Name: Title:

 

 

 

[Consented to:](4)

 

 

 

By:

 

   Name: Title:

 

 

--------------------------------------------------------------------------------

(3)  To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.

 

(4)  To be added only if the consent of the Borrower and/or other parties is
required by the terms of the Credit Agreement.

 

--------------------------------------------------------------------------------


 

ANNEX 1

TO ASSIGNMENT AND ASSUMPTION

 

FIVE-YEAR SENIOR UNSECURED CREDIT AGREEMENT DATED AS OF JUNE 22, 2012, AMONG
TYCO INTERNATIONAL FINANCE S.A., AS BORROWER, TYCO INTERNATIONAL LTD., AS
GUARANTOR, THE LENDERS PARTY THERETO AND CITIBANK, N.A., AS ADMINISTRATIVE AGENT

 

STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION

 

1. Representations and Warranties.

 

1.1. Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest; (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim; and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

 

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement; (ii) it meets all
requirements of an eligible assignee under the Credit Agreement (subject to
receipt of such consents as may be required under the Credit Agreement);

 

(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder; (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.01 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender; and (b) agrees that (i) it will,
independently and without reliance on the Administrative Agent, the Assignor or
any other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Loan

 

--------------------------------------------------------------------------------


 

Documents; and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.

 

1.             Payments. From and after the Effective Date, the Administrative
Agent shall make all payments in respect of the Assigned Interest (including
payments of principal, interest, fees and other amounts) to the Assignee whether
such amounts have accrued prior to or on or after the Effective Date. The
Assignor and the Assignee shall make all appropriate adjustments in payments by
the Administrative Agent for periods prior to the Effective Date or with respect
to the making of this assignment directly between themselves.

 

2.             General Provisions. This Assignment and Assumption shall be
binding upon, and inure to the benefit of, the parties hereto and their
respective successors and assigns.  This Assignment and Assumption may be
executed in any number of counterparts, which together shall constitute one
instrument.  Delivery of an executed counterpart of a signature page of this
Assignment and Assumption by telecopy shall be effective as delivery of a
manually executed counterpart of this Assignment and Assumption.  This
Assignment and Assumption shall be governed by, and construed in accordance
with, the laws of the State of New York.

 

--------------------------------------------------------------------------------


 

EXHIBIT C-1

 

[FORM OF] OPINION OF GENERAL COUNSEL OF BORROWER

 

[See attached]

 

--------------------------------------------------------------------------------


 

June 22, 2012

 

To the Lenders
listed on the signature pages to

the Credit Agreement (as defined below)

and Citibank, N.A., as Administrative Agent

1615 Brett Rd, Bldg #3

New Castle, DE 19720

Attention:  Bank Loans Syndications Department

 

Re:                               Tyco International Finance S.A. — Five-Year
Senior Unsecured Credit Agreement dated as of June 22, 2012

 

Ladies and Gentlemen:

 

I am the Executive Vice President and General Counsel of Tyco International
Ltd., a Swiss company (the “Guarantor”), and in that capacity I, or lawyers
under my supervision, have acted as counsel to the Guarantor and Tyco
International Finance S.A., a Luxembourg company (the “Borrower”), in connection
with:

 

(i)                                   the Five-Year Senior Unsecured Credit
Agreement dated as of June 22, 2012 (the “Credit Agreement”) by and among the
Borrower, the Guarantor, certain Lenders and Citibank, N.A., as Administrative
Agent; and

 

(ii)                                the Notes dated as of June 22, 2012 (the
“Notes”) made by the Borrower payable to the order of certain of the Lenders.

 

This opinion is delivered to you pursuant to Section 4.01(c)(i) of the Credit
Agreement.  In connection with rendering this opinion, I, or lawyers under my
supervision, have examined the Credit Agreement, the Notes and such other
agreements, records, certificates and documents, as we have deemed necessary or
advisable.  Capitalized terms not otherwise defined herein shall have the same
meanings assigned to them in the Credit Agreement, unless the context otherwise
requires.

 

I am of the opinion that there is no action, suit or proceeding pending, or, to
the best of my knowledge, threatened against or affecting, the Borrower or the
Guarantor before any court or arbitrator or any governmental body, agency or
official that could, based upon the facts and circumstances in existence on the
date hereof, reasonably be expected to have a Material Adverse Effect or that
affects the validity of the Loan Documents, except as disclosed in the
Guarantor’s filings on Forms 10K, 10Q or 8K (the “Existing Litigation”), in each
case on or before the date hereof, and except for shareholders’ derivative
litigation or shareholders’ class actions based on the same facts and
circumstances as the Existing Litigation.

 

--------------------------------------------------------------------------------


 

I render no opinion herein as to matters involving the laws of any jurisdiction
other than the laws of the State of New York, the State of New Jersey and the
United States of America.

 

This opinion is based on my knowledge of the law and facts as of the date
hereof.  I assume no duty to update or supplement this opinion to reflect any
facts or circumstances that may hereafter come to my attention or to reflect any
changes in any law which may hereafter occur or become effective.

 

This opinion is rendered solely for your benefit and the benefit of your
permitted successors and assigns in connection with the transactions
contemplated by the Credit Agreement and is not to be used for any other purpose
or circulated to any other person except (i) to bank examiners and other
regulatory authorities should they so request in connection with their
examinations, (ii) to the independent auditors and attorneys of the
Administrative Agent and the Lenders, (iii) pursuant to order or legal process
of any court or governmental agency, or (iv) in connection with any legal action
to which the Administrative Agent or any Lender is a party arising out of the
transactions contemplated by the Credit Agreement.  This opinion may not be
quoted or otherwise referred to for any purpose without, in each case, my
written permission.

 

 

 

TYCO INTERNATIONAL LTD.

 

 

 

 

 

 

 

Judith A. Reinsdorf

 

Executive Vice President and General Counsel

 

--------------------------------------------------------------------------------


 

EXHIBIT C-2

 

[FORM OF] OPINION OF SPECIAL LUXEMBOURG COUNSEL

 

[See attached]

 

--------------------------------------------------------------------------------


 

To:

The Lenders party to the Credit Agreement (as defined below) and to Citibank,
N.A., as Administrative Agent

 

Avocats à la Cour

33 avenue J.F. Kennedy  L-1855  Luxembourg

PO Box 5017  L-1050  Luxembourg

 

 

 

(together, the Addressees)

 

Tel

+352 4444 55 1

 

 

Fax

+352 4444 55 222

 

 

Direct

+352 4444 55 412716

 

 

Personal fax

+352 44 44 55 446335

 

Our ref                  0086990-0000001 LU:5285755.1

 

Luxembourg, · June 2012

 

Tyco International Group S.A. (incorporated with limited liability under the
laws of the Grand-Duchy of Luxembourg)

 

Dear Sirs,

 

We have acted as special legal advisers in the Grand Duchy of Luxembourg
(Luxembourg) to Tyco International Finance S.A. (the Company), a public limited
liability company (société anonyme) organized under the laws of Luxembourg and
registered with the Trade and Companies Register under number B 123.550 in
connection with the Five-Year Senior Unsecured Credit Agreement, dated as of ·
June 2012 (the Credit Agreement), among inter alia (i) the Company, as borrower,
(ii) Tyco International Ltd., a Swiss company, as guarantor (the Guarantor),
(iii) the Lenders party thereto, (iv) Citibank, N.A. as administrative agent
(the Administrative Agent), (v) Citigroup Global Markets Inc., Merrill Lynch
Pierce Fenner & Smith and J.P. Morgan Securities LLC as bookrunners and lead
arrangers (the Bookrunners and Lead Arrangers) and (vi) JPMorgan Chase Bank,
N.A. and Bank of America, N.A. as syndication agents (the Syndication Agents).

 

This legal opinion is addressed to the Addressees with the consent of the
Company on the condition that the Addressees accepts that we have taken
instructions only from the Company.

 

This legal opinion addresses certain matters relating to the Addressees and has
been addressed to them in connection with these matters. In this regard, we note
that we have not advised the Addressees on the contents of the Opinion Document
(as defined below) and we have not assisted the Addressees in any way in
relation to the negotiation of the Opinion Document or the transactions
contemplated thereby. This legal opinion will therefore not necessarily address
all the concerns or interests of the Addressees. We accept addressing this legal
opinion to the Addressees solely in relation to the matters opined on herein,
but the

 

--------------------------------------------------------------------------------


 

giving of this legal opinion is not to be taken as implying that we owe the
Addressees any duty of care in relation to the Opinion Document, the
transactions contemplated by the Opinion Document or its commercial or financial
implications.

 

We give this opinion on the basis and subject to the assumptions and
qualifications set out below.

 

1.  BASIS OF OPINION

 

(a)           This opinion is confined to Luxembourg law currently in force and
applied. This opinion is to be construed in accordance with the laws of
Luxembourg.

 

(b)           For the purpose of giving this opinion, we have examined, to the
exclusion of any other document, copies of the following documents:

 

(i) an electronic copy of the Credit Agreement;

 

(ii) an electronic copy of an excerpt of the Luxembourg trade and companies
register (Registre de commerce et des sociétés, Luxembourg) (the Register)
pertaining to the Company dated · June 2012;

 

(iii) a copy of the restated articles of association (statuts coordonnés) of the
Company dated 29 April 2011 (the Articles);

 

(iv) a copy of an extract of the minutes of a meeting of the board of directors
of the Company held on 14 June 2012 approving inter alia the execution of and
performance under the Credit Agreement (the Resolutions);

 

(v) a copy of the certificate issued by Peter Schieser in his capacity as
managing director of the Company in which he certified inter alia that (i) the
Articles and Resolutions are true and correct, (ii) any managing director is
duly authorised to execute and deliver the Credit Agreement, (iii) no Default
(as defined in the Credit Agreement) has occurred or is occurring and (iv) the
representations and warranties of the Company contained in Article III of the
Credit Agreement are true and correct in all material respects on the date of
the execution of the Credit Agreement (the Director’s Certificate);

 

(vi) a negative certificate (certificat négatif) issued by the Register in
respect of the Company, dated · June 2012, stating that on the day immediately
prior to the date of issuance of the negative certificate, there were no records
at the Register of any court order regarding, amongst others, a (i) bankruptcy
adjudication against the Company, (ii) reprieve from payment (sursis de
paiement), (iii) controlled management (gestion contrôlée) or (iv) composition
with creditors (concordat préventif de faillite) (the Certificate); and

 

(vii) such other documents, records, certificates and instruments as we have
thought necessary or desirable, including information gathered at the Register.

 

Terms defined in the Credit Agreement and used herein, but not otherwise defined
herein, have the meanings ascribed thereto in the Credit Agreement. The Credit
Agreement will hereinafter be referred to as the Opinion Document.

 

--------------------------------------------------------------------------------


 

2.   ASSUMPTIONS

 

With your consent, we have assumed and we have not verified independently:

 

2.1  the genuineness of all signatures, stamps and seals, the conformity to the
originals of all the documents submitted to us as certified, photostatic, faxed
or e-mailed copies or specimens and the authenticity of the originals of such
documents;

 

2.2  that any copies we have examined are complete and accurate copies of the
originals;

 

2.3  that the place of the central administration (siège de l’administration
centrale) and the centre of main interests (as defined in Council Regulation
(EC) No 1346/2000 of 29 May 2000 on insolvency proceedings, as amended (the EU
Insolvency Regulation)) of the Company are located at the place of its
registered office (siège statutaire) in Luxembourg;

 

2.4  the due and valid authorization, execution and delivery of the Opinion
Document (and any document in connection therewith) by all the parties thereto
(other than the Company), as well as the power, authority, capacity and legal
right of all the parties thereto (other than the Company) to enter into,
execute, deliver and perform their respective obligations thereunder, and
compliance with all applicable laws and regulations, other than Luxembourg law;

 

2.5  that the Opinion Document (and any document in connection therewith) has
been signed on behalf of the Company by Peter Schieser;

 

2.6  that all authorizations, approvals and consents of any country other than
Luxembourg which may be required in connection with the execution, delivery and
performance of the Opinion Document (and any other documents in connection
therewith) have been or will be obtained and that all internal corporate or
other authorization procedures by each party (other than the Company) for the
execution by it of the Opinion Document (or any document in connection
therewith) to which it is expressed to be a party have been duly fulfilled;

 

2.7  that the Opinion Document is legal, valid, binding and enforceable under
the laws of the State of New York, that the choice of the laws of the State of
New York is valid (as a matter of the laws of the State of New York) as the
choice of proper law and that the obligations assumed by all the parties
thereunder constitute legal, valid, binding and enforceable obligations under
the laws of the State of New York by which the Opinion Document is expressed to
be governed;

 

2.8  that the Opinion Document constitutes the legal, valid, binding and
enforceable obligations of each of the parties thereto (other than the Company)
under the laws of the jurisdiction of its incorporation or, as the case may be,
of its principal office or, as the case may be, of its principal place of
establishment;

 

2.9  that the Opinion Document is in the proper legal form to be admissible in
evidence and enforced in the courts, and in accordance with the laws of the
State of New York by which it is expressed to be governed;

 

2.10  that all payments and transfers made by, on behalf of, in favour of, or
for the account of, the Company are made on arm’s length terms and are in
accordance with market practice;

 

2.11that, in so far as any obligation under, or action to be taken under, the
Opinion Document is required to be performed or taken in any jurisdiction
outside Luxembourg, the performance of such obligation or the

 

--------------------------------------------------------------------------------


 

taking of such action will constitute a valid and binding obligation of each of
the parties thereto under the laws of that jurisdiction and will not be illegal
by virtue of the laws of that jurisdiction;

 

2.12  that there are no provisions of the laws of any jurisdiction outside
Luxembourg which would adversely affect, or otherwise have any negative impact
on, the opinions expressed in this legal opinion;

 

2.13  that all the parties to the Opinion Document (other than the Company) are
companies duly organized, incorporated and validly existing in accordance with
the laws of the jurisdictions of their respective incorporation and/or their
place of effective management, having a corporate existence, that in respect of
all the parties to the Opinion Document, no steps have been taken pursuant to
any insolvency proceedings to appoint an administrator, receiver or liquidator
over the respective parties or their assets and that no voluntary winding-up of
such parties has been recorded at the date hereof;

 

2.14  that all conditions precedent to the effectiveness of the Opinion Document
have been satisfied and that therefore the Opinion Document is in full force and
effect as against the parties thereto;

 

2.15  that any representation, warranty or statement of fact or law, other than
as to the laws of Luxembourg, made in the Opinion Document is true, accurate and
complete in all respects material to this opinion;

 

2.16  that the Resolutions are in full force and effect, have not been amended
or rescinded, either in whole or in part, and accurately record the resolutions
passed by the board of directors of the Company and that the Resolutions will
materially benefit the Company and have been taken in the best interest, and for
the corporate benefit of, the Company;

 

2.17  that the Articles have not been amended since 29 April 2011, being the
date of the notarial deed of the latest amendment to the Articles;

 

2.18  that the execution of the Director’s Certificate by a managing director of
the Company is a matter pertaining to the day-to-day management of the Company;
and

 

2.19  that the meeting of the board of directors held on 14 June 2012 mentioned
in paragraph 1. (b) (iv) was duly convened and duly held; and

 

2.20  that, under its governing law (other than Luxembourg law), the obligations
of the Company under the Opinion Document will rank pari passu with all other
unsecured and unsubordinated obligations of the Company.

 

OPINION

 

Subject to the assumptions made above and the qualifications set out below and
to any matters not disclosed to us, we are of the opinion that under the laws of
Luxembourg in effect, and as published, construed and applied by the Luxembourg
courts, on the date hereof:

 

3.1  The Company is a limited liability company (société anonyme) duly
incorporated and validly existing under the laws of Luxembourg for an unlimited
duration, with corporate power and authority under the laws of Luxembourg to own
and operate its properties and to enter into and perform its obligations under
the Opinion Document.

 

3.2  The Company has all powers and material governmental licenses, consents and
approvals required to carry on its business as now conducted (other than such
powers or consents the failure of which to be

 

--------------------------------------------------------------------------------


 

obtained could not reasonably be expected to have a Material Adverse Effect, as
defined in the Opinion Document).

 

3.3  The execution, delivery and performance by the Company of the Opinion
Document (i) are within the Company’s powers, (ii) have been duly authorized by
all necessary corporate action, (iii) require no action by or filing with any
governmental body, agency or official, (iv) do not contravene or, constitute a
default under (a) applicable law or regulation, (b) the Company’s articles of
association or (c) to our knowledge and relying exclusively on the statements
made in the Director’s Certificate, any agreement or instrument governing debt
of the Company or any other material agreement, judgment, injunction, order,
decree or other instrument binding upon the Company.

 

3.4  The Opinion Document constitutes, subject to its validity, legality and
enforceability under the laws of the State of New York by which it is expressed
to be governed, a valid and binding agreement of the Company.

 

3.5  There is, to our knowledge and relying exclusively on the statements made
in the Director’s Certificate, no action, suit or proceeding pending or
threatened against or affecting the Company which could reasonably be expected
to have a Material Adverse Effect or which in any manner draws into question the
validity of the Opinion Document.

 

3.6  There is no tax, impost, deduction or withholding imposed by Luxembourg or
any political subdivision thereof on or by virtue of the execution, delivery,
performance (including the payment by the Company of interest or other amounts
thereunder) or enforcement of the Opinion Document or any other agreement or
instrument relating thereto.

 

3.7  The Opinion Document is in proper legal form under the laws of Luxembourg
for the enforcement thereof against the Company under the laws of Luxembourg.

 

3.8  To ensure the legality, validity, enforceability or admissibility in
evidence of the Opinion Document in Luxembourg, it is not necessary that the
Opinion Document or any other document be filed or recorded with any court or
other authority in Luxembourg.

 

3.9  The choice of the laws of the State of New York to govern the Opinion
Document is a valid and binding choice of law and will be recognized, upheld and
applied by the courts of Luxembourg.

 

3.10  The provisions in the Opinion Document for the submission to the
jurisdiction of the Supreme Court of the State of New York sitting in New York
County and the United States District Court of the Southern District of New
York, and any appellate court from any thereof, are valid and binding on the
Company.

 

3.11  The Luxembourg courts would not deny jurisdiction on the basis of
Section 10.09(b) of the Opinion Document, if an action was brought by the
Administrative Agent or the Lenders against any of the Obligors.

 

3.12  A final and conclusive judgement in respect of the Opinion Document
obtained against the Company in the Supreme Court of the State of New York
sitting in New York County and the United States District Court of the Southern
District of New York, and any appellate court from any thereof, would be
recognised and enforced by the Luxembourg courts subject to the applicable
enforcement procedure (as set out in the relevant provisions of the Luxembourg
New Civil Procedure Code).

 

--------------------------------------------------------------------------------


 

Pursuant to Luxembourg case law, the enforcement of such judgment is subject to
the following requirements:

 

·                  the foreign judgment must be enforceable in the country of
origin,

·                  the court of origin must have had jurisdiction both according
to its own laws and to the Luxembourg conflict of jurisdictions rules (in
respect of which we refer to opinion 3.10 above),

·                  the foreign proceedings must have been regular in light of
the laws of the country of origin,

·                  the rights of defence must not have been violated,

·                  the foreign court must have applied the law which is
designated by the Luxembourg conflict of laws rules, or, at least, the judgment
must not contravene the principles underlying these rules,

·                  the considerations of the foreign judgment as well as the
judgement as such must not contravene Luxembourg international public policy,

·                  the foreign judgment must not have been rendered as a result
of or in connection with an evasion of Luxembourg law (“fraude à la loi”).

 

3.13  The obligations of the Company, as a borrower, under the Opinion Document
rank and will rank at least pari passu with all its other present and future
unsecured indebtedness save those whose claims are preferred in accordance with
any bankruptcy, insolvency, liquidation or other laws of general application.

 

3.14  Under the laws of Luxembourg, neither the Administrative Agent nor the
Lenders, the Bookrunners or the Lead Arrangers, as defined in the Opinion
Document, will be deemed to be resident, domiciled, carrying on any commercial
activity or subject to taxation in Luxembourg solely as a result of the
execution, delivery and performance of the Opinion Document.

 

3.15  It is not necessary under the laws of Luxembourg that the Administrative
Agent, the Lenders, the Bookrunners or the Lead Arrangers be authorized or
qualified to carry on business in Luxembourg (i) by reason of the execution of
the Opinion Document and (ii) in order to enable them to enforce their
respective rights under the Opinion Document.

 

3.16  The Company is not entitled to claim immunity from suit, execution,
attachment or other legal process in the courts of Luxembourg, whether generally
or in relation to any specific property.

 

3.17  Subject to qualification 4.23 hereafter, service of process against the
Company effected in the manner set forth in section 10.09 of the Credit
Agreement will be effective as valid service of process on the Company.

 

3.18  According to the Certificate, on the day immediately prior to the issuance
of the Certificate, no court order has been recorded with the Register pursuant
to which the Company had been adjudicated bankrupt (faillite), or become subject
to, or benefited from, a reprieve from payment (sursis de paiement), controlled
management (gestion contrôlée) or composition with creditors (concordat
préventif de faillite).

 

QUALIFICATIONS

 

The foregoing opinion is subject to the following qualifications.

 

--------------------------------------------------------------------------------


 

4.1  Insolvency

 

The validity, legality, performance and enforceability of the Opinion Document
are subject to, and may be affected or limited by, the provisions of any
applicable bankruptcy, insolvency, liquidation, moratorium or reprieve from
payment (sursis de paiement), controlled management (gestion contrôlée), general
settlement or composition with creditors (concordat préventif de faillite),
fraudulent conveyance (actio pauliana), reorganization or similar Luxembourg or
foreign laws affecting the rights of creditors generally.

 

4.2  Corporate benefit

 

The Company may only validly enter into the Opinion Document if and to the
extent that such entry does not threaten its existence or the rights of its
creditors and that the Company can reasonably hope to draw directly or
indirectly a corporate benefit, at least in the long term, from the Opinion
Document. We have no indication and no reason to believe that entering the
Opinion Document would be other than for the corporate benefit of the Company.

 

4.3  Choice of law

 

With respect to the opinions expressed in paragraph 3.9 above, the Luxembourg
courts might not apply a chosen foreign law if that choice was not made bona
fide and/or:

 

(a)           if it were not pleaded and proved; or

 

(b)           if such foreign law would be contrary to the mandatory provisions
(lois impératives) or overriding mandatory provisions (lois de police) of
Luxembourg law or manifestly incompatible with Luxembourg public policy.

 

We express the view that none of the express terms of the Opinion Document
should be contrary to any mandatory provisions (lois impératives) or overriding
mandatory provisions (lois de police) of Luxembourg law or be manifestly
incompatible with Luxembourg public policy, unless otherwise specifically
referred to in this legal opinion; or

 

(c)           to the extent that relevant contractual obligations or matters
fall outside of the scope of Regulation (EC) No 593/2008 of the European
Parliament and the Council of 17 June 2008 on the law applicable to contractual
obligations (Rome I). We express the view that as a matter of principle the
contractual obligations as expressed in the Opinion Document should fall within
the scope of Rome I. We however note that the constitution of trusts and the
relationship between settlors, trustees and beneficiaries do not fall within the
scope of Rome I; or

 

(d)           if all other elements relevant to the situation are located in a
country other than the jurisdiction of the chosen governing law, in which case
the Luxembourg courts may apply the applicable mandatory provisions of such
country; or

 

(e)           where the chosen governing law is not the law of an EU Member
State, if all other elements relevant to the situation are located in one or
several EU Member States, in which case the Luxembourg courts may apply
applicable mandatory EU law provisions (as implemented in Luxembourg); or

 

(f)            where contractual obligations are to be or have been performed in
another country where such performance is prohibited by overriding mandatory
provisions; or

 

(g)           if a party is subject to insolvency proceedings, in which case the
Luxembourg courts would apply the law of the jurisdiction where such insolvency
proceedings have been duly opened (lex concursus) to the

 

--------------------------------------------------------------------------------


 

effects of such insolvency proceedings without prejudice to the exceptions
provided for in the EU Insolvency Regulation.

 

4.4  Enforcement of unlawful obligations

 

Where any obligations are to be performed or observed or are based upon a matter
arising in a jurisdiction outside Luxembourg, they may not be enforceable under
Luxembourg law if and to the extent that such performance or observance would be
unlawful, unenforceable, or contrary to public policy under the laws of such
jurisdiction. Notwithstanding the foreign jurisdiction clause, Luxembourg courts
would have in principle jurisdiction for any conservatory or provisional action
in connection with assets located in Luxembourg and such action would most
likely be governed by Luxembourg law.

 

4.5  Concurrent proceedings

 

The provisions whereby the taking of proceedings in one or more jurisdictions
shall not preclude the taking of proceedings in any other jurisdiction, whether
concurrently or not, might not be entirely enforceable in a Luxembourg court. If
proceedings were previously commenced between the same parties and on the same
grounds as the proceedings in Luxembourg, a plea of pendency might be raised in
the Luxembourg court and proceedings either stayed pending the termination of
the proceedings abroad or dismissed, as the case may be.

 

4.6  Foreign jurisdiction

 

Notwithstanding a foreign jurisdiction clause or an arbitration clause, the
Luxembourg courts would, in principle, have jurisdiction to order provisional
measures in connection with assets or persons located in Luxembourg and such
measures would most likely be governed by Luxembourg law.

 

4.7  Judgment currency

 

Any judgement awarded in the courts of Luxembourg may be expressed in a currency
other than the euro. However, any obligation to pay a sum of money in any
currency other than the euro will be enforceable in Luxembourg in terms of the
euro only and any loss incurred as a result of a currency exchange fluctuation
can be recovered under Luxembourg law.

 

4.8

 

The opinion expressed under 3.3 (iv) (c) is solely based upon a review of the
Director’s Certificate.

 

4.9  Litigation

 

The opinion expressed under 3.5 above is solely based upon a review of the
Director’s Certificate.

 

4.10  Bankruptcy, winding-up and similar actions

 

The opinions expressed in paragraphs 3.1 and 3.17 above are qualified as
follows:

 

(1)           A search at the Register is not capable of conclusively revealing
whether a (and the Certificate does not constitute conclusive evidence that no)
winding-up resolution or petition, or an order adjudicating or declaring a, or a
petition or filing for, bankruptcy or reprieve from payment (sursis de
paiement), controlled

 

--------------------------------------------------------------------------------


 

management (gestion contrôlée), composition with creditors (concordat préventif
de faillite) or judicial liquidation (liquidation judiciaire) or similar action
has been adopted or made; and

 

(2)           The corporate documents of, and relevant court orders affecting, a
Luxembourg company (including, but not limited to, the notice of a winding-up
order or resolution, notice of the appointment of a receiver or similar officer)
may not be held at the Register immediately and there is generally a delay in
the relevant document appearing on the files regarding the company concerned.
Furthermore, it cannot be ruled out that the required filing of documents has
not occurred or that documents filed with the Register may have been mislaid or
lost. In accordance with Luxembourg company law, changes or amendments to
corporate documents to be filed at the Register will be effective (opposable)
vis-à-vis third parties only as of the day of their publication in the Official
Gazette unless the company proves that the relevant third parties had prior
knowledge thereof.

 

4.11  Penalty clauses

 

It is possible that a Luxembourg court (if having jurisdiction) would consider
for instance Section 9.03 (c) of the Credit Agreement whereby the Company may be
obliged to pay additional interest on the related Euro-Dollar loan at a rate per
annum determined by the relevant Lender as a penalty clause (clause pénale).

 

Penalty clauses (clauses pénales), and similar clauses on damages or liquidated
damages, as governed by article 1152 and articles 1226 et seq. of the Luxembourg
civil code are allowed to the extent that they provide for a reasonable level of
damages. The Luxembourg judge (if competent) has however the right to reduce (or
increase) the amount thereof if it is unreasonably high (or low). The provisions
of article 1152 and articles 1226 et seq. of the Luxembourg civil code are
generally considered to be a point of public policy under Luxembourg law. It is
possible that a Luxembourg court would consider them to be a point of
international public policy that would set aside the relevant foreign governing
law.

 

4.12  Interest on interest

 

Interest may not accrue on interest that is due on capital, unless such interest
has been due for at least one year (article 1154 of the Luxembourg civil code).
The right to compound interest is limited to cases where (x) the interest has
been due for at least one year and (y) the parties have specifically provided in
an agreement (to be made after that interest has become due for at least one
year) that such interest may be compounded (or absent such agreement, the
creditor may file an appropriate request with the relevant court). The
provisions of article 1154 of the Luxembourg civil code are generally considered
to be a point of public policy under Luxembourg law. It is possible, although it
is highly unlikely, that a Luxembourg court would consider them to be a point of
international public policy that would set aside the relevant foreign governing
law.

 

4.13  Interest after judgement

 

No opinion is expressed as to the validity and enforceability of provisions
whereby interest on overdue amounts or other payment obligations shall continue
to accrue or subsist after judgement.

 

4.14  One-sided clause

 

Clauses that grant to one of the parties the power to determine, in its absolute
discretion, certain facts, to fix the terms and conditions of the obligations of
the other party or to state unilaterally the amount of expenses or losses to be
recovered from the other party and that thus grant the power to determine
unilaterally the

 

--------------------------------------------------------------------------------


 

commitments of the other party, may be declared void by a Luxembourg court (if
competent) on the basis of articles 1170 and 1174 of the Luxembourg civil code
(condition purement potestative, one-sided clause).

 

It is generally held that such clauses are voidable only if they are expressed
in favour of the debtor and grant that debtor the discretionary power or right
to determine its obligations. Articles 1170 and 1174 of the Luxembourg civil
code are considered to be a point of public policy under Luxembourg law. It is
possible that a Luxembourg court would consider them to be a point of
international public policy that would set aside the relevant foreign governing
law.

 

4.15  Amendments and waivers in writing

 

We express no opinion in respect of the effectiveness of clauses which provide
that amendments to an agreement can only be made, and waivers can only be
granted, in writing.

 

4.16  Waivers granted for future rights

 

We express no opinion on the validity or enforceability of waivers granted for
future rights.

 

4.17  Registration and Translation

 

The registration of the Opinion Document in Luxembourg and any documents
mentioned therein or connected therewith may become necessary, if and when they
are referred to or used in a Luxembourg public deed and Luxembourg courts or an
official Luxembourg authority may require the prior registration of the Opinion
Document (or any document in connection therewith) in Luxembourg, if they were
to be produced in a Luxembourg court action or exhibited before an official
Luxembourg authority.

 

If the registration of the Opinion Document (or any document in connection
therewith) with the Administration de l’Enregistrement et des Domaines in
Luxembourg is required either a nominal registration duty or an ad valorem duty
will be payable or, depending on the nature of the document subject to
registration, an ad valorem duty of 0.24 (zero point twenty-four) per cent. will
be payable on the amount of the payment obligation mentioned in a loan document,
such as the Opinion Document, so registered. If registration is so required, the
Luxembourg courts or the official authority may require that the Opinion
Document (or any documents in connection therewith) and/or any judgement (or any
documents in connection therewith) obtained in the courts other than the courts
of Luxembourg must be translated into French or German.

 

In our experience it is unlikely that registration of the Opinion Document will
be required by Luxembourg courts or official authorities. However, if such
registration were required, it cannot entirely be excluded that an ad valorem
duty of 0.24 (zero point twenty-four) per cent of the payment obligation
expressed under the Opinion Document will be due.

 

4.18  Specific performance

 

Certain obligations may not be the subject of specific performance pursuant to
judgements but may result only in damages. Accordingly, Luxembourg courts may
issue an award of damages where specific performance is deemed impracticable or
an award of damages is determined adequate.

 

--------------------------------------------------------------------------------


 

4.19  Conclusive certificates

 

Any certificate or determination which would by contract be deemed to be
conclusive may not be upheld by the Luxembourg courts.

 

4.20  Suspect period

 

Payments made, as well as other transactions (listed in the pertinent section of
the Luxembourg Commercial Code) concluded or performed, during the so-called
suspect period (période suspecte) which is fixed by the Luxembourg court and
dates back not more than 6 months as from the date on which the Luxembourg court
formally adjudicates a person bankrupt, and, as for specific payments and
transactions, during an additional period of ten days before the commencement of
such period, are subject to cancellation by the Luxembourg court upon
proceedings instituted by the Luxembourg insolvency receiver (curateur).

 

In particular,

 

(1)                                                          article 445 of the
Luxembourg commercial code sets out that specific transactions entered into
during the suspect period and an additional period of ten days preceding the
suspect period fixed by the court (e.g., the granting of a security interest for
antecedent debts; the payment of debts which have not fallen due, whether
payment is made in cash or by way of assignment, sale, set-off or by any other
means; the payment of debts which have fallen due by any other means than in
cash or by bill of exchange; the sale of assets without consideration or for
materially inadequate consideration) must be set aside or declared null and
void, as the case may be, if so requested by the insolvency receiver;

 

(2)                                                          article 446 of the
Luxembourg commercial code states that payments made for matured debts as well
as other transactions concluded for consideration during the suspect period are
subject to cancellation by the court upon proceedings instituted by the
insolvency receiver if they were concluded with the knowledge of the bankrupt’s
cessation of payments; and

 

(3) regardless of the suspect period, article 448 of the Luxembourg Commercial
Code and article 1167 of the Luxembourg civil code (actio pauliana) give the
creditor the right to challenge any fraudulent payments and transactions made
prior to the bankruptcy, without limitation of time.

 

4.21  Privileged rights of specific creditors

 

Specific creditors benefit from privileged rights by virtue of Luxembourg law
and may take precedence over the rights of other secured or unsecured creditors.
For instance, the Luxembourg tax authorities, the Luxembourg social security
institutions and the salaried employees (if any) benefit from a general
privilege over movables in relation to specific claims determined by law; this
general privilege in principle takes precedence over the privilege of any
secured and unsecured creditors.

 

4.22  Obligation to pay costs

 

A Luxembourg court may refuse to give effect to a purported contractual
obligation to pay costs imposed upon another party in respect of the costs of
any unsuccessful litigation brought against that party before a Luxembourg
court. A Luxembourg court may not award by way of costs all of the expenditures
incurred by a successful litigant in proceedings brought before a Luxembourg
court.

 

--------------------------------------------------------------------------------


 

4.23  Statute of limitations and set-off

 

Claims may become barred under statutory limitations period rules. Claims may be
subject to the rules of set-off or counter-claims. No opinion is expressed, in
general, as to whether rights of set-off are effective in a Luxembourg
insolvency situation.

 

4.24  Service of process

 

Under Luxembourg law, a contractual provision allowing service of process
against the Company to an agent for service of process could be overridden by
Luxembourg statutory provisions allowing the valid service of process against
the Company in accordance with applicable laws at its domicile. If the
designation of a process agent constituted (or were deemed to constitute) a
power of attorney or mandate (mandat), whether or not irrevocable, it will
terminate by force of law, and without notice, upon the occurrence of bankruptcy
of the Company.

 

4.25  Revocation of power of attorney or mandate

 

We express no opinion as regards the effectiveness or ineffectiveness, or the
consequences of such ineffectiveness, of a purported revocation by the Company
of a power of attorney or mandate expressed to be irrevocable.

 

4.26  Severability

 

We express no opinion as to the validity or binding effect of any provision of
the Opinion Document which provides for the severance of illegal, invalid or
unenforceable provisions.

 

4.27  Determination of notice date

 

A Luxembourg court might not give effect to a clause purporting to determine the
date on which notice is deemed to have been made.

 

4.28  Discretion of certain parties

 

The discretion of any party under the Opinion Document would have to be
exercised in good faith.

 

4.29  Incorporation by Reference

 

We express no opinion as to the validity, binding effect or enforceability of
any provision incorporated into the Opinion Document by reference to a law other
than Luxembourg law, or as to the availability in Luxembourg of all remedies
which are available in other jurisdictions.

 

4.30  Equitable Remedies

 

We express no opinion as to the availability of equitable remedies such as
injunctive relief, or, as to any matters which are within the discretion of the
courts of Luxembourg in respect of any obligations of the Company as set out in
the Opinion Document.

 

--------------------------------------------------------------------------------


 

4.31  Tax

 

We express no tax opinion whatsoever in respect of the Company or the tax
consequences of the transactions contemplated by the Opinion Document (or any
document in connection therewith) and we express no opinion on matters of fact
or on matters other than those expressly set forth in this legal opinion, and no
opinion is, or may be, implied or inferred herefrom.

 

No opinion is given as to whether the performance of the Opinion Document would
cause any borrowing limits, debt/equity or other ratios possibly agreed with the
tax authorities to be exceeded nor as to the consequences thereof.

 

We do not express or imply any opinion in respect of a withholding tax that may
become due or payable pursuant to (i) the Luxembourg laws of 21 June 2005 (the
Laws) implementing the Council Directive 2003/48/EC of 3 June 2003 on taxation
of savings income in the form of interest payments and ratifying the treaties
entered into by Luxembourg and certain dependent and associated territories of
EU Member States introducing a withholding tax on payments of interest or
similar income made or ascribed by a paying agent established in Luxembourg to
or for the benefit of an individual beneficial owner or a residual entity, as
defined in the Laws, which are resident of, or established in, an EU Member
State (other than Luxembourg) or certain dependent or associated EU territories,
as defined in the Laws, or (ii) the Luxembourg law of 23 December 2005 as
amended introducing a withholding tax of 10% on payments of interest or similar
income made or ascribed by a paying agent established in Luxembourg to or for
the benefit of an individual beneficial owner who is resident of Luxembourg.

 

4.32  Accuracy and compliance

 

With your consent, we have not made any enquiry regarding, and no opinion is
expressed or implied in relation to, the accuracy of any representation or
warranty given by, or concerning, any of the parties to the Opinion Document or
whether such parties or any of them have complied with or will comply with any
covenant or undertaking given by them or the terms and conditions of any
obligations binding upon them, save as expressly provided herein.

 

4.33  Luxembourg legal concepts and language differences

 

Luxembourg legal concepts are expressed in English terms and not in their
original French or German terms. The concepts concerned may not be identical to
the concepts described by the same English terms as they exist under the laws of
other jurisdictions. It should be noted that there are always irreconcilable
differences between languages making it impossible to guarantee a totally
accurate translation or interpretation. In particular, there are always some
legal concepts which exist in one jurisdiction and not in another, and in those
cases it is bound to be difficult to provide a completely satisfactory
translation or interpretation because the vocabulary is missing from the
language. We accept no responsibility for omissions or inaccuracies to the
extent that any are attributable to such factors.

 

4.34  Meaning of “enforceable”

 

As used in this legal opinion, the term enforceable means that the relevant
rights and obligations are of a type which the Luxembourg courts do normally
enforce. It does not mean that these obligations will necessarily be enforced in
all circumstances in accordance with their respective terms, enforcement being
subject to, inter alia, the nature of the remedies available in the Luxembourg
courts, the acceptance by such court of jurisdiction, the discretion of the
courts (within the limits of Luxembourg law), the power of such

 

--------------------------------------------------------------------------------


 

courts to stay proceedings, to grant grace periods, the provisions of Luxembourg
civil procedure rules regarding remedies, enforcement measures available under
Luxembourg law, mandatory provisions of Luxembourg law or principles of
Luxembourg international public policy from time to time in force and the
general principles of Luxembourg law in particular, the general principle of
good faith performance.

 

4.35  Meaning of “public policy” or “public order”

 

Public policy or public order means the fundamental concepts of Luxembourg law
that the Luxembourg courts may deem, in a given case, to be of such significance
so as to exclude the application of an (otherwise applicable) foreign law deemed
to be contrary to such concepts.

 

This opinion is as of this date and we undertake no obligation to update this
opinion or advise of changes hereafter occurring.

 

We express no opinion as to any matters other than those expressly set forth
herein, and no opinion is, or may be, implied or inferred herefrom.

 

We express no opinion on any economic, financial or statistical information
contained in the Opinion Document (or any document in connection therewith).

 

This legal opinion is given on the express basis, accepted by each person who is
entitled to rely on it, that this legal opinion and all rights, obligations or
liability in relation to it are governed by, and shall be construed in
accordance with, Luxembourg law and that any action or claim in relation to it
can only be brought before the courts of Luxembourg.

 

This opinion is given for your benefit as well as that of your assignees,
successors and legal advisers. It may not be relied upon by any other person. It
may not be disclosed to third parties, quoted, referred to or otherwise used
(save as required by law) without our prior written consent.

 

Yours faithfully,

 

 

Pierre Schleimer

Avocat à la Cour

Partner

 

--------------------------------------------------------------------------------


 

EXHIBIT C-3

 

[FORM OF] OPINION OF SPECIAL SWISS COUNSEL

 

[See attached

 

--------------------------------------------------------------------------------


 

To: Citibank N.A., as Administrative Agent

(for itself and as agent for the banks

referred to in the Credit Agreement) and

the Lenders (as defined in the Credit Agreement)

 

VISCHER Ltd.

 

Basel

Aeschenvorstadt 4

CH-4010 Basel

Switzerland

Phone +41 61 279 33 00

Fax +41 61 279 33 10

 

Zurich

Schützengasse 1

CH-8021 Zurich

Switzerland

Phone +41 44 254 34 00

Fax +41 44 254 34 10

 

Basel,  [22 June 2012]

 

Legal Opinion in connection with the Five-Year Senior Unsecured Credit Agreement
dated as of June 22, 2012  (the “Credit Agreement”), between Tyco International
Finance S.A., as Borrower, Tyco International Ltd., a Swiss company (the
“Company”), as Guarantor, the Lenders Party thereto and Citibank, N.A., as
Administrative Agent, Citigroup Global Markets Inc., J.P. Morgan Securities LLC,
and Merrill Lynch Pierce Fenner & Smith, as Bookrunners and Lead Arrangers, and
JPMorgan Chase Bank, N.A. and Bank of America, N.A., as Syndication Agents

 

Dear Sirs,

 

We have acted as Swiss counsel to Tyco International Ltd., a company limited by
shares and registered with the register of commerce in Schaffhausen, Switzerland
(the “Company”), in connection with the guarantee the Company is providing under
and in accordance with the Credit Agreement. We have been asked by the Company
to give this opinion pursuant to and in accordance with Article IV, Section 4.01
(c) of the Credit Agreement.

 

Capitalised terms used and not otherwise defined in this opinion shall have the
same meaning as in the Credit Agreement.

 

I.                                                  DOCUMENTS

 

For purposes of rendering this opinion, we have examined and relied on the
following

 

--------------------------------------------------------------------------------


 

documents:

 

a)                                               An electronic, scanned copy of
the Credit Agreement signed by Frank S. Sklarsky or Arun Nayar on behalf of the
Company;

 

b)                                              articles of association of the
Company as of 7 March 2012 as filed with the register of commerce in
Schaffhausen/Switzerland as notarized on 15 March 2012 by Dr. Matthias
Staehelin, notary public in Basel-Stadt, Switzerland (not reflecting the change
of seat of the Company from Schaffhausen, Switzerland to Neuhausen am Rheinfall,
Switzerland, approved by the shareholders meeting of the Company on 7 March 2012
but not yet filed with the register of commerce in Schaffhausen, Switzerland) 
(the “Articles of Association”);

 

c)                                               an original extract from the
register of commerce of the Canton Schaffhausen dated 18 June 2012 concerning
the Company; and

 

d)                                              a copy of the Secretary’s
Certificate dated 19 June 2012 regarding the Board Resolutions 061212-04 
(Approval of Two Senior Credit Facilities for TIFSA and ADT) and 091511-07 
(Approval of 2012 Capital Plan) confirming that the before mentioned board
resolutions of the Company are still in force (the “Corporate Certificate”).

 

The documents referred to in section a) through d) above are referred to
together as the “Documents”.

 

Except for the Documents listed above, we have not examined any contracts or
other documents entered into by or affecting the Company or any corporate
records of the Company.

 

--------------------------------------------------------------------------------


 

II.                                              ASSUMPTIONS

 

In giving this opinion, we have assumed:

 

a)                            All Documents submitted to us as originals are
authentic and complete and all signatures and seals are genuine;

 

b)                           all Documents supplied to us as photocopies,
electronic copies, facsimile transmitted copies or other copies conform to the
originals and such originals are authentic and complete;

 

c)                            the Credit Agreement constitutes valid, legally
binding and enforceable obligations of all parties thereto under New York law;

 

d)                           the due incorporation and valid existence of each
of the parties (other than the Company) to the Credit Agreement under any
applicable law;

 

e)                            the Corporate Certificate is correct and in full
force and effect;

 

f)                              the Credit Agreement has been executed on behalf
of the parties thereto (other than the Company) by persons duly authorised and
empowered for the execution of such document;

 

g)                           the legal capacity, power and authority of each of
the parties (other than the Company) to enter into and perform its obligations
under the Credit Agreement as well as the due authorization, execution and
delivery of the Credit Agreement by each of the parties thereto (other than the
Company) and that all consents or approvals from and filings, registrations and
notifications with or to all governmental authorities (other than in
Switzerland) required in connection with the execution, delivery and performance
of the Credit Agreement have been obtained or made and are in full force and
effect;

 

h)                           that there are no provisions of the laws of any
jurisdiction other than Switzerland which would have any implications on the
opinions we express; and

 

i)                               the Borrower repays in conjunction with the
conclusion of this Credit Agreement all sums due under the Four-Year Senior
Unsecured Credit Agreement dated as of March 24, 2011 among Tyco International
Finance S.A., as Borrower, Tyco International Ltd., as Guarantor, Citibank,
N.A., as Administrative Agent, Citigroup Global Markets Inc., Merrill Lynch
Pierce Fenner & Smith and J.P. Morgan Securities LLC, each as Bookrunner and
Lead Arranger and such Four-Year Senior Unsecured Credit Agreement dated as of
March 24, 2011 is validly terminated.

 

III.                                          OPINIONS

 

On the basis of the foregoing and subject to the qualifications hereinafter set
forth, we express the following opinions:

 

a)                                               The Company is duly
incorporated and validly existing as a stock corporation under the laws of
Switzerland, having unlimited corporate existence and the capacity to carry out
its business, to own its property and to sue and to be sued in its own name.

 

b)                                              The Company has the corporate
power and authority to execute, deliver and perform its obligations under the
Credit Agreement.

 

--------------------------------------------------------------------------------


 

c)                                               The Credit Agreement and the
performance of the Company’s obligations thereunder has been duly authorised by
all necessary corporate actions on the part of the Company.

 

d)                                              Neither the performance by the
Company of the Credit Agreement nor the undertaking and performance by the
Company of the obligations expressed to be assumed by it thereunder conflicts
with or results in, as of the Effective Date, a breach of any provision of (or
constitute a breach of or default under) the Articles of Association, or any
provision of Swiss corporate law which would make the Credit Agreement or parts
thereof null and void or subject the Credit Agreement to avoidance or
nullification in Switzerland.

 

e)                                               As of the Effective Date, the
obligations of the Company under the Credit Agreement are valid, legally binding
and enforceable against the Company in accordance with their terms, except as
enforceability may be limited by bankruptcy, insolvency, reorganisation,
moratorium or other similar laws affecting creditors’ rights towards the Company
generally, by general equitable principles or by principles of good faith and
fair dealing.

 

f)                                                No authorisations, approvals,
consents, licenses, exemptions, filings, registrations or other requirements of
governmental, judicial or public bodies and authorities of or in Switzerland are
required in connection with the performance, validity or enforceability of the
Credit Agreement or the transactions contemplated thereby.

 

g)                                              The financial obligations of the
Company under the Credit Agreement rank at least pari passu in priority of
payment with all other unsecured and unsubordinated indebtedness (whether actual
or contingent) issued, created or assumed by the Company other than the
indebtedness which is preferred by virtue of any provision of Swiss law of
general application.

 

h)                                              Except for regulations
applicable with regards to insolvency proceedings under Swiss law, there are no
restrictions or requirements which limit the availability or transfer of foreign
exchange for the purposes of the performance by the Company of its obligations
under the Credit Agreement, and the contemplated transactions thereunder are not
subject to any currency deposit or reserve requirements in Switzerland.

 

i)                                                  The choice of the laws of
the State of New York to govern the Credit Agreement is a valid choice of law in
Switzerland and would be upheld by the courts in Switzerland, provided, however,
that a Swiss court would apply Swiss procedural rules and provided further that
application of the laws of the State of New York does not result in a violation
of any Swiss mandatory law, Swiss public policy or the purpose of any Swiss law
reflecting such public policy.  To the extent of our knowledge, the choice of
law contemplated by the Credit Agreement would not give rise to the Swiss courts
holding such choice of law as a violation of public policy.

 

j)                                                  The submission by the
Company to the exclusive jurisdiction of the State of New York pursuant to the
Credit Agreement is valid, if such submission is accepted by

 

--------------------------------------------------------------------------------


 

courts of such jurisdiction. However, said exclusive jurisdiction shall apply
only to the Company and does not preclude the Administrative Agent to bring any
action or proceeding relating to the Credit Agreement before the courts of
Switzerland.

 

k)                                               The courts of Switzerland will
recognize as valid, and will enforce, any final and conclusive civil judgment
for a monetary claim obtained in a competent foreign court (in particular,
without limitation, the courts of the State of New York) against the Company.

 

l)                                                  The appointment by the
Company of CT Corporation System as agent for the receipt of any service of
process in respect of any Federal or New York State court sitting in New York
City in connection with any matter arising out of or in connection with the
Credit Agreement or the other Loan Documents is a valid and effective
appointment, if such appointment is valid and binding under the laws of New York
and no other procedural requirements are necessary in order to validate such
appointment.

 

m)                                            Based solely upon a search of the
register of commerce of the Canton Schaffhausen in Switzerland and the
commercial gazette in Switzerland:

 

·                 No litigation, administrative or other proceeding, including
debt enforcement proceeding, of or before any governmental authority of
Switzerland is pending against the Company and

 

·                 no notice to the register of commerce of the Canton
Schaffhausen in Switzerland of the passing of a resolution of shareholders or
creditors to wind up the Company or the appointment of a liquidator or receiver
with regard to the Company has been given. No petition to wind up the Company
has been filed.

 

n)                                              Neither the Company nor any of
its assets or properties enjoys, under Swiss law, immunity on the grounds of
sovereignty from any legal or other proceedings whatsoever or from enforcement,
execution or attachment in respect of the Company’s obligations under the Credit
Agreement.

 

o)                                              No Swiss taxes, stamp duties or
registration, documentary or similar taxes are payable in Switzerland in respect
of the entering into, execution and/or performance of the Credit Agreement or
the enforcement or the admissibility in evidence thereof in Swiss courts.

 

p)                                              Under Swiss tax laws as
presently interpreted and applied, the Company is neither required nor entitled
to make any withholding or deduction in respect of any Swiss withholding, income
or similar taxes in respect of any payment which the Company is or may be
required to make under the Credit Agreement, including, but not limited to,
interest payments, repayment of loan and payments under any security.

 

q)                                             The transactions contemplated by
the Credit Agreement are not subject to any currency deposit or reserve
requirements in Switzerland, and there is no restriction or requirement of
Switzerland binding on the Company which limits the availability or transfer of
foreign exchange for the purposes of the performance by the Company

 

--------------------------------------------------------------------------------


 

of its obligations under the Credit Agreement.

 

r)                                                 Under Swiss law, neither the
Lenders nor the Administrative Agent, the Bookrunners or the Lead Arrangers will
be deemed to be resident, domiciled or carrying on any commercial activity in
Switzerland or subject to any taxation in Switzerland by reason only of the
entry into, performance or enforcement of the Credit Agreement or the
transactions contemplated thereby.

 

s)                                               It is not necessary under Swiss
law that the Lenders, the Administrative Agent, the Bookrunners or the Lead
Arrangers be authorized, qualified or otherwise entitled to carry on business in
Switzerland for their execution, delivery, performance or enforcement of the
Credit Agreement.

 

IV.                                         QUALIFICATIONS

 

This opinion is subject to the following qualifications:

 

a)                                               This opinion is limited to
matters of Swiss law as in force on the date hereof and as applied and construed
by the courts of Switzerland. We have not investigated the laws of any
jurisdiction other than Switzerland, any representations and warranties made by
the parties to the Credit Agreement or any matters of fact.

 

b)                                              Enforcement of the parties’
rights may be limited by bankruptcy, composition, reorganisation, moratorium,
liquidation, general principles of law or similar laws relating to or affecting
the enforcement of creditors’ rights generally.

 

c)                                               Enforcement in Switzerland of
judgments rendered outside Switzerland would be subject to the limitations set
forth in the Swiss Federal Code on Private International Law (Bundesgesetz über
das Internationale Privatrecht) and any applicable bilateral or multilateral
agreements regarding enforcement of judgments, in particular, and, without
limitation to the foregoing, the general principles of the Swiss ordre public as
defined in Art. 17 and 18 of the Swiss Federal Code on Private International
Law. To the extent of our knowledge, the transactions contemplated by the Credit
Agreement would not give rise to the Swiss courts holding such transactions as a
violation of public policy outside the matters described under Section IV.
Enforcement in Switzerland of judgments rendered outside Switzerland may
furthermore be limited if the foreign court violated fundamental procedural
principles as defined in Art. 27 of the Swiss Federal Code on Private
International Law or if such enforcement would contravene the Swiss ordre
public. In particular, remedies such as an order for specific performance or an
injunction are discretionary remedies and may not be available under the laws of
Switzerland where damages are considered to be an adequate remedy. Enforcement
under Swiss debt collection and bankruptcy proceedings may only be made in Swiss
francs, and the USD amount must accordingly be converted into Swiss franc at the
rate obtained on the date of instituting the enforcement proceedings, as
provided for in the Swiss Debt Collection and Bankruptcy Act (upon
Betreibungsbegehren/ Fortsetzungsbegehren/Konkurseröffnung).

 

--------------------------------------------------------------------------------


 

d)                                             As a matter of mandatory Swiss
law, liability can not be limited or excluded in case of gross negligence or
willful misconduct.

 

e)                                               A final and conclusive judgment
of a New York State or a United States federal court, rendered in an action
brought in accordance with applicable law to enforce the respective obligations
of the Company under the Credit Agreement, will be recognized and enforced upon
request by the competent courts of the Swiss Confederation without a review on
the merits, provided that applicable requirements of the Swiss Private
International Law Act are satisfied, in particular that service of a complaint
filed with such New York State or United States federal court was properly
effected in accordance with Swiss law (in this respect, we note that, in case a
complaint is served in accordance with the terms and conditions of the Credit
Agreement, such service of complaint would be regarded as properly effected
under Swiss law within the limit of qualification under j) below), that the
judgment was not rendered in violation of fundamental principles of Swiss
procedural law, that a lawsuit between the same parties concerning the same case
was not first commenced or decided in Switzerland or was first decided in a
third country and such decision can be recognized, and that the judgment is not
manifestly contrary to the public order or Swiss law. For any judgment to be
admissible for enforcement in the courts of Switzerland, it may need to be
accompanied by a duly legalized translation in the relevant official Swiss
language.

 

f)                                                 Specific performance of the
parties’ obligations may not be available in all instances, but damages may
instead be allowed when considered to be an appropriate alternative by the
competent Swiss court.

 

g)                                              Swiss courts could refuse
enforcement of any indemnity in respect of court costs and attorneys’ fees where
the court has issued an order for costs and fees.

 

h)                                              A certificate, determination,
declaration or opinion of any party to the Credit Agreement may be held by a
Swiss court not to be conclusive evidence without further proof of the material
facts.

 

i)                                                  A notice given to but not
actually received by any party to the Credit Agreement may be considered under
Swiss law not to have been properly given.

 

j)                                                  As a matter of mandatory
Swiss substantive law, any mandate, agency or power of attorney and the
appointment of an agent for service of process governed by Swiss law can be
revoked at any time, notwithstanding the appointment being stated to be
irrevocable.

 

k)                                               Based on statutory law and
generally accepted principles with respect to usury (which under Swiss
jurisprudence means interest in excess of 18% per annum), the interest and
provision fee payments under the Credit Agreement may be subject to limitations.

 

l)                                                  If interests are held at the
same or substantially the same conditions by more than ten non-banks or
outstanding loan facilities and/or private placements are owed to

 

--------------------------------------------------------------------------------


 

more than twenty non-banks, non-banks in both cases to be defined pursuant to
the banking laws and regulations of their home jurisdiction, the payment of
interest by the Company under the Credit Document may become subject to Swiss
withholding tax levied at the rate of 35% if the amount or part of the amount
relating to the Credit Agreement is transferred directly or indirectly back to
Switzerland. In case the Company must make payments at the place of the
Borrower, withholding taxes may become due if such payments by the Company are
not treated as an abstract payment, but rather as an interest payment of the
Company on behalf of the Borrower. We believe that such payments should be
treated as fulfilling abstract payment obligations and not as interest payments
and are thus not subject to withholding tax. However, according to our knowledge
there is no case law on this subject to confirm this view. In addition, there is
practice from the Swiss tax authorities which could have the effect, that any
gross up of any Swiss withholding tax is contrary under Swiss tax law. We do not
believe that Swiss tax law limits an agreement inter partes whereby the Company
agrees to indemnify the Administrative Agent or a Lender for such tax withheld.
In our assessment, the tax authorities would treat the payments of the Company
in such a case as 65 % and will extrapolate the amount to 100 % leading to a
withholding tax burden of about 54 % on such payments of the Company. However,
we cannot exclude that a court would come to a contrary view on the
enforceability of such gross-up provision.

 

The opinion set forth herein is limited to the matters specifically addressed
herein, and no other opinion or opinions are expressed or may be implied or
inferred.

 

In this opinion, Swiss legal concepts are expressed in English terms and not in
their original terms. The concepts concerned may not be identical to the
concepts described by the same English terms as they exist under the laws of
other jurisdictions. This opinion may, therefore, only be relied upon subject to
the reservation that any issues of interpretation or liability arising hereunder
will be governed by Swiss law and be brought before a Swiss court.

 

We assume no obligation to advise you of any changes to this opinion that may
come to our attention after the date hereof. This opinion is exclusively
addressed to the addressees for their own use and benefit and may not be relied
upon by any other persons or copies distributed to any other person, except to
their legal and other professional advisors such as agents or attorneys,
regulators with appropriate jurisdiction and proposed assignees of the Lenders.

 

 

Very truly yours,

 

VISCHER Ltd.

 

 

Matthias Staehelin

 

--------------------------------------------------------------------------------


 

EXHIBIT C-4

 

[FORM OF] OPINION OF SPECIAL NEW YORK COUNSEL

 

[See attached]

 

--------------------------------------------------------------------------------


 

June 22, 2012

 

 

The Lenders listed on Schedule I hereto,
                                                and the Agent party to the
                                                Credit Agreement referred to
below
                                                (collectively, the “Lender
Parties”)
                                                c/o Citibank, N.A., as Agent

 

Re:       Tyco International Finance S.A. — Five-Year Senior Unsecured Credit
Agreement dated as of June 22, 2012

 

Ladies and Gentlemen:

 

We have acted as special counsel to Tyco International Finance S.A., a
Luxembourg company (the “Borrower”), Tyco International Ltd., a Swiss company
(the “Parent Guarantor”), and The ADT Corporation, a Delaware corporation (the
“Subsidiary Guarantor”), in connection with the Five-Year Senior Unsecured
Credit Agreement dated as of June 22, 2012 (the “Credit Agreement”) by and among
the Borrower, the Parent Guarantor, certain lenders as named therein (the
“Lenders”) and Citibank, N.A., as Administrative Agent (the “Agent”).  Each
capitalized term used and not defined herein has the meaning assigned to that
term in the Credit Agreement.

 

This opinion is delivered pursuant to Section 4.01(c)(iv) of the Credit
Agreement.

 

In rendering this opinion, we have examined the originals or copies, certified
or otherwise identified to our satisfaction as being true copies, of the
following documents and instruments:

 

(i)                                     the Credit Agreement, including the
Exhibits and Schedules thereto;

 

(ii)                                  the Notes dated as of June 22, 2012 (the
“Notes”) made by the Borrower payable to the order of certain Lenders and
delivered on the date hereof; and

 

(iii)                               the Subsidiary Guaranty dated as of June 22,
2012 (the “Subsidiary Guaranty”) made by the Subsidiary Guarantor in favor of
the Agent.

 

The Credit Agreement, the Notes and the Subsidiary Guaranty are collectively
referred to herein as the “Financing Documents.”  The Borrower, the Parent
Guarantor and the Subsidiary Guarantor are collectively referred to herein as
the “Obligors.”

 

We have assumed without independent investigation that:

 

--------------------------------------------------------------------------------


 

(a)          The signatures on all documents examined by us are genuine, all
individuals executing such documents had all requisite legal capacity and
competency and were duly authorized, the documents submitted to us as originals
are authentic and the documents submitted to us as certified or reproduction
copies conform to the originals;

 

(b)         Each Obligor is validly existing and, as applicable, in good
standing under the laws of its jurisdiction of organization, has all requisite
power to execute and deliver each of the Financing Documents to which it is a
party and to perform its obligations thereunder, the execution and delivery of
such Financing Documents by such Obligor and performance of its obligations
thereunder have been duly authorized by all necessary corporate or other action
and, except as specifically addressed in our opinions in paragraph 3 below, do
not violate any law, rule, regulation, order, judgment or decree applicable to
such Obligor, and such Financing Documents have been duly executed and delivered
by each such Obligor; and

 

(c)          There are no agreements or understandings between or among any of
the parties to the Financing Documents or third parties that would expand,
modify or otherwise affect the terms of the Financing Documents or the
respective rights or obligations of the parties thereunder.

 

In rendering this opinion, we have made such inquiries and examined, among other
things, originals or copies, certified or otherwise identified to our
satisfaction as being true copies, of such records, agreements, certificates,
instruments and other documents as we have considered necessary or appropriate
for purposes of this opinion.  As to certain factual matters, we have relied to
the extent we deemed appropriate and without independent investigation upon the
representations and warranties of the Obligors in the Financing Documents,
certificates of officers of the Obligors, copies of which are attached hereto
(the “Officer’s Certificates”) or certificates obtained from public officials
and others.

 

Based upon the foregoing and in reliance thereon, and subject to the
qualifications, exceptions, assumptions and limitations herein contained, we are
of the opinion that:

 

1.                         Each Financing Document constitutes a legal, valid
and binding obligation of each Obligor party thereto, enforceable against it in
accordance with its terms.

 

2.                         The execution and delivery by each Obligor of the
Financing Documents to which it is a party, and performance of its obligations
thereunder, do not and will not, based solely upon review of the documents
identified to us in the relevant Officer’s Certificates as constituting all
contracts evidencing or governing Material Debt (as such term is defined in the
Credit Agreement) of the Obligors, which are listed in Schedule A hereto (each a
“Material Debt Contract”), (A) result in a material breach of or default under
any Material Debt Contract or (B) result in or require the creation or
imposition of any Lien upon any assets of such Obligor under any Material Debt
Contract, other than Liens permitted by the Credit Agreement.

 

3.                         The execution and delivery by each Obligor of the
Financing Documents to which it is a party, and performance of its obligations
thereunder, do not and will not violate, or require any filing with or approval
of any governmental authority or regulatory body of the State

 

--------------------------------------------------------------------------------


 

of New York or the United States of America under, any law, rule or regulation
of the State of New York or the United States of America applicable to such
Obligor that, in our experience, is generally applicable to transactions in the
nature of those contemplated by the Financing Documents.

 

4.                         Neither the Borrower nor the Parent Guarantor is
required to register as an “investment company” within the meaning of the
Investment Company Act of 1940, as amended.

 

The opinions expressed above are subject to the following additional exceptions,
qualifications, limitations and assumptions:

 

A.                     We render no opinion herein as to matters involving the
laws of any jurisdiction other than the State of New York and the United States
of America.  This opinion is limited to the effect of the current state of the
laws of the State of New York and the United States of America and the facts as
they currently exist.  We assume no obligation to revise or supplement this
opinion in the event of future changes in such laws or the interpretations
thereof or such facts.  Except as expressly set forth in paragraph 4 above, we
express no opinion regarding the Securities Act of 1933, as amended, or any
other federal or state securities laws, rules or regulations.

 

B.                       Our opinion in paragraph 1 is subject to (i) the effect
of any bankruptcy, insolvency, reorganization, moratorium, arrangement or
similar laws affecting the rights and remedies of creditors generally
(including, without limitation, the effect of statutory or other laws regarding
fraudulent transfers or preferential transfers or distributions by corporations
to stockholders) and (ii) general principles of equity, including without
limitation concepts of materiality, reasonableness, good faith and fair dealing
and the possible unavailability of specific performance, injunctive relief or
other equitable remedies regardless of whether enforceability is considered in a
proceeding in equity or at law.

 

C.                       We express no opinion regarding the effectiveness of
(i) any waiver (whether or not stated as such) under the Financing Documents of,
or any consent thereunder relating to, unknown future rights or the rights of
any party thereto existing, or duties owing to it, as a matter of law; (ii) any
waiver (whether or not stated as such) contained in the Financing Documents of
rights of any party, or duties owing to it, that is broadly or vaguely stated or
does not describe the right or duty purportedly waived with reasonable
specificity; (iii) provisions relating to indemnification, exculpation or
contribution, to the extent such provisions may be held unenforceable as
contrary to public policy or federal or state securities laws or due to the
negligence or willful misconduct of the indemnified party; (iv) any provision in
any Financing Document waiving the right to object to venue in any court;
(v) any agreement to submit to the jurisdiction of any Federal Court; (vi) any
waiver of the right to jury trial; (vii) any provision purporting to establish
evidentiary standards; (viii) any provision to the effect that every right or
remedy is cumulative and may be exercised in addition to any other right or
remedy or that the election of some particular remedy does not preclude recourse
to one or more others; (ix) the availability of damages or other remedies not
specified in the Financing Documents in respect of

 

--------------------------------------------------------------------------------


 

breach of any covenants (other than covenants relating to the payment of
principal, interest, make whole premium, indemnities and expenses); (x) any
right of setoff to the extent asserted by a participant in the rights of a
Lender under the Financing Documents; or (xi) the effect on the enforceability
of the guarantee contained in the Credit Agreement against either Guarantor of
any facts or circumstances occurring after the date hereof that would constitute
a defense to the obligation of a surety, unless such defense has been waived
effectively by such Guarantor.  In addition, we advise you that some of the
provisions of the Financing Documents may not be enforceable by a Lender acting
individually (as opposed to the Lenders acting through the Agent).

 

D.                      In rendering our opinions expressed in paragraph 2
insofar as they require interpretation of Material Debt Contracts, we express no
opinion with respect to the compliance by any Obligor with any covenants
included in any Material Debt Contract to the extent compliance depends on
financial calculations or data.

 

--------------------------------------------------------------------------------


 

This opinion is rendered as of the date hereof to the Lender Parties in
connection with the Financing Documents and may not be relied upon by any person
other than the Lender Parties or by the Lender Parties in any other context. 
The Lender Parties may not furnish this opinion or copies hereof to any other
person except (i) to bank examiners and other regulatory authorities should they
so request in connection with their examinations, (ii) to the independent
auditors and attorneys of the Lender Parties, (iii) pursuant to order or legal
process of any court or governmental agency, (iv) in connection with any legal
action to which any Lender Party is a party arising out of the transactions
contemplated by the Financing Documents, or (v) any potential permitted assignee
of or participant in the interest of any Lender Party under the Financing
Documents for its information.  Notwithstanding the foregoing, parties referred
to in clause (v) of the immediately preceding sentence who become Lenders after
the date hereof may rely on this opinion as if it were addressed to them
(provided that such delivery shall not constitute a re-issue or reaffirmation of
this opinion as of any date after the date hereof).  This opinion may not be
quoted without the prior written consent of this Firm.

 

 

Very truly yours,

 

--------------------------------------------------------------------------------


 

SCHEDULE I — LENDERS

 

Citibank, N.A.

 

Bank of America, N.A.

 

JPMorgan Chase Bank, N.A.

 

Deutsche Bank, AG New York Branch

 

Goldman Sachs Bank USA

 

Morgan Stanley Bank, N.A.

 

UBS Loan Finance LLC

 

Credit Suisse AG, Cayman Islands Branch

 

Barclays Bank PLC

 

BNP Paribas

 

The Bank of New York Mellon

 

ING Bank N.V., Dublin Branch

 

Banco Bilbao Vizcaya Argentaria, S.A., New York Branch

 

Westpac Banking Corporation

 

The Northern Trust Company

 

The Bank of Nova Scotia

 

--------------------------------------------------------------------------------


 

SCHEDULE A

 

MATERIAL DEBT CONTRACTS

 

1.

Indenture, dated June 9, 1998, among Tyco International Group S.A., as issuer,
Tyco International Ltd., as guarantor, and The Bank of New York, as trustee (as
supplemented by Supplemental Indentures Nos. 3, 6-8, 16, 20, 22, 2008-1, 2008-2
and 2008-3).

 

 

2.

Indenture, dated November 12, 2003, among Tyco International Group S.A., Tyco
International Ltd. and The Bank of New York, as trustee (as supplemented by the
First Supplemental Indenture and Supplemental Indentures No. 3 and 2008-1).

 

 

3.

Five-Year Senior Credit Agreement, dated as of April 25, 2007, among Tyco
International Finance S.A., Tyco International Ltd., the lenders party thereto
and Citibank, N.A., as Administrative Agent (as amended by Amendment No. 1,
Amendment No. 2, Amendment No. 3 and Amendment No. 4 thereto).

 

 

4.

Commercial Paper Dealer Agreement 4(2) Program, dated April 11, 2008, among Tyco
International Finance S.A., as issuer, Tyco International Ltd., as guarantor,
and Banc of America Securities, LLC, as dealer.

 

 

5.

Commercial Paper Dealer Agreement 4(2) Program, dated April 11, 2008, among Tyco
International Finance S.A., as issuer, Tyco International Ltd., as guarantor,
and Barclays Capital Inc. (as assignee of Lehman Brothers Inc.), as dealer.

 

 

6.

Indenture, dated January 9, 2009, among Tyco International Finance S.A., as
issuer, Tyco International Ltd., as guarantor, and Deutsche Bank Trust Company
Americas, as trustee (as supplemented by the Second Supplemental Indenture, the
Third Supplemental Indenture, the Fourth Supplemental Indenture and the Fifth
Supplemental Indenture).

 

 

7.

Five-Year Senior Unsecured Revolving Credit Agreement, dated as of June 22,
2012, among The ADT Corporation, Tyco International Ltd., the lenders party
thereto and Citibank, N.A., as Administrative Agent.

 

 

8.

364-Day Senior Unsecured Bridge Loan Agreement, dated as of June 22, 2012, among
The ADT Corporation, Tyco International Ltd., the lenders party thereto and
JPMorgan Chase Bank, N.A., as Administrative Agent.

 

 

9.

Subsidiary Guaranty, dated as of June 22, 2012, made by The ADT Corporation in
favor of Citibank, N.A., as Administrative Agent, with respect to the Five-Year
Senior Credit Agreement, dated as of April 25, 2007, among Tyco International
Finance S.A., Tyco International Ltd., the lenders party thereto and Citibank,
N.A., as Administrative Agent (as amended by Amendment No. 1, Amendment No. 2,
Amendment No. 3 and Amendment No. 4 thereto).

 

--------------------------------------------------------------------------------


 

10.

Subsidiary Guaranty, dated as of June 22, 2012, made by The ADT Corporation in
favor of Citibank, N.A., as Administrative Agent, with respect to the Five-Year
Senior Unsecured Credit Agreement, dated as of June 22, 2012, among Tyco
International Finance S.A., Tyco International Ltd., the lenders party thereto
and Citibank, N.A., as Administrative Agent.

 

--------------------------------------------------------------------------------


 

TYCO INTERNATIONAL FINANCE S.A.

 

OFFICER’S CERTIFICATE

 

June 22, 2012

 

The undersigned, Peter Schieser, does hereby certify to Gibson, Dunn & Crutcher
LLP (“Gibson Dunn”), in his capacity as a Managing Director of Tyco
International Finance S.A., a Luxembourg company (the “Borrower”), in connection
with the Five-Year Senior Unsecured Credit Agreement dated as of June 22, 2012
(the “Credit Agreement”) by and among the Borrower, Tyco International Ltd., a
Swiss company, certain lenders as named therein and Citibank, N.A., as
Administrative Agent, as follows:

 

1.               I am the duly elected and incumbent Managing Director of the
Borrower and am authorized to execute this Certificate on behalf of the
Borrower.

 

2.               I recognize and acknowledge that this Certificate is being
furnished to Gibson Dunn in connection with the delivery of their legal opinion
of even date herewith pursuant to Section 4.01(c)(iv) of the Credit Agreement. 
I further understand that Gibson Dunn is relying to a material degree on this
Certificate in rendering that opinion.  On behalf of the Borrower, I hereby
authorize such reliance.

 

3.               I have asked such questions regarding the meaning of any of the
provisions of this Certificate as I have considered necessary.

 

4.               To the best of my knowledge, Schedule A attached hereto lists
each contract evidencing or governing Material Debt (as such term is defined in
the Credit Agreement) of the Borrower, including all amendments and supplements
thereto.

 

5.               No more than 45 percent of the Value of the total assets of the
Borrower and its direct and indirect Wholly-Owned Subsidiaries on a consolidated
basis (other than Government Securities and cash items) consists of, and no more
than 45 percent of the net income after taxes (for the last four fiscal quarters
combined) of the Borrower and its Wholly-Owned Subsidiaries on a consolidated
basis is derived from, cash and cash equivalents, securities and other financial
assets (including without limitation securities or other interests in
(x) subsidiaries that are not Wholly-Owned Subsidiaries and (y) joint ventures
or other partially-owned entities that do not constitute subsidiaries) other
than Government Securities.

 

6.               Since inception, the Borrower, together with each predecessor
entity of the Borrower, has not held itself out as being primarily engaged in
the business of investing, reinvesting or trading in securities.  The Borrower
does not propose to engage primarily in the business of investing, reinvesting
or trading in securities.

 

Capitalized terms used in this Certificate and not defined shall have the
meanings given to such terms in the Credit Agreement.  In addition, for purposes
of this Certificate, the following terms shall have the following meanings:

 

--------------------------------------------------------------------------------


 

“Government Security” means any security issued or guaranteed as to principal or
interest by the United States, or by a person controlled or supervised by and
acting as an instrumentality of the Government of the United States pursuant to
authority granted by the Congress of the United States, or any certificate of
deposit for any of the foregoing.

 

“Value” means (i) with respect to securities owned at the end of the last
preceding quarter for which market quotations are readily available, the market
value at the end of such quarter, (ii) with respect to other securities and
assets owned at the end of the last preceding fiscal quarter, fair value at the
end of such quarter, as determined in good faith by the board of directors of
the Borrower, and (iii) with respect to securities and other assets acquired
after the end of the last preceding fiscal quarter, the cost thereof.

 

“Wholly-Owned Subsidiary” of the Borrower means (i) a company 95 percent or more
of the outstanding voting securities of which are owned by the Borrower or by a
company which, within the meaning of this paragraph, is a wholly-owned
subsidiary of the Borrower, or (ii) with respect to a company that does not have
a board of directors, a company the sole power to otherwise direct or cause the
direction of the management and policies of which is possessed by the Borrower
or by a company which, within the meaning of this paragraph, is a wholly-owned
subsidiary of the Borrower.

 

A copy of this Certificate executed and delivered by facsimile transmission
shall be valid for all purposes.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has executed this Certificate as of the date
first written above.

 

 

 

 

 

 

 

Name:

Peter Schieser

 

 

Title:

Managing Director

 

Signature Page to TIFSA Officer’s Certificate for GDC Opinion

 

--------------------------------------------------------------------------------


 

SCHEDULE A — MATERIAL DEBT CONTRACTS

 

1.

Indenture, dated June 9, 1998, among Tyco International Group S.A., as issuer,
Tyco International Ltd., as guarantor, and The Bank of New York, as trustee (as
supplemented by Supplemental Indentures Nos. 3, 6-8, 16, 20, 22, 2008-1, 2008-2
and 2008-3).

 

 

2.

Indenture, dated November 12, 2003, among Tyco International Group S.A., Tyco
International Ltd. and The Bank of New York, as trustee (as supplemented by the
First Supplemental Indenture and Supplemental Indentures No. 3 and 2008-1).

 

 

3.

Five-Year Senior Credit Agreement, dated as of April 25, 2007, among Tyco
International Finance S.A., Tyco International Ltd., the lenders party thereto
and Citibank, N.A., as Administrative Agent (as amended by Amendment No. 1,
Amendment No. 2, Amendment No. 3 and Amendment No. 4 thereto).

 

 

4.

Commercial Paper Dealer Agreement 4(2) Program, dated April 11, 2008, among Tyco
International Finance S.A., as issuer, Tyco International Ltd., as guarantor,
and Banc of America Securities, LLC, as dealer.

 

 

5.

Commercial Paper Dealer Agreement 4(2) Program, dated April 11, 2008, among Tyco
International Finance S.A., as issuer, Tyco International Ltd., as guarantor,
and Barclays Capital Inc. (as assignee of Lehman Brothers Inc.), as dealer.

 

 

6.

Indenture, dated January 9, 2009, among Tyco International Finance S.A., as
issuer, Tyco International Ltd., as guarantor, and Deutsche Bank Trust Company
Americas, as trustee (as supplemented by the Second Supplemental Indenture, the
Third Supplemental Indenture, the Fourth Supplemental Indenture and the Fifth
Supplemental Indenture).

 

--------------------------------------------------------------------------------


 

TYCO INTERNATIONAL LTD.

 

OFFICER’S CERTIFICATE

 

June 22, 2012

 

The undersigned, Frank Sklarsky, does hereby certify to Gibson, Dunn & Crutcher
LLP (“Gibson Dunn”), in his capacity as the Chief Financial Officer and
Executive Vice President of Tyco International Ltd., a Swiss company (the
“Guarantor”), in connection with the Five-Year Senior Unsecured Credit Agreement
dated as of June 22, 2012 (the “Credit Agreement”) by and among Tyco
International Finance S.A., a Luxembourg company, the Guarantor, certain lenders
as named therein and Citibank, N.A., as Administrative Agent, as follows:

 

1.               I am the duly elected and incumbent Chief Financial Officer and
Executive Vice President of the Guarantor and am authorized to execute this
Certificate on behalf of the Guarantor.

 

2.               I recognize and acknowledge that this Certificate is being
furnished to Gibson Dunn in connection with the delivery of their legal opinion
of even date herewith pursuant to Section 4.01(c)(iv) of the Credit Agreement. 
I further understand that Gibson Dunn is relying to a material degree on this
Certificate in rendering that opinion.  On behalf of the Guarantor, I hereby
authorize such reliance.

 

3.               I have asked such questions regarding the meaning of any of the
provisions of this Certificate as I have considered necessary.

 

4.               To the best of my knowledge, Schedule A attached hereto lists
each contract evidencing or governing Material Debt (as such term is defined in
the Credit Agreement) of the Guarantor, including all amendments and supplements
thereto.

 

5.               No more than 45 percent of the Value of the total assets of the
Guarantor and its direct and indirect Wholly-Owned Subsidiaries on a
consolidated basis (other than Government Securities and cash items) consists
of, and no more than 45 percent of the net income after taxes (for the last four
fiscal quarters combined) of the Guarantor and its Wholly-Owned Subsidiaries on
a consolidated basis is derived from, cash and cash equivalents, securities and
other financial assets (including without limitation securities or other
interests in (x) subsidiaries that are not Wholly-Owned Subsidiaries and
(y) joint ventures or other partially-owned entities that do not constitute
subsidiaries) other than Government Securities.

 

6.               Since inception, the Guarantor, together with each predecessor
entity of the Guarantor, has not held itself out as being primarily engaged in
the business of investing, reinvesting or trading in securities.  The Guarantor
does not propose to engage primarily in the business of investing, reinvesting
or trading in securities.

 

Capitalized terms used in this Certificate and not defined shall have the
meanings given to such terms in the Credit Agreement.  In addition, for purposes
of this Certificate, the following terms shall have the following meanings:

 

--------------------------------------------------------------------------------


 

“Government Security” means any security issued or guaranteed as to principal or
interest by the United States, or by a person controlled or supervised by and
acting as an instrumentality of the Government of the United States pursuant to
authority granted by the Congress of the United States, or any certificate of
deposit for any of the foregoing.

 

“Value” means (i) with respect to securities owned at the end of the last
preceding quarter for which market quotations are readily available, the market
value at the end of such quarter, (ii) with respect to other securities and
assets owned at the end of the last preceding fiscal quarter, fair value at the
end of such quarter, as determined in good faith by the board of directors of
the Guarantor, and (iii) with respect to securities and other assets acquired
after the end of the last preceding fiscal quarter, the cost thereof.

 

“Wholly-Owned Subsidiary” of the Guarantor means (i) a company 95 percent or
more of the outstanding voting securities of which are owned by the Guarantor or
by a company which, within the meaning of this paragraph, is a wholly-owned
subsidiary of the Guarantor, or (ii) with respect to a company that does not
have a board of directors, a company the sole power to otherwise direct or cause
the direction of the management and policies of which is possessed by the
Guarantor or by a company which, within the meaning of this paragraph, is a
wholly-owned subsidiary of the Guarantor.

 

A copy of this Certificate executed and delivered by facsimile transmission
shall be valid for all purposes.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has executed this Certificate as of the date
first written above.

 

 

 

 

 

 

 

Name:

Frank Sklarsky

 

 

Title:

Chief Financial Officer and

 

 

 

Executive Vice President

 

Signature Page to TIL Officer’s Certificate for GDC Opinion

 

--------------------------------------------------------------------------------


 

SCHEDULE A — MATERIAL DEBT CONTRACTS

 

1.

Indenture, dated June 9, 1998, among Tyco International Group S.A., as issuer,
Tyco International Ltd., as guarantor, and The Bank of New York, as trustee (as
supplemented by Supplemental Indentures Nos. 3, 6-8, 16, 20, 22, 2008-1, 2008-2
and 2008-3).

 

 

2.

Indenture, dated November 12, 2003, among Tyco International Group S.A., Tyco
International Ltd. and The Bank of New York, as trustee (as supplemented by the
First Supplemental Indenture and Supplemental Indentures No. 3 and 2008-1).

 

 

3.

Five-Year Senior Credit Agreement, dated as of April 25, 2007, among Tyco
International Finance S.A., Tyco International Ltd., the lenders party thereto
and Citibank, N.A., as Administrative Agent (as amended by Amendment No. 1,
Amendment No. 2, Amendment No. 3 and Amendment No. 4 thereto).

 

 

4.

Commercial Paper Dealer Agreement 4(2) Program, dated April 11, 2008, among Tyco
International Finance S.A., as issuer, Tyco International Ltd., as guarantor,
and Banc of America Securities, LLC, as dealer.

 

 

5.

Commercial Paper Dealer Agreement 4(2) Program, dated April 11, 2008, among Tyco
International Finance S.A., as issuer, Tyco International Ltd., as guarantor,
and Barclays Capital Inc. (as assignee of Lehman Brothers Inc.), as dealer.

 

 

6.

Indenture, dated January 9, 2009, among Tyco International Finance S.A., as
issuer, Tyco International Ltd., as guarantor, and Deutsche Bank Trust Company
Americas, as trustee (as supplemented by the Second Supplemental Indenture, the
Third Supplemental Indenture, the Fourth Supplemental Indenture and the Fifth
Supplemental Indenture).

 

 

7.

Five-Year Senior Unsecured Revolving Credit Agreement, dated as of June 22,
2012, among The ADT Corporation, Tyco International Ltd., the lenders party
thereto and Citibank, N.A., as Administrative Agent.

 

 

8.

364-Day Senior Unsecured Bridge Loan Agreement, dated as of June 22, 2012, among
The ADT Corporation, Tyco International Ltd., the lenders party thereto and
JPMorgan Chase Bank, N.A., as Administrative Agent.

 

--------------------------------------------------------------------------------


 

THE ADT CORPORATION

 

OFFICER’S CERTIFICATE

 

June 22, 2012

 

The undersigned, Ravi Tulsyan, does hereby certify to Gibson, Dunn & Crutcher
LLP (“Gibson Dunn”), in his capacity as a Vice President and Treasurer of The
ADT Corporation, a Delaware corporation (the “Company”), in connection with the
Five-Year Senior Unsecured Credit Agreement dated as of June 22, 2012 (the
“Credit Agreement”) by and among Tyco International Finance S.A., a Luxembourg
company, Tyco International Ltd., a Swiss company, certain lenders as named
therein and Citibank, N.A., as Administrative Agent, as follows:

 

1.               I am the duly elected and incumbent Vice President and
Treasurer of the Company and am authorized to execute this Certificate on behalf
of the Company.

 

2.               I recognize and acknowledge that this Certificate is being
furnished to Gibson Dunn in connection with the delivery of their legal opinion
of even date herewith pursuant to Section 4.01(c)(iv) of the Credit Agreement. 
I further understand that Gibson Dunn is relying to a material degree on this
Certificate in rendering that opinion.  On behalf of the Company, I hereby
authorize such reliance.

 

3.               I have asked such questions regarding the meaning of any of the
provisions of this Certificate as I have considered necessary.

 

4.               To the best of my knowledge, Schedule A attached hereto lists
each contract evidencing or governing Material Debt (as such term is defined in
the Credit Agreement) of the Company, including all amendments and supplements
thereto.

 

Capitalized terms used in this Certificate and not defined shall have the
meanings given to such terms in the Credit Agreement.  In addition, for purposes
of this Certificate, the following terms shall have the following meanings:

 

A copy of this Certificate executed and delivered by facsimile transmission
shall be valid for all purposes.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has executed this Certificate as of the date
first written above.

 

 

 

 

 

 

 

Name:

 

 

 

Title:

 

 

Signature Page to ADT Officer’s Certificate for GDC Opinion

 

--------------------------------------------------------------------------------


 

SCHEDULE A — MATERIAL DEBT CONTRACTS

 

1.

Five-Year Senior Unsecured Revolving Credit Agreement, dated as of June 22,
2012, among The ADT Corporation, Tyco International Ltd., the lenders party
thereto and Citibank, N.A., as Administrative Agent.

 

 

2.

364-Day Senior Unsecured Bridge Loan Agreement, dated as of June 22, 2012, among
The ADT Corporation, Tyco International Ltd., the lenders party thereto and
JPMorgan Chase Bank, N.A., as Administrative Agent.

 

 

3.

Subsidiary Guaranty, dated as of June 22, 2012, made by The ADT Corporation in
favor of Citibank, N.A., as Administrative Agent, with respect to the Five-Year
Senior Credit Agreement, dated as of April 25, 2007, among Tyco International
Finance S.A., Tyco International Ltd., the lenders party thereto and Citibank,
N.A., as Administrative Agent (as amended by Amendment No. 1, Amendment No. 2,
Amendment No. 3 and Amendment No. 4 thereto).

 

 

 

 

9.

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT C-5

 

[FORM OF] OPINION OF GENERAL COUNSEL OF ADT

 

[See attached]

 

--------------------------------------------------------------------------------


 

June 22, 2012

 

To the Lenders
listed on the signature pages to

the Credit Agreement (as defined below)

and Citibank, N.A., as Administrative Agent

1615 Brett Rd, Bldg #3

New Castle, DE 19720

 

Attention:  Bank Loans Syndications Department

 

Re:                               The ADT Corporation — Subsidiary Guaranty,
dated as of June 22, 2012, with respect to the Five-Year Senior Unsecured Credit
Agreement dated as of June 22, 2012.

 

Ladies and Gentlemen:

 

I am the General Counsel of The ADT Corporation, a Delaware corporation (the
“Company”), and in that capacity I have acted as counsel to the Company in
connection with:

 

(i)                                     the Five-Year Senior Unsecured Credit
Agreement dated as of June 22, 2012 (the “Credit Agreement”) by and among Tyco
International Finance S.A., Tyco International Ltd., a Swiss company (the
“Guarantor”), certain Lenders (the “Lenders”) and Citibank, N.A., as
Administrative Agent (the “Administrative Agent”); and

 

(ii)                                  the Subsidiary Guaranty dated as of
June 22, 2012 (the “Subsidiary Guaranty”) made by the Company in favor of the
Administrative Agent, with respect to the Credit Agreement.

 

This opinion is delivered to you pursuant to Section 4.01(c)(v) of the Credit
Agreement.  In connection with rendering this opinion, I have examined the
Credit Agreement, the Subsidiary Guaranty and such other agreements, records,
certificates and documents, as we have deemed necessary or advisable.  I have
examined and relied upon, to the extent that I have deemed such reliance proper,
such certificates of public officials and have made such investigation as I
considered necessary for the purposes of the opinions expressed herein. 
Capitalized terms not otherwise defined herein shall have the same meanings
assigned to them in the Credit Agreement, unless the context otherwise requires.

 

I am of the opinion that:

 

1.              The Company is a validly existing corporation in good standing
under the laws of the State of Delaware, and has all requisite corporate power
to execute and deliver the Subsidiary Guaranty and to perform its obligations
thereunder.

 

--------------------------------------------------------------------------------


 

2.               The execution and delivery by the Company of the Subsidiary
Guaranty and the performance of its obligations thereunder have been duly
authorized by all necessary corporate action.  The Subsidiary Guaranty has been
duly executed and delivered by the Company.

 

3.               The execution and delivery by the Company of the Subsidiary
Guaranty, and performance of its obligations thereunder, do not and will not
violate the certificate of incorporation or bylaws of the Company.

 

4.               The execution and delivery by the Company of the Subsidiary
Guaranty, and performance of its obligations thereunder, do not and will not
violate, or require any filing with or approval of any governmental authority or
regulatory body of the State of Delaware under, the Delaware General Corporation
Law.

 

5.               There is no action, suit or proceeding pending, or, to the best
of my knowledge, threatened against or affecting, the Company before any court
or arbitrator or any governmental body, agency or official that could, based
upon the facts and circumstances in existence on the date hereof, reasonably be
expected to have a Material Adverse Effect or that affects the validity of the
Loan Documents, except as disclosed in the Guarantor’s filings on Forms 10K, 10Q
or 8K or the Company’s filings on the Amended Form 10-12B/A filed with the SEC
on May 25, 2012 (the “Existing Litigation”), in each case, on or before the date
hereof, and except for shareholders’ derivative litigation or shareholders’
class actions based on the same facts and circumstances as the Existing
Litigation.

 

6.               The Company is not required to register as an “investment
company” within the meaning of the Investment Company Act of 1940, as amended.

 

I render no opinion herein as to matters involving the laws of any jurisdiction
other than the laws of the State of Texas and the United States of America and,
for purposes of paragraphs 1, 2, 3 and 4 above, the Delaware General Corporation
Law.   I am not admitted to practice in the State of Delaware; however, I am
generally familiar with the Delaware General Corporation Law as currently in
effect and have made such inquiries as I consider necessary to render the
opinions contained in paragraphs 1, 2, 3 and 4 above.  Except as expressly set
forth in paragraph 6 above, I express no opinion regarding the Securities Act of
1933, as amended, or any other federal or state securities laws, rules or
regulations.

 

This opinion is based on my knowledge of the law and facts as of the date
hereof.  I assume no duty to update or supplement this opinion to reflect any
facts or circumstances that may hereafter come to my attention or to reflect any
changes in any law which may hereafter occur or become effective.

 

3

--------------------------------------------------------------------------------


 

This opinion is rendered solely for your benefit and the benefit of your
permitted successors and assigns in connection with the transactions
contemplated by the Credit Agreement and is not to be used for any other purpose
or circulated to any other person except (i) to bank examiners and other
regulatory authorities should they so request in connection with their
examinations, (ii) to the independent auditors and attorneys of the
Administrative Agent and the Lenders, (iii) pursuant to order or legal process
of any court or governmental agency, or (iv) in connection with any legal action
to which the Administrative Agent or any Lender is a party arising out of the
transactions contemplated by the Credit Agreement.  This opinion may not be
quoted or otherwise referred to for any purpose without, in each case, my
written permission.

 

 

THE ADT CORPORATION

 

 

 

 

 

N. David Bleisch

 

General Counsel

 

4

--------------------------------------------------------------------------------


 

EXHIBIT D

 

[FORM OF] SUBSIDIARY GUARANTY

 

Dated as of                                      ,

 

WHEREAS, Tyco International Finance S.A.  (the “Borrower”), Tyco International
Ltd., the Lenders party thereto, and Citibank, N.A., as Administrative Agent
have entered into the Five-Year Senior Unsecured Credit Agreement, dated as of
June 22, 2012 (as amended, supplemented or otherwise modified from time to time,
the “Credit Agreement”), pursuant to which the Borrower is or may be entitled,
subject to certain conditions, to borrow loans thereunder; and

 

WHEREAS, in conjunction with the transactions contemplated by the Credit
Agreement and in consideration of the financial and other support that the
Borrower has provided, and such financial and other support as the Borrower may
in the future provide, to the undersigned (together with its successors, the
“Guarantor”) and in order to induce the Lenders and the Administrative Agent to
enter into the Credit Agreement and to make extensions of credit thereunder, the
Guarantor is willing to guarantee the obligations of the Borrower under the
Credit Agreement and the Notes issued thereunder.

 

NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Guarantor hereby agrees as follows:

 

ARTICLE I

 

DEFINITIONS

 

Section 1.01 Definitions. Terms defined in the Credit Agreement and not
otherwise defined herein are used herein as therein defined, and the provisions
of Sections 1.03 and 1.04 of the Credit Agreement shall apply to this Subsidiary
Guaranty.  In addition, the following terms, as used herein, have the following
meanings:

 

“Guaranteed Obligations” means (i) all obligations of the Borrower in respect of
principal of and interest on the Loans and the Notes, (ii) all other amounts
payable by the Borrower under the Credit Agreement or any Note and (iii) all
renewals or extensions of the foregoing, in each case whether now outstanding or
hereafter arising.  The Guaranteed Obligations shall include, without
limitation, any interest, costs, fees and expenses which accrue on or with
respect to any of the foregoing and are payable by the Borrower pursuant to the
Credit Agreement or any Note, whether before or after the commencement of any
case, proceeding or other action relating to bankruptcy, insolvency or
reorganization of any one or more than one of the Obligors, and any such
interest, costs, fees and expenses that would have accrued thereon or with
respect thereto and would have been payable by the Borrower pursuant to the
Credit Agreement or Note but for the commencement of such case, proceeding or
other action.

 

--------------------------------------------------------------------------------


 

“Obligors” means, at any time, collectively, the Borrower, the Guarantor (as
defined in the Credit Agreement) and each Subsidiary Guarantor at such time.

 

ARTICLE II

 

GUARANTEE

 

Section 2.01 The Guarantee. Subject to Section 2.03, the Guarantor hereby
unconditionally and irrevocably guarantees to each of the Lenders and the
Administrative Agent the due and punctual payment of all Guaranteed Obligations
as and when the same shall become due and payable, whether at maturity, by
declaration or otherwise, according to the terms thereof.  This is a continuing
guarantee and a guarantee of payment and not merely of collection.  In case of
failure by the Borrower punctually to pay the indebtedness guaranteed hereby,
the Guarantor, subject to Section 2.03, hereby unconditionally agrees to cause
such payment to be made punctually as and when the same shall become due and
payable, whether at maturity or by declaration or otherwise, and as if such
payment were made by the Borrower.

 

Section 2.02 Guarantee Unconditional. The obligations of the Guarantor under
this Article 2 shall be unconditional and absolute and, without limiting the
generality of the foregoing, shall not be released, discharged or otherwise
affected by:

 

(a) any extension, renewal, settlement, compromise, waiver or release in respect
of any obligation of any other Obligor under any Loan Document, by operation of
law or otherwise;

 

(b) any modification or amendment of or supplement to any Loan Document (other
than as specified in an amendment or waiver of this Subsidiary Guaranty effected
in accordance with Section 2.03);

 

(c) any modification, amendment, waiver, release, non-perfection or invalidity
of any direct or indirect security, or of any guaranty or other liability of any
third-party, for any obligation of any other Obligor under any Loan Document;

 

(d) any change in the corporate existence, structure or ownership of any other
Obligor, or any insolvency, bankruptcy, reorganization or other similar
proceeding affecting any other Obligor or its assets or any resulting release or
discharge of any obligation of any other Obligor contained in any Loan Document;

 

(e) the existence of any claim, set-off or other rights which the Guarantor may
have at any time against any other Obligor, the Administrative Agent, any Lender
or any other Person, whether or not arising in connection with the Loan
Document; provided that nothing herein shall prevent the assertion of any such
claim by separate suit or compulsory counterclaim;

 

(f) any invalidity or unenforceability relating to or against any other Obligor
for any reason of any Loan Document, or any provision of applicable law or
regulation of any jurisdiction purporting to prohibit the payment by any other
Obligor of the principal of or interest on any Loan or any other amount payable
by any other Obligor under any Loan Document; or

 

--------------------------------------------------------------------------------


 

(g) any other act or omission to act or delay of any kind by any other Obligor,
the Administrative Agent, any Lender or any other Person or any other
circumstance whatsoever that might, but for the provisions of this paragraph,
constitute a legal or equitable discharge of the obligations of the Guarantor
under this Article 2.

 

Section 2.03 Limit of Liability. The Guarantor shall be liable under this
Subsidiary Guaranty only for amounts aggregating up to the largest amount that
would not render its obligations hereunder subject to avoidance under
Section 548 of Chapter 11 of Title 11 of the United States Code, as amended, or
any successor statute (the “Bankruptcy Code”) or any comparable provisions of
any other applicable law.  To the extent that the Guarantor shall be required
hereunder to pay a portion of the Guaranteed Obligations which shall exceed the
greater of (i) the amount of the economic benefit actually received by the
Guarantor from the incurrence of the Loans under the Credit Agreement and
(ii) the amount which the Guarantor would otherwise have paid if the Guarantor
had paid the aggregate amount of the Guaranteed Obligations (excluding the
amount thereof repaid by the Borrower and any other Subsidiary Guarantors) in
the same proportion as the Guarantor’s net worth at the date enforcement
hereunder is sought bears to the aggregate net worth of all the Subsidiary
Guarantors at the date enforcement hereunder is sought (the “Contribution
Percentage”), then the Guarantor shall have a right of contribution against each
other Subsidiary Guarantor who has made payments in respect of the Guaranteed
Obligations to and including the date enforcement hereunder is sought in an
aggregate amount less than such other Subsidiary Guarantor’s Contribution
Percentage of the aggregate payments made to and including the date enforcement
hereunder is sought by all Subsidiary Guarantors in respect of the Guaranteed
Obligations; provided that no Subsidiary Guarantor may take any action to
enforce such right until the Guaranteed Obligations (other than contingent
indemnification obligations with respect to unasserted claims) have been
indefeasibly paid in full and the Commitments have been terminated, it being
expressly recognized and agreed by all parties hereto that the Guarantor’s right
of contribution arising pursuant to this Section 2.03 against any other
Subsidiary Guarantor shall be expressly junior and subordinate to such other
Subsidiary Guarantor’s obligations and liabilities in respect of the Guaranteed
Obligations and any other obligations owing under any Subsidiary Guaranty.  All
parties hereto recognize and agree that, except for any right of contribution
arising pursuant to this Section 2.03, each Subsidiary Guarantor who makes any
payment in respect of the Guaranteed Obligations shall have no right of
contribution or subrogation against any other Subsidiary Guarantor in respect of
such payment.  The Guarantor recognizes and acknowledges that the rights to
contribution arising hereunder shall constitute an asset in favor of the party
entitled to such contribution. In this connection, the Guarantor has the right
to waive its contribution right against any other Subsidiary Guarantor to the
extent that after giving effect to such waiver the Guarantor would remain
solvent, in the determination of the Required Lenders.

 

Section 2.04 Discharge; Reinstatement in Certain Circumstances. Subject to
Section 4.06, the Guarantor’s obligations under this Article II shall remain in
full force and effect until the Commitments are terminated and the principal of
and interest on the Loans and all other amounts payable by the Borrower under
the Loan Documents shall have been paid in full.  If at any time any payment of
the principal of or interest on any Loan or any other amount payable by the
Borrower under any Loan Document is rescinded or must be otherwise restored or
returned upon the insolvency, bankruptcy or reorganization of any other Obligor
or otherwise, the

 

--------------------------------------------------------------------------------


 

Guarantor’s obligations under this Article II with respect to such payment shall
be reinstated at such time as though such payment had become due but had not
been made at such time.

 

Section 2.05 Waiver. The Guarantor irrevocably waives acceptance hereof,
presentment, demand, protest and any notice not provided for herein, as well as
any requirement that at any time any action be taken by any Person against any
other Obligor or any other Person.

 

Section 2.06 Subrogation and Contribution. (a)  The Guarantor irrevocably waives
any and all rights to which it may be entitled, by operation of law or
otherwise, upon making any payment hereunder (i) to be subrogated to the rights
of the payee against the Borrower with respect to such payment or otherwise to
be reimbursed, indemnified or exonerated by any other Obligor in respect thereof
or (ii) to receive any payment, in the nature of contribution or for any other
reason, from any other Obligor with respect to such payment.

 

(b) Notwithstanding the provision of subsection (a) of this Section 2.06, the
Guarantor shall have and be entitled to (i) all rights of subrogation or
contribution otherwise provided by law in respect of any payment it may make or
be obligated to make under this Subsidiary Guaranty and (ii) all claims (as
defined under the Bankruptcy Code) it would have against any Obligor or any
other Subsidiary Guarantor (each an “Other Party”) in the absence of subsection
(a) of this Section 2.06 and to assert and enforce the same, in each case on and
after, but at no time prior to, the date (the “Subrogation Trigger Date”) which
is one year and five days after the Maturity Date if, but only if, (x) no
Default or Event of Default of the type described in Article VI of the Credit
Agreement with respect to the relevant Other Party has existed at any time on
and after the Subrogation Trigger Date; and (y) the existence of the Guarantor’s
rights under this clause (b) would not make the Guarantor a creditor (as defined
in the Bankruptcy Code) of such Other Party in any insolvency, bankruptcy,
reorganization or similar proceeding commenced on or prior to the Subrogation
Trigger Date.

 

Section 2.07 Stay of Acceleration. If acceleration of the time for payment of
any amount payable by the Borrower under the Loan Documents is stayed upon the
insolvency, bankruptcy or reorganization of the Borrower, all such amounts
otherwise subject to acceleration under the terms of the Loan Documents shall
nonetheless be payable by the Guarantor hereunder forthwith on demand by the
Administrative Agent made at the request of the Required Lenders.

 

ARTICLE III

 

REPRESENTATIONS AND WARRANTIES

 

The Guarantor represents and warrants to the Administrative Agent and the
Lenders that:

 

Section 3.01 Corporate Existence and Power. The Guarantor is a corporation duly
incorporated, validly existing and in good standing under the laws of
[                      ].

 

Section 3.02 Corporate and Governmental Authorization; No Contravention. The
execution, delivery and performance by the Guarantor of this Subsidiary
Guaranty:

 

--------------------------------------------------------------------------------


 

(a) are within the Guarantor’s corporate powers;

 

(b) have been duly authorized by all necessary corporate action on the part of
the Guarantor;

 

(c) require no action by or in respect of, or filing with, any Governmental
Authority on the part of the Guarantor; and

 

(d) do not contravene, or constitute a default by the Guarantor under, any
provision of (i) applicable law or regulation, (ii) the certificate of
incorporation or by-laws of the Guarantor or (iii) any agreement or instrument
evidencing or governing Debt of the Guarantor or any other material agreement,
judgment, injunction, order, decree or other instrument binding upon the
Guarantor.

 

Section 3.03 Binding Effect. This Subsidiary Guaranty constitutes a valid and
binding obligation of the Guarantor.

 

Section 3.04 Not an Investment Company. The Guarantor is not an “investment
company” as defined in, or subject to regulation under, the Investment Company
Act of 1940.

 

ARTICLE IV

 

MISCELLANEOUS

 

Section 4.01 Notices. All notices, requests and other communications to be made
to or by the Guarantor hereunder shall be in writing (including, without
limitation, bank wire, telex, facsimile transmission, Approved Electronic
Communication or similar writing) and shall be given: (a) if to the Guarantor,
to it at its address or by Approved Electronic Communication as set forth on the
signature pages hereof or such other address, website or email address as the
Guarantor may hereafter specify for the purpose by notice to the Administrative
Agent and (b) if to any party to the Credit Agreement, to it at its address or
by Approved Electronic Communication as specified in or pursuant to the Credit
Agreement.  Each such notice, request or other communication shall be effective
(i) if given by Approved Electronic Communication, when confirmation of receipt
thereof is received by the sender, (ii) if given by mail, 72 hours after such
communication is deposited in the mails with first class postage prepaid,
addressed as aforesaid or (iii) if given by any other means, when delivered at
the address specified in this Section 4.01.

 

Section 4.02 No Waiver. No failure or delay by the Administrative Agent or any
Lender in exercising any right, power or privilege under this Subsidiary
Guaranty or any other Loan Document shall operate as a waiver thereof nor shall
any single or partial exercise thereof preclude any other or further exercise
thereof or the exercise of any other right, power or privilege. The rights and
remedies herein and therein provided shall be cumulative and not exclusive of
any rights or remedies provided by law.

 

--------------------------------------------------------------------------------


 

Section 4.03 Amendments and Waivers. Any provision of this Subsidiary Guaranty
may be amended or waived if, and only if, such amendment or waiver is entered
into in accordance with Section 10.02 of the Credit Agreement.

 

Section 4.04 Successors and Assigns. This Subsidiary Guaranty is for the benefit
of the Lenders and the Administrative Agent and their respective successors and
assigns and, in the event of an assignment of the Loans, the Notes or other
amounts payable under the Loan Documents, the rights hereunder, to the extent
applicable to the indebtedness so assigned, shall be transferred with such
indebtedness.  All provisions of this Subsidiary Guaranty shall be binding upon
the Guarantor and its successors and assigns.

 

Section 4.05 Taxes. All payments by the Guarantor hereunder shall be made free
and clear of Taxes and otherwise in accordance with Section 9.05 of the Credit
Agreement (which Section, including, but not limited to, the indemnification
provisions contained therein, is hereby incorporated by reference as if set
forth herein; provided that each reference contained therein to an Obligor shall
be a reference to the Guarantor).

 

Section 4.06 Effectiveness. (a) This Subsidiary Guaranty shall become effective
when the Administrative Agent shall have received a counterpart hereof signed by
the Guarantor.

 

(b) The Guarantor may at any time elect to terminate this Subsidiary Guaranty
and its obligations hereunder if (i) after giving effect thereto, no Default
shall have occurred and be continuing; and (ii) at such time the Guarantor does
not have in effect a guarantee, the effect of which would require the Guarantor
to be a Subsidiary Guarantor under the terms of Section

 

5.12 of the Credit Agreement.  If the Guarantor so elects to terminate this
Subsidiary Guaranty, it shall give the Administrative Agent notice to such
effect, which notice shall be accompanied by a certificate of a Responsible
Officer to the effect that, after giving effect to such termination, no Default
shall have occurred and be continuing.  The Administrative Agent may if it so
elects conclusively rely on such certificate.  Upon receipt of such notice and
such certificate, unless the Administrative Agent determines that a Default
shall have occurred and be continuing, the Administrative Agent shall promptly
deliver to the Guarantor the counterpart of this Subsidiary Guaranty delivered
to the Administrative Agent pursuant to Section 4.06(a), and upon such delivery
this Subsidiary Guaranty shall terminate and the Guarantor shall have no further
obligations hereunder. In addition to the foregoing, this Subsidiary Guaranty
may be terminated and released in accordance with the terms of the penultimate
paragraph of Section 7.08 of the Credit Agreement.

 

Section 4.07 GOVERNING LAW; SUBMISSION TO JURISDICTION. (a) THIS SUBSIDIARY
GUARANTY SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAW OF THE
STATE OF NEW YORK.  THE GUARANTOR HEREBY SUBMITS TO THE EXCLUSIVE JURISDICTION
OF THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK AND OF
ANY NEW YORK STATE COURT SITTING IN NEW YORK CITY FOR PURPOSES OF ALL LEGAL
PROCEEDINGS ARISING OUT OF OR RELATING TO THIS SUBSIDIARY GUARANTY OR THE
TRANSACTIONS CONTEMPLATED HEREBY.  THE GUARANTOR

 

--------------------------------------------------------------------------------


 

IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH
IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF THE VENUE OF ANY SUCH PROCEEDING
BROUGHT IN SUCH A COURT AND ANY CLAIM THAT ANY SUCH PROCEEDING BROUGHT IN SUCH A
COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.

 

If the Guarantor is not organized under the laws of the United States of America
or a State thereof:

 

Appointment of Agent for Service of Process. The Guarantor hereby irrevocably
designates and appoints CT Corporation System, having an office on the date
hereof at 111 Eighth Avenue, New York, New York 10011, as its authorized agent,
to accept and acknowledge on its behalf service or any and all process which may
be served in any suit, action or proceeding of the nature referred to in
subsection (a) above in any federal or New York State court sitting in New York
City.  The Guarantor represents and warrants that such agent has agreed in
writing to accept such appointment and that a true copy of such designation and
acceptance has been delivered to the Administrative Agent. Such designation and
appointment shall be irrevocable until all principal and interest and all other
amounts payable hereunder shall have been paid in full in accordance with the
provisions hereof.  If such agent shall cease so to act, the Guarantor covenants
and agrees to designate irrevocably and appoint without delay another such agent
satisfactory to the Administrative Agent and to deliver promptly to the
Administrative Agent evidence in writing of such other agent’s acceptance of
such appointment.

 

Service of Process. The Guarantor hereby consents to process being served in any
suit, action, or proceeding of the nature referred to in subsection (a) above in
any federal or New York State court sitting in New York City by service of
process upon the agent of the Guarantor, as the case may be, for service of
process in such jurisdiction appointed as provided in subsection (b)(i) above;
provided that, to the extent lawful and possible, written notice of said service
upon such agent shall be mailed by registered airmail, postage prepaid, return
receipt requested, to the Guarantor at its address specified on the signature
pages hereof or to any other address of which the Guarantor shall have given
written notice to the Administrative Agent.  The Guarantor irrevocably waives,
to the fullest extent permitted by law, all claim of error by reason of any such
service and agrees that such service shall be deemed in every respect effective
service of process upon the Guarantor in any such suit, action or proceeding and
shall, to the fullest extent permitted by law, be taken and held to be valid and
personal service upon and personal delivery to the Guarantor. No Limitation on
Service or Suit. Nothing in this Section 4.07 shall affect the right of the
Administrative Agent or any Lender to serve process in any other manner
permitted by law or limit the right of the Administrative Agent or any Lender to
bring proceedings against the Guarantor in the courts of any jurisdiction or
jurisdictions.

 

Waiver of Immunities. To the extent permitted by applicable law, if the
Guarantor has or hereafter may acquire any immunity (sovereign or otherwise)
from any legal action, suit or proceeding, from jurisdiction of any court or
from set-off or any legal process (whether service or notice, attachment prior
to judgment, attachment in aid of execution of judgment, execution of judgment
or otherwise) with respect to itself or any of its property, the Guarantor
hereby irrevocably waives and agrees not to plead or claim such immunity in
respect of its

 

--------------------------------------------------------------------------------


 

obligations under this Subsidiary Guaranty.  The Guarantor agrees that the
waivers set forth above shall be to the fullest extent permitted under the
Foreign Sovereign Immunities Act of 1976 of the United States of America and are
intended to be irrevocable and not subject to withdrawal for purposes of such
Act.

 

Section 4.08 WAIVER OF JURY TRIAL. THE GUARANTOR HEREBY IRREVOCABLY WAIVES ANY
AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR
RELATING TO THIS SUBSIDIARY GUARANTY OR THE TRANSACTIONS CONTEMPLATED HEREBY.

 

Section 4.09 Judgment Currency. If, under any applicable law and whether
pursuant to a judgment being made or registered against the Guarantor or for any
other reason, any payment under or in connection with this Subsidiary Guaranty
is made or satisfied in the Other Currency, then, to the extent that the payment
(when converted into the Required Currency at the rate of exchange on the date
of payment or, if it is not practicable for the Payee to purchase the Required
Currency with the Other Currency on the date of payment, at the rate of exchange
as soon thereafter as it is practicable for it to do so) actually received by
the Payee falls short of the amount due under the terms of this Subsidiary
Guaranty, the Guarantor shall, to the extent permitted by law, as a separate and
independent obligation, indemnify and hold harmless the Payee against the amount
of such shortfall.  For the purpose of this Section, “rate of exchange” means
the rate at which the Payee is able on the relevant date to purchase the
Required Currency with the Other Currency and shall take into account any
premium and other costs of exchange.

 

IN WITNESS WHEREOF, the Guarantor has caused this instrument to be duly executed
by its authorized officer as of the date first above written.

 

 

 

[GUARANTOR]

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

Address:

 

 

 

Email:

 

 

--------------------------------------------------------------------------------


 

EXHIBIT E

 

[FORM OF] NOTICE OF BORROWING

 

Citibank, N.A., 
as Administrative Agent for the Lenders 
party to the Credit Agreement referred to below,
1615 BRETT RD, Building #3
New Castle, DE 19720
Attention: Bank Loans Syndications Department
Fax: (212) 994-0961

 

 

 

[Date]

 

 

Ladies and Gentlemen:

 

The undersigned, Tyco International Finance S.A. (the “Borrower”), refers to the
Credit Agreement, dated as of June 22, 2012 (as amended or modified from time to
time, the “Credit Agreement”; the terms defined therein being used herein as
therein defined), among the Borrower, Tyco International Ltd., as Guarantor, the
Lenders party thereto and Citibank N.A., as Administrative Agent, and hereby
gives you notice pursuant to Section 2.15 of the Credit Agreement that the
Borrower hereby requests a Commitment Increase under the Credit Agreement and,
in that connection, sets forth below the information relating to such Commitment
Increase (the “Proposed Commitment Increase”) as required by Section 2.15(a) of
the Credit Agreement:

 

(1)                The Business Day of the Proposed Commitment Increase is [·]
[·], 201[·], and such date is at least 90 days prior to the Maturity Date;

 

(2) The amount of the Proposed Commitment Increase is $[·];

 

(3)                            [Insert name of Lender/third-party financial
institution] is willing to participate in the Proposed Commitment Increase in
the amount of $[·]; and

 

(4)                            After giving effect to the Commitment Increase,
the Commitments will not exceed $1,250,000,000.

 

The Borrower hereby certifies that the following statements are true on the date
hereof, and will be true on the date of the Proposed Commitment Increase:

 

(a)                                  The representations and warranties of the
Obligors set forth in Article III of the Credit Agreement or any other Loan
Document are and will be true and correct in all material respects, both before
and after giving effect to such Proposed

 

--------------------------------------------------------------------------------


 

Commitment Increase, as though made on such date, or, if any such representation
or warranty was made as of a specific date, such representation and warranty was
true and correct in all material respects on and as of such date; and

 

(b)                                 At the time of and immediately after giving
effect to such Proposed Commitment Increase, no Default has occurred and is
continuing.

 

 

 

Very truly yours,

 

 

 

 

 

TYCO INTERNATIONAL FINANCE S.A.

 

 

 

 

 

By

 

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

EXHIBIT F

 

[FORM OF] AMENDMENT TO 2007 CREDIT AGREEMENT

 

EXECUTION VERSION         

 

AMENDMENT NO. 4 TO THE
FIVE YEAR SENIOR UNSECURED CREDIT AGREEMENT

 

Dated as of  June 22, 2012              

 

AMENDMENT NO. 4 TO THE FIVE YEAR SENIOR UNSECURED CREDIT AGREEMENT (this
“Amendment”) among TYCO INTERNATIONAL FINANCE S.A., a Luxembourg company (the
“Borrower”), TYCO INTERNATIONAL LTD., a Swiss company (the “Guarantor”), the
LENDERS listed on the signature pages hereto and CITIBANK, N.A., as
Administrative Agent (the “Agent”).

 

PRELIMINARY STATEMENTS:

 

(1)           The Borrower, the Guarantor, the Lenders and the Agent have
entered into that certain Five Year Senior Unsecured Credit Agreement dated as
of April 25, 2007 (as amended, supplemented or otherwise modified through the
date hereof, the “Credit Agreement”).  Capitalized terms not otherwise defined
in this Amendment have the same meanings as specified in the Credit Agreement.

 

(2)           The Borrower has notified the Agent that it desires to amend the
Credit Agreement as set forth herein.

 

(3)           The Required Lenders are, on the terms and conditions stated
below, willing to grant the request of the Borrower and the Guarantor and the
Borrower and the Guarantor and the Required Lenders have agreed to further amend
the Credit Agreement as hereinafter set forth.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained in this Amendment, and for other good and valuable consideration, the
receipt and sufficiency of which hereby are acknowledged, the parties hereto
agree as follows:

 

SECTION 1.         Amendments to Credit Agreement.  The Credit Agreement is,
effective as of the Amendment Effective Date (defined below) and subject to the
satisfaction of the conditions precedent set forth in Section 2, hereby amended
as hereinafter set forth:

 

(a)           Section 1.01 (Defined Terms) of the Credit Agreement is hereby
amended as follows:

 

(i)            Inserting the following defined terms in the appropriate
alphabetical order:

 

“ADT” means The ADT Corporation, a Delaware corporation.

 

--------------------------------------------------------------------------------


 

“Amendment No. 4” means the Amendment No. 4 to this Agreement dated as of
June 22, 2012 by and among Tyco International Finance S.A., Tyco International
Ltd., Citibank, N.A., and the Lenders party thereto.

 

“Amendment No. 4 Effective Date” means June 22, 2012, subject to the
satisfaction of the conditions to effectiveness set forth in Section 2 of
Amendment No. 4.

 

“Flow PubCo” has the meaning assigned to such term as set forth in the
definition of 2012 Separation Transactions.

 

“2012 Separation Transactions” means (a) (x) the contribution to ADT of the
assets, liabilities and equity interests of the North American residential and
small business security business of the Borrower and the Guarantor  and (y) the
contribution to a newly-formed Swiss company (“Flow PubCo”) of the assets,
liabilities and equity interests of the flow control business of the Borrower
nad the Guarantor, (b) the distribution of the equity interests of ADT and Flow
PubCo to the equityholders of the Guarantor and (c) the other transactions
ancillary to the foregoing as set forth in the material agreements (along with
schedules and exhibits relating thereto), as amended from time to time, entered
into in connection with clauses (a) and (b) of this definition.

 

(ii)           The definition of “Subsidiary Guarantor” is hereby amended in
full to read as follows:

 

“Subsidiary Guarantor” means ADT and each other Subsidiary that has executed a
Subsidiary Guaranty pursuant to Section 5.12 (whether required by Section 5.12
to do so or otherwise).

 

(b)           Section 2.07 (Termination and Reduction of Commitments) is hereby
amended by inserting at the end thereof, the following:

 

(d)           Concurrently with the effectiveness of Amendment No. 4 on the
Amendment No. 4 Effective Date, the Commitments shall be deemed reduced by an
amount such that after giving effect to such reduction the aggregate amount of
the Commitments is $500,000,000.  The reduction of Commitments pursuant to this
clause (d) shall be permanent and shall be made ratably among the Lenders in
accordance with their respective Commitments.

 

(c)           Section 5.11 (Transactions with Affiliates) is hereby amended by
(i) deleting the “or” appearing at the end of clause (ix), (ii) deleting the
period appearing at the end of clause (x) and inserting in lieu thereof a
semi-colon and (iii) inserting the following new clause (xi) at the end thereof:

 

(xi) engaging in any Affiliate Transaction in connection with the consummation
of the 2012 Separation Transactions.

 

(d)           Section 5.13 (Subsidiary Debt) is hereby amended by (x) deleting
the “or” appearing immediately before clause (iv) of the proviso and inserting
in lieu thereof a comma and (y) deleting the period appearing at the end of such
Section 5.13 and inserting in lieu thereof the following new clause (v):

 

or (v) Debt incurred by any Subsidiary Guarantor.

 

2

--------------------------------------------------------------------------------


 

SECTION 2.         Conditions to Effectiveness.  This Amendment shall become
effective as of the date first above written (the “Amendment Effective Date”)
when, and only when, each of the following conditions shall have been satisfied
(unless waived by the Required Lenders):

 

(a)           The Agent shall have received counterparts of this Amendment
executed by the Borrower, the Guarantor and the Required Lenders.

 

(b)           The Agent shall have received written notice of the Borrower’s
reduction of Commitments in accordance with Section 2.07(d) (as amended by this
Amendment).

 

(c)           The Agent shall have received the Subsidiary Guaranty dated as of
the date of this Amendment and duly executed and delivered by The ADT
Corporation (“ADT”), a Delaware corporation, in substantially the form as
Exhibit D to the Credit Agreement (provided that such Subsidiary Guaranty shall
provide for the automatic release of ADT from such Subsidiary Guaranty upon the
distribution with respect to the equity interest of ADT described in clause
(b) of the definition of 2012 Separation Transactions in Section 1.01) and
otherwise in form and substance reasonably satisfactory to the Agent (the
“Subsidiary Guaranty”).

 

(d)           The Agent shall have received on or before the date of this
Amendment certified copies of the charter, by-laws and other constitutive
documents of ADT and of resolutions of the Board of Directors of ADT authorizing
the transactions contemplated under the Subsidiary Guaranty, together with
incumbency certificates dated the date of this Amendment evidencing the
identity, authority and capacity of each Person authorized to execute and
deliver the Subsidiary Guaranty and any other documents to be delivered by ADT
pursuant hereto or thereto, all in form and substance reasonably satisfactory to
the Agent and its counsel.

 

(e)           The Agent shall have received (i) a favorable opinion of Gibson
Dunn & Crutcher, LLP, special New York counsel for ADT, in substantially the
form of Exhibit A-1 hereto and (ii) a favorable opinion of the General Counsel
of ADT, in substantially the form of Exhibit A-2 hereto.

 

(f)            The representations and warranties set forth in Section 3 of this
Amendment and the representations and warranties set forth in Article III to the
Credit Agreement (other than Section 3.04, Section 3.05(a)(i) or (b) or
Section 3.09) are true and correct in all material respects on and as of the
Amendment Effective Date (except in the case of any representation or warranty
that by its terms refers to a date other than the Amendment Effective Date, in
which case such representations and warranties were true and correct in all
material respects as of such other date).

 

(g)           As of the Amendment Effective Date, no Default has occurred and is
continuing.

 

(h)           If, after giving effect to this Amendment, the total amount of
Revolving Credit Exposures would exceed the then applicable total Commitments
(as

 

3

--------------------------------------------------------------------------------


 

reduced hereby) (such amount being the “Excess Amount”), then the Borrower shall
have repaid the outstanding Loans (with all interest accrued thereon) in an
amount equal to the Excess Amount.

 

SECTION 3.         Representations and Warranties of the Borrower and Guarantor 
Each of the Guarantor and the Borrower represents and warrants as follows:

 

(a)           Each Obligor is a company duly organized or formed and validly
existing under the laws of its jurisdiction of organization or formation and in
good standing under such jurisdiction.

 

(b)           The execution, delivery and performance by each of the Guarantor
and the Borrower of this Amendment and the Loan Documents, as amended hereby, to
which it is or is to be a party, and the consummation of the transactions
contemplated hereby, are within the Guarantor’s and Borrower’s corporate powers,
have been duly authorized by all necessary corporate action and do not (i) do
not require any consent or approval of, registration or filing with, or any
other action by, any Governmental Authority, except such as have been obtained
or made and are in full force and effect, and (ii) will not violate, contravene,
or constitute a default under any provision of (A) any applicable law or
regulation and (B) any order, judgment, decree or injunction of any Governmental
Authority.

 

(c)           This Amendment has been duly executed and delivered by the
Borrower and the Guarantor.  This Agreement and each other Loan Document to
which each Obligor is a party has been duly executed and delivered by such
Obligor and constitutes a legal, valid and binding obligation of such Obligor,
enforceable in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.

 

SECTION 4.         Reference to and Effect on the Credit Agreement and the
Notes.  (a)  On and after the effectiveness of this Amendment, each reference in
the Credit Agreement to “this Agreement”, “hereunder”, “hereof” or words of like
import referring to the Credit Agreement, and each reference in the Notes and
each of the other Loan Documents to “the Credit Agreement”, “thereunder”,
“thereof” or words of like import referring to the Credit Agreement, shall mean
and be a reference to the Credit Agreement, as amended by this Amendment.

 

(b)           The Credit Agreement and each of the other Loan Documents, as
specifically amended by this Amendment, are and shall continue to be in full
force and effect and are hereby in all respects ratified and confirmed.

 

(c)           The execution, delivery and effectiveness of this Amendment shall
not, except as expressly provided herein, operate as a waiver of any right,
power or remedy of any Lender or the Agent under any of the Loan Documents, nor
constitute a waiver of any provision of any of the Loan Documents.  This
Amendment shall constitute a Loan Document as such term is defined in the Credit
Agreement.

 

4

--------------------------------------------------------------------------------


 

SECTION 5.         Costs and Expenses  The Borrower agrees to pay on demand all
costs and expenses of the Agent in connection with the preparation, execution,
delivery and administration, modification and amendment of this Amendment, the
Subsidiary Guaranty and the other instruments and documents to be delivered
hereunder (including, without limitation, the reasonable fees and expenses of
counsel for the Agent) in accordance with the terms of Section 10.03 of the
Credit Agreement.

 

SECTION 6.         Execution in Counterparts.  This Amendment may be executed in
any number of counterparts and by different parties hereto in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute but one and the same
agreement.  Delivery of an executed counterpart of a signature page to this
Amendment by telecopier shall be effective as delivery of a manually executed
counterpart of this Amendment.

 

SECTION 7.         Governing Law.  This Amendment shall be governed by, and
construed in accordance with, the laws of the State of New York.

 

[remainder of page intentionally left blank]

 

5

--------------------------------------------------------------------------------